 



Exhibit 10.1
2006 AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving Loan)
by and between
CoBank, ACB,
as Lead Arranger, Administrative Agent, and Bid Agent
and as a Syndication Party,
SunTrust Bank; Bank of America, National Association; Harris N. A.; and Wells
Fargo Bank, National Association,
as Co-Syndication Agents and as Syndication Parties,
BNP Paribas; Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A. “Rabobank International”, New York Branch;
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch; Deere
Credit, Inc.; U.S. Bank National Association; Natexis Banques
Populaires; Fortis Capital Corp.; The Bank of Nova Scotia; and
Calyon New York Branch,
as Senior-Managing Agents and as Syndication Parties,
National City Bank of Indiana; M&I Marshall & Ilsley Bank;
Farm Credit Services of America, FLCA; ING Capital LLC; Comerica
Bank; AgStar Financial Services, PCA; LaSalle Bank National
Association; Société Générale; Wachovia Bank, National
Association; and HSH Nordbank AG New York Branch,
as Syndication Parties,
and
CHS INC.
dated as of May 18, 2006

 



--------------------------------------------------------------------------------



 



2006 AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving Loan)
Recitals
     A. COBANK, ACB as the Lead Arranger, Administrative Agent, and Bid Agent
for the benefit of the present and future Syndication Parties, and as a
Syndication Party, the Syndication Parties identified on Schedule 1 thereto, and
CENEX HARVEST STATES COOPERATIVES (n/k/a CHS Inc.), a cooperative corporation
formed under the laws of the State of Minnesota, entered into that certain 2005
Amended and Restated Credit Agreement (Revolving Loans) (“2005 Credit
Agreement”) dated as of May 19, 2005 (“Original Effective Date”).
     B. The parties to the 2005 Credit Agreement desire to make certain
amendments to, but not to discharge any indebtedness or other obligations owing
under, the 2005 Credit Agreement, as incorporated in this 2006 Amended and
Restated Credit Agreement (Revolving Loan).
Agreement
     THIS 2006 AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is
entered into as of the 18th day of May 2006 (“Effective Date”), by and between
COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity “Administrative Agent”), the Syndication Parties
identified on Schedule 1 hereto, and CHS INC., a cooperative corporation formed
under the laws of the State of Minnesota, whose address is 5500 Cenex Drive,
Inver Grove Heights, Minnesota 55077 (“Borrower”), and amends, restates, and
replaces in its entirety the 2005 Credit Agreement effective as of the Effective
Date.
ARTICLE 1. DEFINED TERMS
     As used in this Credit Agreement, the following terms shall have the
meanings set forth below (and such meaning shall be equally applicable to both
the singular and plural form of the terms defined, as the context may require):
     1.1 Additional Costs: shall have the meaning set forth in Section 16.12.
     1.2 Adjusted Consolidated Funded Debt: All Consolidated Funded Debt of
Borrower and its Consolidated Subsidiaries, plus the net present value of
operating leases of Borrower and its Consolidated Subsidiaries as discounted by
a rate of 8.0% per annum.
     1.3 Administrative Agent: shall initially mean CoBank, ACB.

 



--------------------------------------------------------------------------------



 



     1.4 Administrative Agent Office: shall mean the address set forth at
Subsection 16.4.2, as it may change from time to time by notice to all parties
to this Credit Agreement.
     1.5 Adoption Agreement: shall have the meaning set forth in Section 2.10.
     1.6 Advance: shall mean a 5-Year Advance, a Bid Advance, and/or an
Overnight Advance, as the context requires.
     1.7 Advance Date: a day (which shall be a Banking Day) on which an Advance
is made.
     1.8 Advance Payment: shall have the meaning set forth in Section 15.1.
     1.9 Affected Loans: shall have the meaning set forth in Subsection 5.2.3.
     1.10 Affiliate: with respect to any Person means (a) a Subsidiary of such
Person, (b) any Person in which such Person, directly or indirectly, owns more
than five percent (5.0%) of the outstanding equity thereof, and (c) any Person
which, directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.
     1.11 Amortization: the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
     1.12 Annual Operating Budget: means the annual operating budget for
Borrower and its Subsidiaries in substantially the form of, and containing
substantially the same or similar information as set forth in, the Annual
Operating Budget (Business Plan) for Borrower and its Subsidiaries included in
the booklet delivered to the Syndication Parties at the March 29, 2006 bank
group meeting.
     1.13 Anti-Terrorism Laws: shall have the meaning set forth in Subsection
9.24.1.
     1.14 Applicable Lending Office: means, for each Syndication Party and for
each Advance, the lending office of such Syndication Party designated as such
for such Advance on its signature page hereof or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.
     1.15 Authorized Officer: shall have the meaning set forth in Subsection
10.1.4.
     1.16 Bank Debt: all amounts owing hereunder, including, fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all interest,
expenses, charges and other amounts payable by Borrower pursuant to the Loan
Documents.
     1.17 Banking Day: any day (a) other than a Saturday or Sunday and other
than a day which is a Federal legal holiday or a legal holiday for banks in the
States of Colorado,

2



--------------------------------------------------------------------------------



 



Minnesota, or New York, and (b) if such day relates to a borrowing of, a payment
or prepayment of principal of or interest on, a continuation of or conversion
into, or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by Borrower with
respect to any such borrowing, payment, prepayment, continuation, conversion, or
LIBO Rate Period, on which dealings in U.S. Dollar deposits are carried out in
the London interbank market.
     1.18 Bank Equity Interests: shall have the meaning set forth in Article 7
hereof.
     1.19 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with the consent of Borrower, which consent will not be unreasonably withheld
(provided that Borrower’s consent shall not be required at any time there has
occurred and is continuing a Potential Default or an Event of Default).
     1.20 Base Rate Loans: shall have the meaning set forth in Subsection 5.1.1.
     1.21 Bid: shall have the meaning set forth in Section 3.3.
     1.22 Bid Advance: shall have the meaning set forth in Section 3.1.
     1.23 Bid Agent: shall mean CoBank, ACB.
     1.24 Bid Maturity Date: shall have the meaning set forth in Section 3.2.
     1.25 Bid Rate: shall have the meaning set forth in Section 3.3.
     1.26 Bid Rate Loan: shall have the meaning set forth in Section 3.1.
     1.27 Bid Request: shall have the meaning set forth in Section 3.2.
     1.28 Bid Results Notice: shall have the meaning set forth in Section 3.3.
     1.29 Bid Selection Notice: shall have the meaning set forth in Section 3.4.
     1.30 Borrower’s Account: shall mean Borrower’s account #44070 at Wells
Fargo Bank, N.A., Minneapolis, Minnesota (ABA #091000019).
     1.31 Borrower Benefit Plan: means (a) any “employee benefit plan”, as such
term is defined in Section 3(3) of ERISA (including any “multiemployer plan” as
defined in Section 3(37) of ERISA); (b) any “multiple employer plan” within the
meaning of Section 413 of the Code; (c) any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA; (d) a “voluntary
employees’ beneficiary association” within the meaning of Section 501(a)(9) of
the Code; (e) a “welfare benefit fund” within the meaning of Section 419 of the

3



--------------------------------------------------------------------------------



 



Code; or (f) any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA for the benefit of retired or former employees, which is
maintained by Borrower or in which Borrower participates or to which Borrower is
obligated to contribute.
     1.32 Borrower Indemnification Payment: shall have the meaning set forth in
Section 3.11.
     1.33 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.
     1.34 Capital Leases: means any lease of property (whether real, personal or
mixed) by a Person which has been or should be , in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.
     1.35 Cash Collateral Account: shall have the meaning set forth in
Section 4.6.
     1.36 CCC: shall have the meaning set forth in Section 3.11.
     1.37 CCC Guarantee: shall have the meaning set forth in Section 3.11.
     1.38 Change in Law: shall have the meaning set forth in Subsection 5.2.2.
     1.39 Closing Date: means May 18, 2006, provided that on or before such date
(a) the Administrative Agent, the Bid Agent, the Syndication Parties, and
Borrower have executed all Loan Documents to which they are parties; and (b) the
conditions set forth in Section 10.1 of this Credit Agreement have been met.
     1.40 Code: means the Internal Revenue Code of 1986.
     1.41 Committed Bid Advances: shall mean the principal amount of all Bid
Advances which any Syndication Party is obligated to make as a result of such
Syndication Party having received a Bid Selection Notice pursuant to Section 3.4
hereof, but which has not been funded as a Bid Rate Loan.
     1.42 Committed LC Request: shall have the meaning set forth in Subsection
4.1.1.
     1.43 Committed Letter of Credit: shall mean a letter of credit issued by
the Letter of Credit Bank pursuant to the provisions of Sections 4.1 and 4.2
hereof.
     1.44 Committed Letter of Credit Fee: for any Fiscal Quarter of Borrower
shall be an amount equal to the 5-Year Margin in effect on the first day of such
Fiscal Quarter (a) multiplied by the undrawn face amount of each Committed
Letter of Credit for each day during such Fiscal Quarter, (b) divided by 360.

4



--------------------------------------------------------------------------------



 



     1.45 Committed 5-Year Advances: the principal amount of all 5-Year Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a 5-Year Funding Notice pursuant to Section 2.3 hereof,
but which has not been funded.
     1.46 Commitment Increase: shall have the meaning set forth in Section 2.10.
     1.47 Communications: shall have the meaning set forth in Subsection
16.16.1.
     1.48 Compliance Certificate: a certificate of the chief financial officer
of Borrower acceptable to the Administrative Agent and in the form attached
hereto as Exhibit 1.48.
     1.49 Confirmation Amount: shall have the meaning set forth in Section 3.11.
     1.50 Confirmation Request: shall have the meaning set forth in
Section 3.11.
     1.51 Consolidated Cash Flow: for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; plus (b) amounts
that have been deducted in the determination of such earnings before income
taxes for such period for (i) Consolidated Interest Expense for such period,
(ii) Depreciation for such period, (iii) Amortization for such period, and
(iv) extraordinary and/or one-time non-cash losses for such period; minus
(c) the amounts that have been included in the determination of such earnings
before income taxes for such period for (i) extraordinary gains,
(ii) extraordinary and/or one-time income, (iii) non-cash patronage income, and
(iv) non-cash equity earnings in joint ventures.
     1.52 Consolidated Current Assets: the total current assets of Borrower and
its Consolidated Subsidiaries as measured in accordance with GAAP.
     1.53 Consolidated Current Liabilities: the total current liabilities of
Borrower and its Consolidated Subsidiaries as measured in accordance with GAAP.
     1.54 Consolidated Funded Debt: all indebtedness for borrowed money of
Borrower and its Consolidated Subsidiaries, that is classified as long term debt
in accordance with GAAP, and shall include Debt of such maturity created or
assumed by Borrower or any Consolidated Subsidiary either directly or
indirectly, including obligations of such maturity secured by liens upon
property of Borrower or its Consolidated Subsidiaries and upon which such entity
customarily pays the interest, and all rental payments under capitalized leases
of such maturity.
     1.55 Consolidated Interest Expense: for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.
     1.56 Consolidated Members’ and Patrons’ Equity: the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Borrower and its Consolidated Subsidiaries and the
minority interest in Subsidiaries, provided that the total amount of intangible
assets of Borrower and its Consolidated Subsidiaries (including, without
limitation, unamortized debt discount and expense, deferred charges and
goodwill) included therein shall not exceed $30,000,000 (and to the extent such
intangible assets

5



--------------------------------------------------------------------------------



 



exceed $30,000,000.00, they will not be included in the calculation of
Consolidated Members’ and Patrons’ Equity); all as determined in accordance with
GAAP consistently applied.
     1.57 Consolidated Subsidiary: any Subsidiary whose accounts are
consolidated with those of Borrower in accordance with GAAP.
     1.58 Contributing Syndication Parties: shall have the meaning set forth in
Section 15.4.
     1.59 Control Agreement: means a control agreement, in form and substance
satisfactory to the Administrative Agent, executed and delivered by Borrower,
the Administrative Agent, and the applicable securities intermediary with
respect to a Securities Account (as defined in the Colorado Uniform Commercial
Code) or bank with respect to a deposit account.
     1.60 Converted LC: shall have the meaning set forth in Section 4.6.
     1.61 Debt: means as to any Person: (a) indebtedness or liability of such
Person for borrowed money, or for the deferred purchase price of property or
services (including trade obligations); (b) obligations of such Person as lessee
under capital leases; (c) obligations of such Person arising under bankers’ or
trade acceptance facilities; (d) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person to purchase any of the items included in this
definition, to provide funds for payment, to supply funds to invest in any other
Person, or otherwise to assure a creditor of another Person against loss
(without duplication) ; (e) all obligations secured by a lien on property owned
by such Person, whether or not the obligations have been assumed; and (f) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition.
     1.62 Default Interest Rate: a rate of interest equal to 200 basis points in
excess of the Base Rate which would otherwise be applicable at the time.
     1.63 Delinquency Interest: shall have the meaning set forth in
Section 15.4.
     1.64 Delinquent Amount: shall have the meaning set forth in Section 15.4.
     1.65 Delinquent Syndication Party: shall have the meaning set forth in
Section 15.4.
     1.66 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.
     1.67 Effective Date: shall have the meaning set forth on page 1.
     1.68 Embargoed Person: shall have the meaning set forth in Section 11.15.

6



--------------------------------------------------------------------------------



 



     1.69 Environmental Laws: any federal, state, or local law, statute,
ordinance, rule, regulation, administration order, or permit now in effect or
hereinafter enacted, including any such law, statute, ordinance, rule,
regulation, order or permit enacted in any foreign country where Borrower has
operations or owns property, pertaining to the public health, safety, industrial
hygiene, or the environmental conditions on, under or about any of the real
property interests of a Person, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, the Clean Air Act, the Federal Water
Pollution Control Act, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Toxic Substances Control Act and the Occupational Safety and Health
Act, as any of the same may be amended, modified or supplemented from time to
time.
     1.70 Environmental Regulations: as defined in the definition of Hazardous
Substances.
     1.71 ERISA: shall have the meaning set forth in Section 9.10.
     1.72 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.
     1.73 Event of Default: shall have the meaning set forth in Section 14.1.
     1.74 Event of Syndication Default: shall have the meaning set forth in
Subsection 15.30.1.
     1.75 Executive Order: shall have the meaning set forth in Subsection
9.24.1.
     1.76 Existing Letters of Credit: The Letters of Credit which have been
issued for the benefit of Borrower by one or more of the Syndication Parties and
which are outstanding on the Closing Date as listed on Exhibit 1.76 hereto.
     1.77 Export Grain Transaction: means a transaction whereby Borrower has
agreed to sell grain to a purchaser (“Importer”) located in a country other than
the United States under circumstances whereby the transaction will be eligible
for issuance of a Credit Guarantee Assurance by the U.S. Commodity Credit
Corporation under the United States Export Credit Guarantee Programs GSM-102 or
GSM-103.
     1.78 Extended Duration LC: shall have the meaning set forth in Section 4.6.
     1.79 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such

7



--------------------------------------------------------------------------------



 



other institutions as may be a part of the Farm Credit System and chartered by
and subject to regulation by the Farm Credit Administration.
     1.80 Fiscal Quarter: each three (3) month period beginning on the first day
of each of the following months: September, December, March and June.
     1.81 Fiscal Year: a year commencing on September 1 and ending on August 31.
     1.82 5-Year Advance: shall have the meaning set forth in Section 2.1.
     1.83 5-Year Availability Period: shall mean the period from the Closing
Date until the 5-Year Maturity Date or such later date as may be applicable with
respect to 5-Year Advances made pursuant to Section 4.6 hereof.
     1.84 5-Year Borrowing Notice: shall have the meaning set forth in
Section 2.3.
     1.85 5-Year Commitment: shall be $1,100,000,000.00, subject to
(a) reduction as provided in Section 2.9 hereof; and (b) increase as provided in
Section 2.10 hereof.
     1.86 5-Year Facility: shall mean the loan facility made available to
Borrower under Article 2 of this Agreement.
     1.87 5-Year Facility Fee Factor: the 5-Year Facility Fee Factor determined
as set forth in Schedule 2 hereto and Section 5.6 hereof.
     1.88 5-Year Facility Fee: shall have the meaning set forth in Subsection
5.5.1.
     1.89 5-Year Facility Note: shall have the meaning set forth in Section 2.4.
     1.90 5-Year Funding Notice: shall have the meaning set forth in
Section 2.3.
     1.91 5-Year Margin: the 5-Year Margin determined as set forth in Schedule 2
hereto and Section 5.6 hereof.
     1.92 5-Year Maturity Date: May 18, 2011.
     1.93 Funded Debt: means, with respect to any Person, at any time, all Debt
of such Person in each case maturing by its terms more than one year after the
date of creation thereof, or which is renewable or extendible at the option of
such Person for a period ending more than one (1) year after the date of
creation thereof, and shall include Debt of such maturity created or assumed by
such Person either directly or indirectly, including obligations of such
maturity secured by liens upon property of such Person and upon which such
Person customarily pays the interest, and all obligations of such Person under
Capital Leases of such maturity, and the net present value of obligations under
Operating Leases as discounted by a rate of 8.0% per annum, and all obligations
to reimburse the Letter of Credit Bank or any Syndication Party with respect to
all Letters of Credit which support long-term debt, with expiration dates in
excess of one year from the date of issuance thereof.

8



--------------------------------------------------------------------------------



 



     1.94 Funding Losses: shall have the meaning set forth in Section 6.5.
     1.95 Funding Loss Notice: shall have the meaning set forth in Section 6.5.
     1.96 Funding Share: shall mean the amount of any Advance which each
Syndication Party is required to fund, which shall be determined as follows:
(a) for a 5-Year Advance (which shall not include a Bid Advance or an Overnight
Advance), the amount of such 5-Year Advance multiplied by such Syndication
Party’s Individual 5-Year Pro Rata Share as of the date of the 5-Year Funding
Notice for, but without giving effect to, such 5-Year Advance; (b) for an
Advance under a Bid won by such Syndication Party, the amount of such Bid; and
(c) for an Overnight Advance, the amount determined as provided in Section 3.9
hereof.
     1.97 Funding Source: shall have the meaning set forth in Section 2.10.
     1.98 GAAP: generally accepted accounting principles in the United States of
America, as in effect from time to time.
     1.99 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, and (d) the failure to pay or comply with the
contested item could not reasonably be expected to result in a Material Adverse
Effect.
     1.100 Governmental Authority: means any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     1.101 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.
     1.102 Holdout Lender: shall have the meaning set forth in Section 15.32.
     1.103 Importer: shall have the meaning set forth in Section 1.77.
     1.104 Importer LC: shall have the meaning set forth in Section 3.11.
     1.105 Indemnification Date: shall have the meaning set forth in
Section 3.11.

9



--------------------------------------------------------------------------------



 



     1.106 Indemnified Agency Parties: shall have the meaning set forth in
Section 15.19.
     1.107 Indemnified Parties: shall have the meaning set forth in
Section 13.1.
     1.108 Individual 5-Year Commitment: shall mean with respect to any
Syndication Party the amount shown as its Individual 5-Year Commitment on
Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 15.27 hereof, or a
reduction in the 5-Year Commitment in accordance with Section 2.9 hereof.
     1.109 Individual 5-Year Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 5-Year Commitment,
less its Individual Outstanding 5-Year Obligations.
     1.110 Individual Outstanding 5-Year Obligations: shall mean with respect to
any Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 5-Year Advances made by such
Syndication Party, (b) the aggregate outstanding principal amount of all Bid
Advances made by such Syndication Party, (c) the undrawn face amount of all
outstanding Negotiated Letters of Credit as to which such Syndication Party is
the Issuing Syndication Party, (d) such Syndication Party’s 5-Year Pro Rata
Share of the undrawn face amount of all outstanding Committed Letters of Credit;
(e) all of such Syndication Party’s Committed 5-Year Advances; and (f) all of
such Syndication Party’s Committed Bid Advances.
     1.111 Individual 5-Year Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual 5-Year
Commitment less such Syndication Party’s Individual Outstanding 5-Year
Obligations; and the denominator is the 5-Year Commitment less the sum of the
Individual Outstanding 5-Year Obligations of all of the Syndication Parties,
determined (a) in the case of LIBO Rate Loans, at 12:00 noon (Central time) on
the Banking Day Borrower delivers a 5-Year Borrowing Notice pursuant to which
Borrower requests such LIBOR Loan, and (b) in all other cases, 12:00 noon
(Central time) on the Banking Day Borrower delivers a 5-Year Borrowing Notice or
requests a Letter of Credit under the 5-Year Facility.
     1.112 Intellectual Property: shall have the meaning set forth in
Section 9.18.
     1.113 Investment: means, with respect to any Person, (a) any loan or
advance by such Person to any other Person, (b) the purchase or other
acquisition by such Person of any capital stock, obligations or securities of,
or any capital contribution to, or investment in, or the acquisition by such
Person of all or substantially all of the assets of, or any interest in, any
other Person, (c) any performance or standby letter of credit where (i) that
Person has the reimbursement obligation to the issuer, and (ii) the proceeds of
such letter of credit are to be used for the benefit of any other Person,
(d) the agreement by such Person to make funds available for the benefit of
another Person to either cover cost overruns incurred in connection with the
construction of a project or facility, or to fund a debt service reserve
account, (e) the agreement by such Person to assume, guarantee, endorse or
otherwise be or become directly or contingently

10



--------------------------------------------------------------------------------



 



responsible or liable for the obligations or debts of any other Person (other
than by endorsement for collection in the ordinary course of business), (f) an
agreement to purchase any obligations, stocks, assets, goods or services but
excluding an agreement to purchase any assets, goods or services entered into in
the ordinary course of business, (g) an agreement to supply or advance any
assets, goods or services not in the ordinary course of business, or (h) an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth or otherwise to assure the creditors of any Person against loss.
     1.114 Issuance Fee: shall be, with respect to each Committed Letter of
Credit, the greater of (a) $2,500.00; or (b) the face amount of such Letter of
Credit multiplied by 20 basis points.
     1.115 Issuing Syndication Party: shall have the meaning set forth in
Section 4.3.
     1.116 LC Commitment: shall be $75,000,000.00.
     1.117 LC Confirmation: shall have the meaning set forth in Section 3.11.
     1.118 LC Confirmation Commitment: means $6,000,000.00.
     1.119 Letters of Credit: collectively all Committed Letters of Credit, and
all Negotiated Letters of Credit, outstanding at any time.
     1.120 Letter of Credit Bank: CoBank, ACB.
     1.121 LIBO Rate: the rate for deposits in U.S. dollars with maturities
comparable to the selected LIBO Rate Period as quoted by the British Bankers’
Association for the purpose of displaying London Interbank Offered Rates for
U.S. Dollar deposits, determined effective as of 11:00 A.M. (London Time) on the
day which is two (2) Banking Days prior to the first day of each LIBO Rate
Period, reserve adjusted for Regulation D on a demonstrated basis, with such
rate modified by adding the 5-Year Margin.
     1.122 LIBO Rate Loan: shall have the meaning set forth in Subsection 5.1.2.
     1.123 LIBO Rate Period: shall have the meaning set forth in Subsection
5.1.2.
     1.124 LIBO Request: shall have the meaning set forth in Subsection 5.1.2.
     1.125 Licensing Laws: shall have the meaning set forth in Section 9.4.
     1.126 Lien: means with respect to any asset any mortgage, deed of trust,
pledge, security interest, hypothecation, assignment for security purposes,
encumbrance, lien (statutory or other), or other security agreement or charge,
or encumbrance of any kind or nature whatsoever (including, without limitation,
any conditional sale, Capital Lease or other title retention agreement related
to such asset).

11



--------------------------------------------------------------------------------



 



     1.127 Loans: shall mean, collectively, all Bid Advances, all Base Rate
Loans, all LIBO Rate Loans, and all Overnight Loans outstanding at any time.
     1.128 Loan Documents: this Credit Agreement and the Notes.
     1.129 Material Adverse Effect: means a material adverse effect on (a) the
financial condition, results of operation, business or property of Borrower; or
(b) on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents; or (c) on the ability of the
Administrative Agent or the Syndication Parties to enforce their rights and
remedies against Borrower under the Loan Documents.
     1.130 Material Agreements: all agreements of Borrower, the termination or
breach of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.
     1.131 Multiemployer Plan: means a Plan meeting the definition of a
“multiemployer plan” in Section 3(37) of ERISA.
     1.132 NCRA: shall have the meaning set forth in Section 12.5.
     1.133 Negotiated LC Request: shall have the meaning set forth in Subsection
4.1.2.
     1.134 Negotiated Letter of Credit: shall mean a letter of credit issued by
a Syndication Party pursuant to the provisions of Sections 4.1 and 4.3 hereof
and shall include all Existing Letters of Credit as to which such Syndication
Party was the Issuing Syndication Party.
     1.135 Non-US Lender: shall have the meaning set forth in Section 15.31.
     1.136 Note or Notes: the 5-Year Facility Notes, and all amendments,
renewals, substitutions and extensions thereof.
     1.137 OFAC: shall have the meaning set forth in Section 11.15.
     1.138 Operating Lease: means any lease of property (whether real, personal
or mixed) by a Person under which such Person is lessee, other than a Capital
Lease.
     1.139 Organization Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement.
     1.140 Other List: shall have the meaning set forth in Section 11.15.
     1.141 Original Effective Date: shall have the meaning set forth in Recital
A.
     1.142 Overnight Advance: shall have the meaning set forth in Section 3.9.
     1.143 Overnight Advance Request: shall have the meaning set forth in
Section 3.9.

12



--------------------------------------------------------------------------------



 



     1.144 Overnight Funding Commitment: shall mean $20,000,000.00.
     1.145 Overnight Lender: shall mean CoBank.
     1.146 Overnight Maturity Date: shall have the meaning set forth in
Section 3.9.
     1.147 Overnight Rate: shall have the meaning set forth in Section 3.9.
     1.148 Payment Account: shall have the meaning set forth in Section 15.11.
     1.149 Payment Distribution: shall have the meaning set forth in
Section 15.11.
     1.150 PBGC: shall have the meaning set forth in Section 9.10.
     1.151 Permitted Encumbrance: shall have the meaning set forth in
Section 12.3.
     1.152 Person: any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, and instrumentality,
division, agency, body or department thereof), or other entity.
     1.153 Plan: means any plan, agreement, arrangement or commitment which is
an employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute.
     1.154 Platform: shall have the meaning set forth in Subsection 16.16.2.
     1.155 Potential Default: any event, other than an event described in
Section 14.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.
     1.156 Prohibited Transaction: means any transaction prohibited under
Section 406 of ERISA or Section 4975 of the Code.
     1.157 Reallocation: shall have the meaning set forth in Section 16.17.
     1.158 Reduction: shall have the meaning set forth in Section 16.17.
     1.159 Regulatory Change: shall have the meaning set forth in Section 16.12.
     1.160 Replacement Lender: shall have the meaning set forth in
Section 15.32.
     1.161 Reportable Event: means any of the events set forth in Section
4043(b) of ERISA or in the regulations thereunder.

13



--------------------------------------------------------------------------------



 



     1.162 Requested 5-Year Advance: shall mean the amount of the 5-Year Advance
requested by Borrower in any 5-Year Borrowing Notice.
     1.163 Required Lenders: shall mean Syndication Parties (including Voting
Participants) whose aggregate Individual 5-Year Commitments constitute fifty-one
percent (51.0%) of the 5-Year Commitment; provided that the number of
Syndication Parties (including Voting Participants) which constitute the
Required Lenders must be the lesser of (i) all, or (ii) no fewer than three (3),
if fewer than three (3) Syndication Parties (including Voting Participants)
would constitute fifty-one percent (51.0%) of the aggregate Individual 5-Year
Commitments. Pursuant to Section 15.28 hereof, Voting Participants shall, under
the circumstances set forth therein, be entitled to voting rights and to be
included in determining whether certain action is being taken by the Required
Lenders.
     1.164 Required License: shall have the meaning set forth in Section 9.09.
     1.165 Restricted Subsidiary: shall mean those Subsidiaries identified on
Exhibit 1.165 hereto, as it may be amended from time to time with the prior
written consent of Borrower, the Administrative Agent and the Required Lenders.
     1.166 SDN List: shall have the meaning set forth in Section 11.15.
     1.167 Subsidiary: means with respect to any Person: (a) any corporation in
which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, with respect to which such Person, (i)
directly or indirectly owns more than fifty percent (50%) of the equity interest
thereof, or (ii) directly or indirectly owns an equity interest in an amount
sufficient to control the management thereof. All of Borrower’s Subsidiaries
owned as of the Closing Date are set forth on Exhibit 1.167 hereto.
     1.168 Successor Agent: such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 15.22 of
this Credit Agreement.
     1.169 Syndication Acquisition Agreement: shall have the meaning set forth
in Section 15.27.
     1.170 Syndication Interest: shall have the meaning set forth in
Section 15.1.
     1.171 Syndication Parties: shall mean those entities listed on Schedule 1
hereto as having an Individual 5-Year Commitment, and such Persons as shall from
time to time execute (a) a Syndication Acquisition Agreement substantially in
the form of Exhibit 15.27 hereto signifying their election to purchase all or a
portion of the Syndication Interest of any Syndication Party, in accordance with
Section 15.27 hereof, and to become a Syndication Party hereunder; or (b) an
Adoption Agreement substantially in the form of Exhibit 2.10 hereto in
connection with any Commitment Increase as provided in Section 2.10 hereof.

14



--------------------------------------------------------------------------------



 



     1.172 Syndication Party Advance Date: shall have the meaning set forth in
Section 15.2.
     1.173 Term Loan Credit Agreement: shall mean that certain Credit Agreement
(Term Loan) dated as of June 1, 1998 by and between Borrower (f/k/a Cenex
Harvest States Cooperatives) and St. Paul Bank, as administrative agent for all
syndication parties thereunder, and as a syndication party thereunder, CoBank,
and the other syndication parties set forth on the signature pages thereto, as
by the First Amendment through the Seventh Amendment and as amended from time to
time thereafter.
     1.174 2005 Credit Agreement: shall have the meaning set forth in Recital A.
     1.175 Transfer: shall have the meaning set forth in Section 15.27.
     1.176 USA Patriot Act: shall have the meaning set forth in Subsection
9.24.1.
     1.177 Voting Participant: shall have the meaning set forth in
Section 15.28.
     1.178 Wire Instructions: shall have the meaning set forth in Section 15.29.
ARTICLE 2. 5-YEAR FACILITY
     2.1 5-Year Facility Loan. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Section 15.10 hereof), each of the Syndication Parties severally agrees to
advance funds under the 5-Year Facility (each a “5-Year Advance”) upon receipt
of a 5-Year Funding Notice from time to time during the 5-Year Availability
Period, subject to the following limits:
          2.1.1 Individual Syndication Party 5-Year Commitment. No Syndication
Party shall be required or permitted to make a 5-Year Advance which would exceed
its Individual 5-Year Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 5-Year Borrowing Notice requesting such
5-Year Advance.
          2.1.2 Individual Syndication Party 5-Year Pro Rata Share. No
Syndication Party shall be required or permitted to fund a 5-Year Advance under
the 5-Year Facility in excess of an amount equal to its Individual 5-Year Pro
Rata Share multiplied by the amount of the requested 5-Year Advance. Each
Syndication Party agrees to fund its Individual 5-Year Pro Rata Share of each
5-Year Advance, except as provided in Article 3 hereof regarding Bid Advances.
     2.2 5-Year Commitment. Borrower shall not be entitled to request a 5-Year
Advance in an amount which, when added to the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties, would exceed the 5-Year
Commitment.
     2.3 5-Year Borrowing Notice. Borrower shall give the Administrative Agent
prior written notice by facsimile (effective upon receipt) of each request for a
5-Year Advance (a) in

15



--------------------------------------------------------------------------------



 



the case of a Base Rate Loan, on or before 11:00 A.M. (Central time) on the day
of making such Base Rate Loan, and (b) in the case of a LIBO Rate Loan, on or
before 11:00 A.M. (Central time) at least three (3) Banking Days prior to the
date of making such LIBO Rate Loan. Each notice must be in substantially the
form of Exhibit 2.3 hereto (“5-Year Borrowing Notice”) and must specify (w) the
amount of such 5-Year Advance (which must be a minimum of $10,000,000.00 and in
incremental multiples of $1,000,000.00), (x) the proposed date of making such
5-Year Advance, (y) whether Borrower requests that the 5-Year Advance will bear
interest at (i) the Base Rate or (ii) the LIBO Rate, and (z) in the case of a
LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 12:00 noon (Central time) of the same
Banking Day, notify each Syndication Party (“5-Year Funding Notice”) of its
receipt of each such 5-Year Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
date of a 5-Year Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such 5-Year Advance.
After the Administrative Agent’s receipt of such funds, but not later than 3:00
P.M. (Central time), and upon fulfillment of the applicable conditions set forth
in Article 10 hereof, the Administrative Agent will make such 5-Year Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account. A 5-Year Advance may be requested
by the Overnight Lender as provided in Section 3.9 hereof, by a written notice
to the Administrative Agent generally complying with the requirements set forth
above for a 5-Year Borrowing Notice, provided that such amount shall bear
interest at the Base Rate. Thereafter the Administrative Agent shall send out a
5-Year Funding Notice, each Syndication Party shall make available to the
Administrative Agent such Syndication Party’s Funding Share thereof as provided
above, and the Administrative Agent shall transmit such funds by wire transfer
to the Overnight Lender.
     2.4 Promise to Pay; 5-Year Facility Promissory Notes. Borrower promises to
pay to the order of each Syndication Party, at the office of the Administrative
Agent at 5500 South Quebec Street, Greenwood Village, Colorado 80111, or such
other place as the Administrative Agent shall direct in writing, an amount equal
to (a) the outstanding amount of (i) 5-Year Advances (including Overnight
Advances, if any) and (ii) Bid Advances, in each case made by such Syndication
Party; plus (b) any Bank Debt owing hereunder to such Syndication Party; plus
(c) interest as set forth herein, payable to such Syndication Party for the
account of its Applicable Lending Office. All such amounts are to be payable in
the manner and at the time set forth in this Credit Agreement. At the request of
any Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section, agrees to execute its
promissory note in substantially the form of Exhibit 2.4 hereto duly completed,
in the stated maximum principal amount equal to such Syndication Party’s
Individual 5-Year Commitment, dated the date of this Credit Agreement, payable
to such Syndication Party for the account of its Applicable Lending Office, and
maturing as to principal on the 5-Year Maturity Date (each a “5-Year Facility
Note” and collectively, the “5-Year Facility Notes”).
     2.5 Advances Under 2005 Credit Agreement. The aggregate principal amount
owing on the Closing Date under the 2005 Credit Agreement on account of 364-Day
Advances or 5-Year Advances (as such terms are defined in the 2005 Credit
Agreement) , after Borrower has

16



--------------------------------------------------------------------------------



 



made any payments required under Section 16.17 hereof, shall be treated as
5-Year Advances hereunder bearing interest at the Base Rate or the LIBO Rate and
for the LIBO Rate Period, in each case as was applicable thereto under the 2005
Credit Agreement.
     2.6 Syndication Party Records. Each Syndication Party shall record on its
books and records the amount of each 5-Year Advance and any unreimbursed
obligations to such Syndication Party with respect to payments by such
Syndication Party under Negotiated Letters of Credit issued by such Syndication
Party made by it hereunder, the rate and interest period applicable thereto, all
payments of principal and interest, and the principal balance from time to time
outstanding. The Syndication Party’s record thereof shall be prima facie
evidence as to all such amounts and shall be binding on Borrower absent manifest
error. Notwithstanding the foregoing, Borrower will never be required to pay as
principal more than the principal amount of the 5-Year Advances and Bid Advances
funded by such Syndication Party and any unreimbursed obligations to such
Syndication Party with respect to payments by such Syndication Party under
Negotiated Letters of Credit issued by such Syndication Party.
     2.7 Use of Proceeds. The proceeds of the 5-Year Loans will be used by
Borrower (a) to fund working capital requirements, (b) for general corporate
purposes, (c) to support the issue of Letters of Credit, (d) to payoff Overnight
Advances (at the request of either Borrower or the Overnight Lender), and (e) an
aggregate amount not to exceed $100,000,000.00 to make required payments of
principal under any commercial paper facility issued by Borrower, and Borrower
agrees not to request or use such proceeds for any other purpose. Borrower will
not, directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.
     2.8 Syndication Party Funding Failure. The failure of any Syndication Party
to fund its Funding Share of any requested 5-Year Advance to be made by it on
the date specified for such Advance shall not relieve any other Syndication
Party of its obligation (if any) to fund its Funding Share of any Advance on
such date, but, except as provided in Sections 3.8 and 3.10 hereof, no
Syndication Party shall be responsible for the failure of any other Syndication
Party to make any Advance to be made by such other Syndication Party.
     2.9 Reduction of 5-Year Commitment. Borrower may, by written facsimile
notice to the Administrative Agent on or before 10:00 A.M. (Central time) on any
Banking Day, irrevocably reduce the 5-Year Commitment; provided that (a) such
reduction must be in multiples of one-million dollars ($1,000,000.00), and
(b) Borrower must simultaneously make any principal payment necessary (along
with any applicable Funding Losses on account of such principal payment) so that
(i) the aggregate amount of the Individual Outstanding 5-Year Obligations of all
Syndication Parties does not exceed the reduced 5-Year Commitment on the date of
such reduction, and (ii) the Individual Outstanding 5-Year Obligations owing to
any Syndication Party do not exceed the Individual 5-Year Commitment of that
Syndication Party (after reduction thereof in accordance with the following
sentence). In the event the 5-Year Commitment is reduced as provided in the
preceding sentence, then the Individual 5-Year Commitment of each Syndication
Party shall be reduced in the same proportion as the Individual

17



--------------------------------------------------------------------------------



 



5-Year Commitment of such Syndication Party bears to the 5-Year Commitment
before such reduction.
     2.10 Increase of 5-Year Commitment. Borrower shall have the right to
increase the 5-Year Commitment (“Commitment Increase”) from time to time by an
amount of up to $200,000,000.00 in the aggregate; provided that each of the
following conditions has been satisfied: (a) no Event of Default or Potential
Default has occurred (or if a Potential Default or an Event of Default has
occurred, it has been waived in writing by the Administrative Agent pursuant to
the provisions of Section 15.10 hereof); (b) Borrower has submitted to the
Administrative Agent a written request for such Commitment Increase, specifying
(i) the aggregate dollar amount thereof, which shall be a minimum of
$50,000,000.00 and in increments of $1,000,000.00, (ii) the name of one or more
financial institutions or Farm Credit System Institutions (which, in any case,
may be an existing Syndication Party hereunder) that has committed to provide
funding of the Commitment Increase pursuant to the terms of, and as a
Syndication Party under, this Agreement (each a “Funding Source”), and (iii) the
amount of the Commitment Increase which each such Funding Source has committed
to provide, which must be a minimum of $10,000,000.00 and in increments of
$1,000,000.00; (c) each Funding Source has, unless it is at such time a
Syndication Party hereunder, executed an agreement in the form of Exhibit 2.10
hereto (“Adoption Agreement”); (d) the Administrative Agent has approved each
Funding Source as a Syndication Party hereunder (unless such Funding Source is
already a Syndication Party), which approval shall not be unreasonably withheld;
(e) each Funding Source has remitted to the Administrative Agent, by wire
transfer in accordance with the Wire Instructions, the amount directed by the
Administrative Agent so that such Funding Source will have funded its share
(based on such Funding Source’s Individual 5-Year Pro Rata Share as recalculated
as provided in clause (w) below in this Section) of all outstanding Advances
other than Bid Advances and Overnight Advances, to the extent not previously
funded by such Funding Source; and (f) Borrower has, if requested by such
Funding Source(s), executed such additional 5-Year Facility Notes payable to
such Funding Source(s) and in such amounts, as the Administrative Agent shall
require to reflect the Commitment Increase. Upon the satisfaction of each of the
foregoing conditions, (v) the 5-Year Commitment shall be automatically increased
by the amount of the Commitment Increase; (w) the Individual 5-Year Pro Rata
Share of each of the Syndication Parties, including the Funding Source, shall be
recalculated by the Administrative Agent to reflect the amount of the Commitment
Increase which each such Funding Source has committed to provide, and the amount
of the Commitment Increase; (x) the Funding Source(s) shall be allocated a share
of all existing 5-Year Advances, other than Bid Advances and Overnight Advances,
and any such amounts remitted pursuant to clause (e) above shall be allocated
among, and paid over to, those Persons who were Syndication Parties prior to the
Commitment Increase, based on their Individual 5-Year Pro Rata Shares as they
existed prior to the Commitment Increase, to reflect a reduction in their share
of outstanding 5-Year Advances (other than Bid Advances and Overnight Advances);
(y) to the extent that any Syndication Party is entitled to recover Funding
Losses on account of having been allocated any portion of the amounts remitted
pursuant to clause (e) above, Borrower shall pay to the Administrative Agent the
amount of such Funding Losses which the Administrative Agent shall then forward
to such Syndication Party; and (z) the Administrative Agent shall revise
Schedule 1 to reflect the Commitment Increase.

18



--------------------------------------------------------------------------------



 



ARTICLE 3. BID RATE FACILITY; OVERNIGHT FACILITY; LC CONFIRMATION FACILITY
     3.1 5-Year Facility Bid Rate Loans. Subject to the terms and conditions of
this Agreement, including the procedures set forth in Article 3 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section a “Bid Advance” and the total of
such Advances made by the Syndication Parties the “Bid Rate Loans”) to Borrower
from time to time during the 5-Year Availability Period, provided that:
          3.1.1 Individual 5-Year Commitment. No Syndication Party shall be
permitted to make a Bid Advance under the 5-Year Facility which, when added to
its aggregate Individual Outstanding 5-Year Obligations, would exceed such
Syndication Party’s Individual 5-Year Commitment.
          3.1.2 5-Year Commitment. Borrower may not make a 5-Year Bid Request in
an amount which, when added to the aggregate Individual Outstanding 5-Year
Obligations of all Syndication Parties, would exceed the 5-Year Commitment.
          3.1.3 Amounts. Each 5-Year Bid Request shall be in an amount at least
equal to five million dollars ($5,000,000) and in integral multiples of one
million dollars ($1,000,000), and each 5-Year Bid shall be in an amount at least
equal to one million dollars ($1,000,000) or the amount remaining under the
Individual 5-Year Commitment of the Syndication Party submitting such 5-Year
Bid, if less. Each Bid Advance made by a Syndication Party will be in the amount
of its Bids, or portions thereof, under the 5-Year Facility that are accepted by
Borrower in accordance with Section 3.4 hereof.
     3.2 Bid Request. No more frequently than once each Banking Day, Borrower
may request offers from all Syndication Parties which have an Individual 5-Year
Commitment, acting severally and not jointly, to make Bid Advances by giving the
Bid Agent notice by facsimile (effective upon receipt), substantially in the
form of Exhibit 3.2 hereto (“Bid Request”) on or before 9:00 A.M. (Central time)
on the Banking Day the proposed Bid Rate Loan is to be made. By 9:30 A.M.
(Central time) of the same Banking Day, the Bid Agent shall, by facsimile
transmission, send to all of the Syndication Parties eligible to receive a Bid
Request a copy of such Bid Request. Each Bid Request must specify (a) the total
amount of such requested Bid Advances, (b) the individual amount of each
requested Bid Advance with a different proposed Bid Maturity Date, (c) the
proposed Banking Day of making such Bid Advance (which shall be the same Banking
Day on which the Bid Request is submitted), and (d) the proposed maturity dates
for such Bid Advances (each a “Bid Maturity Date”) which must be Banking Days
and which must not extend more than thirty (30) days beyond the 5-Year Maturity
Date. Borrower may request offers to make more than one Bid Rate Loan (up to a
maximum of five (5) Bid Rate Loans in a single Bid Request), each with a
different Bid Maturity Date, in a single Bid Request.
     3.3 Bid Procedure. Each Syndication Party with an Individual 5-Year
Commitment may, in its sole discretion, submit to the Bid Agent a written quote,
substantially in the form of Exhibit 3.3 hereto (“Bid”), containing an offer or
offers to make one or more Bid Advances in a

19



--------------------------------------------------------------------------------



 



specified amount or amounts in response to such Bid Request (and may elect to
bid with respect to any or all Bid Advances with different Bid Maturity Dates
specified in the Bid Request); provided, however, each Syndication Party is
limited to one Bid submission per Bid Request (which may cover more than one Bid
Maturity Date) and a Syndication Party may not submit a Bid in an amount in
excess of such Syndication Party’s Individual 5-Year Lending Capacity. A Bid may
set forth offers for up to five (5) separate Bid Rates for each of the
applicable Bid Advances, provided that each Bid shall specify the aggregate
principal amount of Bid Advances for all Bid Maturity Dates that the Syndication
Party submitting such Bid is willing to make at the interest rate or rates
specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid by a
Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by facsimile not later
than 10:15 A.M. (Central time) on the same Banking Day. The Bid Agent, in its
capacity as a Syndication Party, may submit Bids; provided such Bids must be
finalized not later than 10:00 A.M. (Central time) on the same Banking Day. Each
Bid shall be irrevocable. The Bid Agent shall disregard a Bid if it (a) is not
substantially in conformity with Exhibit 3.3 hereto, (b) contains qualifying or
conditional language, (c) proposes terms other than or in addition to those set
forth in the applicable Bid Request, or (d) arrives after the applicable time
set forth in this Section. By 10:30 A.M. (Central time) on the same Banking Day,
the Bid Agent shall send copies of all Bids to Borrower by facsimile (“Bid
Results Notice”).
     3.4 Bid Acceptance Procedure. Not later than 11:00 A.M. (Central time) on
the same Banking Day, Borrower shall provide to the Bid Agent by facsimile
notice, in the form of Exhibit 3.4 hereto, of its acceptance or rejection of
each of the Bids submitted to Borrower by the Bid Results Notice (“Bid Selection
Notice”). In the case of each acceptance the Bid Selection Notice shall specify
the aggregate principal amount of Bid Advances for each of the Bids that are
accepted. Regardless of the amounts or interest rates bid by any Syndication
Party, Borrower may accept or decline any Bid in whole or in part, provided that
(a) the aggregate principal amount of Bid Advances accepted may not exceed the
applicable amount set forth in the related Bid Request, and (b) Borrower may not
accept any offer that fails to comply with this Article 3. Bids not accepted by
11:00 A.M. will be irrevocably deemed to have been rejected by Borrower. No
later than 12:00 noon (Central time) on the same Banking Day, the Bid Agent
shall send, by facsimile, a copy of such Bid Selection Notice to the
Administrative Agent and each Syndication Party which submitted a Bid.
     3.5 Bid Rate Loan Funding. Not later than 2:00 P.M. (Central time) on the
same Banking Day, each Syndication Party that is to make one or more Bid
Advances in accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but not later than 3:00 P.M.
(Central time), and upon fulfillment of the applicable conditions set forth in
Article 10 hereof, the Administrative Agent will make the proceeds of such Bid
Advances available to Borrower, in immediately available funds, and will
transmit such funds by wire transfer to Borrower’s Account.
     3.6 Syndication Party Funding Failure. In the event any Syndication Party
fails to make any requested Bid Advance to be made by it on the date specified
for such Advance, the

20



--------------------------------------------------------------------------------



 



Administrative Agent (in that capacity) will advance such funds to Borrower on
behalf of such Syndication Party in its role and capacity as the Administrative
Agent, and therefore notwithstanding limitations, if any, contained herein
relating to the Administrative Agent in its role as a Syndication Party,
including its Individual 5-Year Commitment or Individual 5-Year Lending
Capacity. In the event of the funding of any such Advance by the Administrative
Agent, the Syndication Party failing to fund such Advance will be treated as a
Delinquent Syndication Party under Section 15.4 hereof, and the Administrative
Agent will be treated as a Contributing Syndication Party under such Section.
     3.7 Bid Rate Loans — Bid Maturity Date Beyond Maturity Date.
Notwithstanding any other provision in this Credit Agreement that may be
construed to the contrary, in the event that a Syndication Party, at its sole
discretion, makes a Bid Advance to Borrower with a Bid Maturity Date later than
the 5-Year Maturity Date; and (a) (i) the 5-Year Maturity Date is subsequently
extended by amendment to this Credit Agreement; and (ii) such Syndication Party
does not renew its Individual 5-Year Commitment at a level at least equal to the
outstanding amount of such Bid Advance, then, in such case, such outstanding
amount will be due and payable by Borrower, and accepted by such Syndication
Party, on the 5-Year Maturity Date (as in effect prior to such extension
thereof) without any liability for Funding Losses on such amount; or (b) the
5-Year Maturity Date is not subsequently extended by amendment to this Credit
Agreement, then, in each such case, such outstanding amount will be repaid by
Borrower in accordance with the terms of this Credit Agreement (including
provision for Funding Losses) and this Credit Agreement will be deemed to
continue in force for the limited purpose of facilitating such payments.
     3.8 Failure to Implement Bid Process. In the event the Bid Agent fails to
hold an auction pursuant to a proper Bid Request, the Administrative Agent (in
that capacity) will make an Advance to Borrower on behalf of all Syndication
Parties in the amount of each Bid Advance requested in such Bid Request to bear
interest at the then current Base Rate to be repaid out of proceeds of Bid
Advances on the next Banking Day, and will cause the Bid Agent to hold the
auction for such Bid Advances the following Banking Day.
     3.9 Overnight Advances. In addition to Borrower’s right to request a 5-Year
Advance under Article 2 hereof or a Bid Advance under Section 3.1 hereof,
Borrower may, subject to the terms and conditions of this Section, at any time
before 2:30 P.M. (Central time) on a Banking Day, request the Overnight Lender
to make an Advance to Borrower under the 5-Year Facility on the same Banking Day
(“Overnight Advance”) in accordance with the provisions of this Section. Each
Banking Day by 10:30 A.M. (Central time) the Overnight Lender shall notify
Borrower of the interest rate (“Overnight Rate”) that it will charge on all
Overnight Advances made that Banking Day. Borrower’s request for an Overnight
Advance (“Overnight Advance Request”) may be made orally or in writing by
facsimile (if orally, shall be confirmed in writing on the same Banking Day),
must be directed to the Overnight Lender, and must specify (a) the amount of
such Advance, and (b) the date when such Overnight Advance will be due and
payable (“Overnight Maturity Date”), which may not be later than the fifth (5th)
Banking Day thereafter. If Borrower submits an Overnight Advance Request, the
Overnight Lender shall promptly, but not later than 3:30 P.M. on the same
Banking Day, fund such Overnight Advance and advise the Administrative Agent in
writing of the amount,

21



--------------------------------------------------------------------------------



 



Overnight Rate, and Overnight Maturity Date of such Overnight Advance. Each
Overnight Advance shall bear interest at the applicable Overnight Rate and shall
be payable in full, including interest, on the Overnight Maturity Date
applicable to such Overnight Advance. Such payment may, at Borrower’s
discretion, and subject to the conditions of this Credit Agreement, be made by
an Advance under the 5-Year Facility. Overnight Advances shall be made only by
the Overnight Lender. Borrower’s entitlement to receive, and the Overnight
Lender’s obligation to fund, any Overnight Advance shall be subject to the
conditions and limitations set forth in Section 2.1 hereof and applicable to
5-Year Advances generally, and, in addition, the aggregate outstanding principal
amount of all such Overnight Advances shall not at any time exceed the Overnight
Funding Commitment. At the sole discretion of the Overnight Lender, any
Overnight Advance may be paid off at any time by a 5-Year Advance requested by
the Overnight Lender.
     3.10 Overnight Lender Funding Failure. In the event the Overnight Lender
fails to make any requested Overnight Advance to be made by it on the date
specified for such Advance, the Administrative Agent (in that capacity) may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, advance such funds to Borrower on behalf of such Overnight
Lender, notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 5-Year Commitment or Individual 5-Year Lending Capacity. In the event
of any such advance by the Administrative Agent, the Overnight Lender will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.
     3.11 LC Confirmation Indemnification. In connection with any Export Grain
Transaction, Borrower may, subject to the terms and conditions of this Section,
at any time before 2:30 P.M. (Central time) on a Banking Day, request CoBank
(acting in its individual capacity and not as Administrative Agent or
Syndication Party) to confirm (“LC Confirmation”) the letter of credit issued by
the applicable Importer’s bank (“Importer LC”), in accordance with the
provisions of this Section. Borrower’s request for an LC Confirmation
(“Confirmation Request”) may be made orally or in writing by facsimile (if
orally, shall be confirmed in writing on the same Banking Day), must be directed
to CoBank, with a copy to the Administrative Agent, and must (a) identify
(i) the Export Grain Transaction, (ii) the Importer LC (and, if available,
attach a copy of the Importer LC), and (iii) the issuer of the Importer LC, in
each case for which the LC Confirmation is being requested; (b) specify the
dollar amount to be covered by the LC Confirmation (“Confirmation Amount”), and
(c) be accompanied by a written confirmation from the U.S. Department of
Agriculture that (i) the Export Grain Transaction has been registered with the
Commodity Credit Corporation (“CCC”) and the guarantee fee has been submitted to
the CCC. In the event CoBank has not received the Credit Guarantee Assurance
letter issued by the CCC (“CCC Guarantee”) and an assignment thereof to CoBank,
on or before the thirtieth (30th) day following the date of CoBank’s issuance of
the LC Confirmation (“Indemnification Date”), Borrower shall promptly, but no
later than 3:30 P.M. on the Banking Day following the Indemnification Date,
reimburse CoBank in full for the Confirmation Amount plus any additional costs
or fees incurred by CoBank in connection therewith (“Borrower Indemnification
Payment”). Such reimbursement may, at Borrower’s discretion, but subject to the
conditions of this Credit Agreement, be made by a 5-Year Advance under the
5-Year Facility. In the event the CCC Guarantee, and written assignment thereof
from

22



--------------------------------------------------------------------------------



 



Borrower to CoBank, with respect to a specific LC Confirmation is received by
CoBank on or before the Indemnification Date, Borrower shall have no further
obligations regarding such LC Confirmation. LC Confirmations shall be made only
by CoBank and CoBank shall be entitled to retain for its account the full amount
of any fees charged to Borrower for the issuance an any LC Confirmation.
Borrower’s entitlement to receive, and the CoBank’s obligation to issue, any LC
Confirmation shall be subject to the conditions and limitations set forth in
Section 2.1 hereof and applicable to 5-Year Advances generally, and, in
addition, the aggregate amount of all outstanding LC Confirmations shall not at
any time exceed the LC Confirmation Commitment. Until such time as a CCC
Guarantee is issued, or Borrower makes the required Borrower Indemnification
Payment with respect to a specific LC Confirmation, the Confirmation Amount of
such LC Confirmation shall be included in CoBank’s Individual Outstanding 5-Year
Obligations. LC Confirmations are not Letters of Credit for the purposes of this
Agreement.
ARTICLE 4. LETTER OF CREDIT FACILITY
     4.1 Letter of Credit Request. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent in accordance with the
provisions of Section 15.10 hereof), Borrower may request the issuance of one or
more documentary letters of credit or standby letters of credit as Committed
Letters of Credit or as Negotiated Letters of Credit pursuant to the conditions
and limitations set forth below.
          4.1.1 Request for Committed Letter of Credit. Borrower may request
issuance of a Committed Letter of Credit by providing, not later than 12:00 noon
(Central time) on a Banking Day, a written request therefore (“Committed LC
Request”) to the Administrative Agent and the Letter of Credit Bank. The
Committed LC Request shall set forth (a) the face amount and expiry date,
(b) the beneficiary, (c) the terms thereof, and (d) such other information as
the Letter of Credit Bank shall request. Committed Letters of Credit shall be
issued under the 5-Year Facility. In no event may the expiry date be later than
364 days past the 5-Year Maturity Date.
          4.1.2 Request for Negotiated Letter of Credit. Borrower may request
issuance of a Negotiated Letter of Credit by (a) providing, no later than
11:00 A.M. (Central time) on a Banking Day, written notice to the Administrative
Agent of (i) the face amount and expiry date of each Negotiated Letter of Credit
which Borrower desires be issued and (ii) the identity of the Syndication Party
or Parties from which Borrower intends to seek each such Negotiated Letter of
Credit; (b) receiving written or oral confirmation from the Administrative
Agent, to be provided no later than 11:30 A.M. (Central time), that each such
Syndication Party has sufficient Individual 5-Year Lending Capacity to issue
such Negotiated Letter(s) of Credit; and (c) following receipt of the
confirmation described in clause (b) above, but no later than 12:00 noon
(Central time), sending a written request (“Negotiated LC Request”) to each such
Syndication Party requesting issuance of such Negotiated Letter(s) of Credit.
Such written request shall set forth (a) the face amount and expiry date,
(b) the beneficiary, (c) the terms thereof, and (d) such other information as
any such Syndication Party shall request. Negotiated Letters of Credit shall

23



--------------------------------------------------------------------------------



 



be issued under the 5-Year Facility. In no event may the expiry date be later
than 364 days past the 5-Year Maturity Date.
          4.1.3 Purpose. Borrower may not request issuance of a Letter of Credit
for other than a purpose for which a 5-Year Advance could be requested under
Section 2.7 hereof.
          4.1.4 Notification of the Administrative Agent Regarding Negotiated
Letters of Credit. No later than 3:00 P.M. (Central time) on the Banking Day of
issuance, reissuance, renewal, permanent reduction, or termination of a
Negotiated Letter of Credit, both Borrower and the Issuing Syndication Party
shall notify the Administrative Agent by facsimile of such fact, and the face
amount (including the reduced face amount, as applicable), expiry date, name of
beneficiary, and name of Issuing Syndication Party with respect to such
Negotiated Letter of Credit.
     4.2 Committed Letters of Credit. No later than 1:00 P.M. (Central time) on
the Banking Day of the receipt by the Letter of Credit Bank of a Committed LC
Request, it shall, if it approves the form and substance thereof, issue the
requested Committed Letter of Credit for any expiry period from seven (7) days
following the date of issuance to the date which is 364 days past the 5-Year
Maturity Date, subject to the following:
          4.2.1 Available Amount. The face amount of the requested Committed
Letter of Credit may not exceed the lesser of (a) the amount determined by
subtracting the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties from the 5-Year Commitment, or (b) the amount determined by
subtracting the undrawn face amount of all Letters of Credit and Existing
Letters of Credit then outstanding (including any Letter of Credit requested but
not yet issued unless the Letter of Credit Bank has declined to issue the Letter
of Credit) from the LC Commitment.
          4.2.2 Availability. Committed Letters of Credit may be requested for
issuance only during the 5-Year Availability Period.
          4.2.3 Issuance Fee. Borrower shall pay at the time of the issuance or
reissuance of each Committed Letter of Credit the Issuance Fee therefore to be
distributed to the Letter of Credit Bank.
          4.2.4 Treatment of Draws. Each draw under a Committed Letter of Credit
shall be funded by each of the Syndication Parties as a 5-Year Advance under the
5-Year Facility in accordance with their respective Individual 5-Year Pro Rata
Share as of the date of such draw.
     4.3 Negotiated Letters of Credit. Any Syndication Party may, in its sole
discretion, issue a Negotiated Letter of Credit (“Issuing Syndication Party”)
for any expiry period from seven (7) days following the date of issuance to the
date which is 364 days past the 5-Year Maturity Date, upon such terms and
conditions as Borrower and such Issuing Syndication Party may agree; provided
that (x) all Negotiated Letters of Credit must be issued on a Banking Day, and
may be issued no earlier than 11:30 A.M. and no later than 2:30 P.M. (Central
time), and (y) the issuance of Negotiated Letters of Credit shall also be
subject to the following:

24



--------------------------------------------------------------------------------



 



          4.3.1 Available Amount. The face amount of the requested Negotiated
Letter of Credit may not exceed the lesser of (a) the amount determined by
subtracting the aggregate Individual Outstanding 5-Year Obligations of all
Syndication Parties from the 5-Year Commitment, (b) an amount which would exceed
the Issuing Syndication Party’s Individual 5-Year Lending Capacity, or (c) the
amount determined by subtracting the undrawn face amount of all Letters of
Credit and Existing Letters of Credit then outstanding (including any Committed
Letter of Credit requested but not yet issued unless the Letter of Credit Bank
has declined to issue the Letter of Credit) from the LC Commitment. Prior to the
issuance of a Negotiated Letter of Credit, the Issuing Syndication Party shall
confirm with the Administrative Agent that the issuance of such Negotiated
Letter of Credit will not result in the limitations set forth in this Subsection
being exceeded.
          4.3.2 Availability. Negotiated Letters of Credit may be requested for
issuance only during the 5-Year Availability Period.
          4.3.3 Fees. Borrower will be required to pay only such fees as the
Issuing Syndication Party and Borrower agree upon in connection with each such
Negotiated Letter of Credit and all such fees shall be collected by, paid to,
and retained by the Issuing Syndication Party.
          4.3.4 Treatment of Draws. Each draw under a Negotiated Letter of
Credit shall be treated as a 5-Year Advance by the Issuing Syndication Party
under the 5-Year Facility and shall bear interest at the Base Rate until paid in
full.
     4.4 Notice Regarding Negotiated Letters of Credit. No later than 3:00 P.M.
(Central time) on the Banking Day of issuance, reissuance, renewal, permanent
reduction, or termination of a Negotiated Letter of Credit, both Borrower and
the Issuing Syndication Party shall notify the Administrative Agent by facsimile
of such fact, and the face amount (including the reduced face amount, as
applicable), expiry date, name of beneficiary, and name of Issuing Syndication
Party with respect to such Negotiated Letter of Credit.
     4.5 Existing Letters of Credit. Borrower and each Syndication Party agree
that each Existing Letter of Credit shall, as of the Closing Date: (a) if it was
issued as a Negotiated Letter of Credit under the 2005 Credit Agreement, be
deemed to have been issued as a Negotiated Letter of Credit under the 5-Year
Facility, and that the actual issuer thereof, upon such issuer’s execution of
this Credit Agreement, shall for all purposes be deemed to be the Issuing
Syndication Party hereunder with respect to each such Existing Letter of Credit;
or (b) if it was issued as a Committed Letter of Credit under the 2005 Credit
Agreement, be deemed to have been issued as a Committed Letter of Credit under
the 5-Year Facility, and that the issuer thereof shall for all purposes be
deemed to have been the Letter of Credit Bank hereunder with respect to each
such Existing Letter of Credit.
     4.6 Cash Collateral Account. Upon (a) the occurrence of an Event of
Default, or (b) the occurrence of the date which is 105 days prior to the 5-Year
Maturity Date, Borrower shall immediately (x) establish an account, if one has
not previously been established, with the Administrative Agent, or with such
other financial institution as shall be approved by the

25



--------------------------------------------------------------------------------



 



Required Lenders (“Cash Collateral Account”); (y) deposit by wire transfer funds
into such Cash Collateral Account in an amount equal to (i) in the case of the
application of clause (a) of this Section, the undrawn face amount of all
Letters of Credit then outstanding, or (ii) in the case of the application of
clause (b) of this Section, the undrawn face amount of all Letters of Credit
which on that date have an expiry date later than the 5-Year Maturity Date (each
an “Extended Duration LC”); and (z) take such action, including the execution
and delivery (and, where requested, obtaining the execution thereof by third
parties) of security documents, Control Agreements, financing statements, and/or
such other documents as the Administrative Agent may require, in order to grant
to the Administrative Agent, on behalf of the Syndication Parties, a first lien
security interest on such Cash Collateral Account and the funds on deposit
therein. In addition, Borrower shall, on the date of issuance of each Extended
Duration LC which is issued on, or any time subsequent to the date which is
105 days prior to, the 5-Year Maturity Date, deposit by wire transfer funds into
such Cash Collateral Account in an amount equal to the face amount of each such
Extended Duration LC unless a deposit was made on account of such Extended
Duration LC pursuant to clause (y) above. In the event that Borrower fails or
refuses to establish and fund the Cash Collateral Account as required above, the
Syndication Parties shall establish such an account in the name of the
Administrative Agent and fund such account by a 5-Year Advance in the same way
that a draw under any such Letter of Credit would be funded. Notwithstanding any
other provision contained in this Credit Agreement or any of the other Loan
Documents, (l) draws made against any Committed Letter of Credit on or after the
date of funding of the Cash Collateral Account with respect to such Committed
Letter of Credit, shall be funded out of the funds on deposit in the Cash
Collateral Account rather than out of 5-Year Advances; and (m) draws made
against any Negotiated Letter of Credit on or after the date of funding of the
Cash Collateral Account with respect to such Negotiated Letter of Credit shall
be funded out of the funds on deposit in the Cash Collateral Account rather than
as a 5-Year Advance by such Issuing Syndication Party, to the extent, with
respect to clause (l) and clause (m), that the funds deposited into the Cash
Collateral Account with respect to such Letter of Credit remain on deposit in
the Cash Collateral Account. At and after such time as there no longer exists
any Event of Default, the Administrative Agent shall within a reasonable time
after receipt of a written request therefore from Borrower (which Borrower may
send at any time after the date all Events of Default have been cured (if cure
is allowed) or waived pursuant to the provisions of this Credit Agreement),
refund to Borrower the amounts in the Cash Collateral Account which was
deposited therein on account of such Events of Default (less any amounts
withdrawn from the Cash Collateral Account to fund draws on any Letters of
Credit). Any draw under an Extended Duration LC funded as a 5-Year Advance shall
be repaid by Borrower no later than the next Banking Day if such draw occurs
after the 5-Year Maturity Date to the extent that it is not funded out of the
Cash Collateral Account as provided above. Upon receiving proof satisfactory to
the Administrative Agent of the termination, reduction in amount, or expiration
of any Extended Duration LC, and unless an Event of Default has occurred and is
continuing, and so long as there remains on deposit in the Cash Collateral
Account funds equal to the undrawn face amount of all Extended Duration LC’s
which remain outstanding, the Administrative Agent shall within a reasonable
time after receiving a written request therefore from Borrower, refund to
Borrower an amount equal to the undrawn face amount of such terminated or
expired Extended Duration LC or the amount by which the undrawn face amount of
such Extended Duration LC has been reduced, as applicable. In the event of the
extension of the 5-Year

26



--------------------------------------------------------------------------------



 



Maturity Date to a date beyond the expiry date of an Extended Duration LC, each
Extended Duration LC whose expiry date is no longer later than the 5-Year
Maturity Date as so extended ( each hereinafter referred to as a “Converted
LC”), shall no longer be deemed to be an Extended Duration LC, and unless an
Event of Default has occurred and is continuing, and so long as there remains on
deposit in the Cash Collateral Account funds equal to the undrawn face amount of
all Extended Duration LC’s, excluding each such Converted LC, the Administrative
Agent shall within a reasonable time after receipt of a written request
therefore from Borrower (which Borrower may send at any time after the effective
date of such extension of the 5-Year Maturity Date), refund to Borrower an
amount equal to the undrawn face amount of each such Converted LC.
     4.7 Reimbursement Obligation Unconditional. All draws under the Letters of
Credit are absolutely, unconditionally, and irrevocably reimbursable by Borrower
and shall be funded as 5-Year Advances (or as provided otherwise in Section 4.6
hereof), notwithstanding:
               (a) any lack of validity or enforceability of the Letter of
Credit, any of the documents referenced in the Letter of Credit, or any other
agreement or instrument related to any such documents;
               (b) the existence of any claim, setoff, defense or other right
which Borrower may have at any time against the beneficiary or any transferee of
the Letter of Credit (or any person for whom the beneficiary or transferee may
be acting);
               (c) any statement, draft, certificate, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect, or any statement therein being untrue or
inaccurate in any respect whatsoever or the draw certificate was otherwise
unauthorized, it being expressly understood and agreed by Borrower that neither
the Letter of Credit Bank nor any Syndication Party (including any Syndication
Party issuing a Negotiated Letter of Credit) shall have any liability on account
of any lack of authorization or forgery and any recovery from third parties on
account of such lack of authorization or such forgery shall be the sole
responsibility of Borrower; or
               (d) the payment of a draw against presentation of a draft or
certificate which does not comply with the terms of the Letter of Credit, unless
such payment is made as a result of the gross negligence or willful misconduct
of the issuer of the Letter of Credit.
ARTICLE 5. INTEREST; FEES; AND MARGINS
     5.1 Interest. Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:
          5.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO
Rate Loan pursuant to Subsection 5.1.2 hereof, the outstanding principal balance
owing hereunder for 5-Year Advances shall bear interest at the Base Rate (each a
“Base Rate Loan”).
          5.1.2 LIBO Rate Option. From time to time, and so long as no Event of
Default has occurred and is continuing, at the request of Borrower included in a
5-Year Borrowing

27



--------------------------------------------------------------------------------



 



Notice, all or any part of the outstanding principal balance owing hereunder for
5-Year Advances may bear interest at the LIBO Rate (each a “LIBO Rate Loan”);
provided that Borrower may have no more than ten (10) LIBO Rate Loans
outstanding at any time. To effect this option, the 5-Year Borrowing Notice must
specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (b) the period selected by Borrower during which the LIBO Rate
is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, but must expire no later than the 5-Year Maturity Date. In
addition, Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or
continue a LIBO Rate Loan, by making a written request therefore (“LIBO
Request”) to the Administrative Agent by facsimile at least three (3) Banking
Days prior to the first date of the LIBO Rate Period therefore, specifying
(y) the principal amount that is to bear interest at the LIBO Rate, which must
be a minimum of $10,000,000.00 and in incremental multiples of $1,000,000.00 and
(z) the LIBO Rate Period selected by Borrower during which the LIBO Rate is to
be applied. The Administrative Agent shall incur no liability in acting upon a
request which it believed in good faith had been made by a properly authorized
employee of Borrower. Following the expiration of the LIBO Rate Period for any
LIBO Rate Loan, interest shall automatically accrue at the Base Rate unless
Borrower requests and receives another LIBO Rate Loan as provided in this
Subsection.
     5.2 Additional Provisions for LIBO Rate Loans.
          5.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:
               (a) The Administrative Agent determines (which determination
shall be conclusive) that quotations of interest rates in accordance with the
definition of LIBO Rate are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for LIBO
Rate Loans as provided in this Credit Agreement; or
               (b) any Syndication Party determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans
for such LIBO Rate Period is to be determined do not adequately cover the cost
to the Syndication Parties of making or maintaining such LIBO Rate Loans for
such LIBO Rate Period;
then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 5.1 hereof.
          5.2.2 LIBO Rate Loan Unlawful. If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation

28



--------------------------------------------------------------------------------



 




or application thereof subsequent to the Closing Date (each, a “Change in Law”)
shall make it unlawful for any of the Syndication Parties to (a) advance its
Funding Share of any LIBO Rate Loan or (b) maintain its share of all or any
portion of the LIBO Rate Loans, each such Syndication Party shall promptly, by
telephone (in which case it must be promptly followed by a writing) or
facsimile, notify the Administrative Agent thereof, and of the reasons therefor
and the Administrative Agent shall promptly notify Borrower thereof and shall
provide a copy of such written notice to Borrower. In the former event, any
obligation of any such Syndication Party to make available its Funding Share of
any future LIBO Rate Loan shall immediately be canceled (and, in lieu thereof
shall be made as a Base Rate Loan), and in the latter event, any such unlawful
LIBO Rate Loans or portions thereof then outstanding shall be converted, at the
option of such Syndication Party, to a Base Rate Loan; provided, however, that
if any such Change in Law shall permit the LIBO Rate to remain in effect until
the expiration of the LIBO Rate Period applicable to any such unlawful LIBO Rate
Loan, then such LIBO Rate Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Syndication Party for any fees, charges, or other costs incurred or payable by
such Syndication Party as a result thereof and which are attributable to any
LIBO Rate Loan made available to Borrower hereunder, and any reasonable
allocation made by any such Syndication Party among its operations shall be
conclusive and binding upon Borrower absent manifest error.
          5.2.3 Treatment of Affected Loans. If the obligations of any
Syndication Party to make or continue LIBO Rate Loans, or to convert Base Rate
Loans into LIBO Rate Loans, are suspended pursuant to Subsection 5.2.1 or 5.2.2
hereof (all LIBO Rate Loans so affected being herein called “Affected Loans”),
such Syndication Party’s Affected Loans shall, on the last day(s) of the then
current LIBO Rate Period(s) for the Affected Loans (or, in the case of a
conversion required by Subsection 5.2.1 or 5.2.2, on such earlier date as such
Syndication Party may specify to Borrower), be automatically converted into Base
Rate Loans for the account of such Syndication Party. To the extent that such
Syndication Party’s Affected Loans have been so converted, all payments and
prepayments of principal which would otherwise be applied to such Syndication
Party’s Affected Loans shall be applied instead to its Base Rate Loans. All
Advances which would otherwise be made or continued by such Syndication Party as
LIBO Rate Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Syndication Party which would otherwise be converted
into LIBO Rate Loans shall remain as Base Rate Loans.
     5.3 Default Interest Rate. All past due payments on 5-Year Advances, Bid
Advances, Overnight Advances, or of any other Bank Debt (whether as a result of
nonpayment by Borrower when due, at maturity, or upon acceleration) shall bear
interest at the Default Interest Rate from and after the due date for the
payment, or on the date of maturity or acceleration, as the case may be.
     5.4 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

29



--------------------------------------------------------------------------------



 



     5.5 Fees. Borrower shall pay or cause to be paid the following fees:
          5.5.1 5-Year Facility Fee. A non-refundable fee (“5-Year Facility
Fee”) calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loans are paid in full, all Letters of
Credit are canceled or have expired, and the Syndication Parties have no further
obligation to make a 5-Year Advance or issue Letters of Credit hereunder. The
5-Year Facility Fee for each such period shall be equal to (a) the average daily
5-Year Commitment in effect during such period, (b) multiplied by the average
daily 5-Year Facility Fee Factor in effect during such period, as converted to a
daily rate using a year of 360 days, (c) with the product there of being further
multiplied by the number of days in such period. The 5-Year Facility Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each such
Fiscal Quarter, for distribution to each Syndication Party in the ratio that its
Individual 5-Year Commitment bears to the 5-Year Commitment as calculated by the
Administrative Agent on the last day of each such period.
          5.5.2 Committed Letter of Credit Fee. Borrower shall pay the
non-refundable Committed Letter of Credit Fee calculated in arrears as of the
last day of each of Borrower’s Fiscal Quarters. The Committed Letter of Credit
Fee shall be payable to the Administrative Agent in arrears on the Banking Day
coinciding with, or immediately preceding the fifth (5th) day after the close of
each of Borrower’s Fiscal Quarters, for distribution to each Syndication Party
in the ratio that its Individual 5-Year Commitment bears to the 5-Year
Commitment as calculated by the Administrative Agent on the last day of each
such period.
     5.6 5-Year Margin; 5-Year Facility Fee Factor . If the Compliance
Certificate with respect to any Fiscal Quarter is not received by the
Administrative Agent by the date required as provided in Subsections 11.2.1 and
11.2.2 hereof, the 5-Year Margin and the 5-Year Facility Fee Factor for the
period commencing on the first day of the Fiscal Quarter commencing immediately
after the Fiscal Quarter for which such Compliance Report was required, shall
each be determined based on Tier 1 of Schedule 2 for that entire Fiscal Quarter.
     5.7 Special Interest Rates. Notwithstanding the provisions of Section 5.1
hereof, balances of each of the loans described on Exhibit 5.7 hereto as having
been made under the 5-Year Facility or the 364-Day Facility under the 2005
Credit Agreement, shall be treated as Bid Rate Loans made under the 5-Year
Facility hereunder, and, in either case, shall bear interest at the “Interest
Rate” set forth in such Exhibit to and including the “Bid Maturity Date” set
forth in such Exhibit, and they shall each be due and payable on their
respective Bid Maturity Date as set forth in such Exhibit.
     ARTICLE 6. PAYMENTS; FUNDING LOSSES
     6.1 Principal Payments. Principal shall be payable on the 5-Year Maturity
Date; provided that (a) principal owing on all Bid Advances shall be payable
(i) on the Bid Maturity Date as provided in the Bid under which such Bid Advance
was made, if such date is earlier than the 5-Year Maturity Date, and (ii) as
provided in Section 3.7 hereof; (b) principal owing on all

30



--------------------------------------------------------------------------------



 



Overnight Advances shall be payable on the applicable Overnight Maturity Date;
and (c) prepayments may be made only as provided in Section 6.5 hereof.
     6.2 Interest Payments. Interest shall be payable as follows: (a) interest
on Base Rate Loans shall be payable monthly in arrears on the first Banking Day
of the next month, (b) interest on LIBO Rate Loans shall be payable on the last
day of the LIBO Rate Period therefor unless the LIBO Rate Period is longer than
three (3) months, in which case interest shall also be payable on each three
month anniversary of the first day of the applicable LIBO Rate Period, (c)
interest on each Bid Rate Loan shall be payable on the Bid Maturity Date
therefor unless the Bid Maturity Date is more than three (3) months from the
date of the Advance under such Bid Rate Loan, in which case interest shall also
be payable on each three month anniversary of the date of the relevant Advance,
(d) interest on Overnight Advances shall be payable on the Overnight Maturity
Date, and (e) interest on all Loans then accrued and unpaid shall be payable on
the 5-Year Maturity Date.
     6.3 Application of Principal Payments. Principal payments and prepayments
shall be applied (a) to principal amounts owing under the 5-Year Facility,
including to Overnight Advances, as Borrower directs in writing (provided that
Bid Rate Loans may not be prepaid); or (b) if Borrower provides no specific
direction, then to principal amounts owing (i) under those Overnight Advances
with respect to which the Overnight Maturity Date has occurred, then (ii) under
those Bid Rate Loans with respect to which the Bid Maturity Date has occurred,
then (iii) under the 5-Year Facility (other than Bid Rate Loans or Overnight
Advances), then (iv) under those Overnight Advances with respect to which the
Overnight Maturity Date has not occurred. Subject to the provisions of the
foregoing sentence, payments shall be applied first to Base Rate Loans and then
to LIBO Rate Loans unless Borrower directs otherwise in writing. However, upon
the occurrence and during the continuance of an Event of Default or Potential
Default, all payments shall be applied, first to fees, second to interest, third
to principal pro-rata to all Loans, fourth to the Cash Collateral Account, and
last to any other Bank Debt.
     6.4 Manner of Payment. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement and
the other Loan Documents shall be made to the Administrative Agent in
immediately available federal funds, to be received no later than 1:00 P.M.
Central time of the Banking Day on which such payment is due (or the following
Banking Day if such date is not a Banking Day) by wire transfer through Federal
Reserve Bank, Kansas City, as provided in the Wire Instructions (or to such
other account as the Administrative Agent may designate by notice).
          6.4.1 Payments to Be Free and Clear. All sums payable by Borrower
under this Credit Agreement and the other Loan Documents shall be paid without
setoff or counterclaim and free and clear of, and without any deduction or
withholding on account of, any tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment (excluding taxes imposed on or measured by the net
income or net profits of the recipient of such payment, and franchise taxes
imposed in lieu thereof).

31



--------------------------------------------------------------------------------



 



          6.4.2 Grossing-up of Payments. If Borrower or any other Person is
required by law to make any deduction or withholding on account of any such tax
from any sum paid or payable by Borrower to the Administrative Agent or any
Syndication Party under any of the Loan Documents:
               (a) Borrower shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it;
               (b) Borrower shall pay any such tax when such tax is due, such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on the Administrative Agent or such
Syndication Party, as the case may be) on behalf of and in the name of the
Administrative Agent or such Syndication Party;
               (c) the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Syndication Party, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and
               (d) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any tax which it is required by
clause (b) above to pay, Borrower shall deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority;
provided that no such additional amount shall be required to be paid to any
Syndication Party under clause (c) above except to the extent that any change
after the date on which such Syndication Party became a Syndication Party in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date on which such Syndication Party became a
Syndication Party, in respect of payments to such Syndication Party
     6.5 Voluntary Prepayments. Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans (or the
entire outstanding balance, if less), on any Banking Day; provided that (a) in
the event of prepayment of any LIBO Rate Loan, whether voluntary (including
payments pursuant to Section 2.10 hereof) or on account of acceleration
(i) Borrower must provide three (3) Banking Days notice to the Administrative
Agent prior to making such prepayment, and (ii) Borrower must, at the time of
making such prepayment, pay all accrued but unpaid interest and all Funding
Losses applicable to such prepayment, and (b) Borrower shall not have the right
to prepay any Bid Rate Loan before the applicable Bid Maturity Date, but if a
Bid Rate Loan is deemed prepaid on account of acceleration, Borrower must pay
all Funding Losses applicable to such prepayment. Principal amounts prepaid may
be reborrowed under the terms and conditions of this Credit Agreement. “Funding
Losses” shall

32



--------------------------------------------------------------------------------



 



be determined on an individual Syndication Party basis as the amount which would
result in such Syndication Party being made whole (on a present value basis) for
the actual or imputed funding losses (including, without limitation, any loss,
cost or expense incurred by reason of obtaining, liquidating or employing
deposits or other funds acquired by such Syndication Party to fund or maintain
such LIBO Rate Loan or Bid Rate Loan) incurred by such Syndication Party as a
result of such payment (regardless of whether the Syndication Party actually
funded with such deposits); provided that such amount shall in no event be less
than $300.00 with respect to any Syndication Party. In the event of any such
payment, each Syndication Party which had funded the LIBO Rate Loan being paid
(or the Syndication Party which made the Bid Advance being prepaid) shall,
promptly after being notified of such payment, send written notice (“Funding
Loss Notice”) to the Administrative Agent by facsimile setting forth the amount
of attributable Funding Losses and the method of calculating the same. The
Administrative Agent shall notify Borrower orally or in writing of the amount of
such Funding Losses. A determination by a Syndication Party as to the amounts
payable pursuant to this Section shall be conclusive absent manifest error.
     6.6 Distribution of Principal and Interest Payments. The Administrative
Agent shall distribute payments of principal and interest among the Syndication
Parties as follows:
          6.6.1 Principal and Interest Payments on 5-Year Advances. Principal
and interest payments on 5-Year Advances shall be remitted to the Syndication
Parties in the ratio in which they funded the 5-Year Advance to which such
payments are applied.
          6.6.2 Principal and Interest Payments on Bid Advances. Principal and
interest payments on Bid Advances shall be remitted to the Syndication Party
which made the Bid Advance to which such payments are applied.
          6.6.3 Principal and Interest Payments on Overnight Advances. Principal
and interest payments on Overnight Advances shall be remitted to the Overnight
Lender.
ARTICLE 7. BANK EQUITY INTERESTS
     Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued, (c) the most recent annual report,
and if more recent than the latest annual report, the latest quarterly report.
CoBank reserves the right to sell participations under the provisions of
Section 15.27 on a non-patronage basis. In addition, Borrower agrees to purchase
such equity interests in any Farm Credit System Institution which is a
Syndication Party hereunder as such Farm Credit System Institution may from time
to time require in accordance with its bylaws and capital plans as applicable to
cooperative borrowers generally and as is required by any written agreement
Borrower may execute with any such Farm Credit System Institution.

33



--------------------------------------------------------------------------------



 



ARTICLE 8. SECURITY
     The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) with respect to the Cash Collateral Account as provided in
Section 4.6; (b) the statutory lien in favor of CoBank, but not any other
Syndication Parties, in the Bank Equity Interests; and (c) the statutory lien,
if any, in favor of any Farm Credit System Institution (but not any other
Syndication Parties), which may require Borrower to purchase equity interests as
provided in Article 7 hereof, in such equity interests.
ARTICLE 9. REPRESENTATIONS AND WARRANTIES
     To induce the Syndication Parties to make the Loans and issue Negotiated
Letters of Credit, and the Letter of Credit Bank to issue Committed Letters of
Credit, and recognizing that the Syndication Parties, the Administrative Agent,
the Letter of Credit Bank, and the Bid Agent are relying thereon, Borrower
represents and warrants as follows:
     9.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized,
validly existing, and in good standing under the laws of its state of
incorporation; (b) qualifies as a cooperative association under the laws of its
state of incorporation; (c) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (d) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party. Each
Subsidiary: (a) is duly organized, validly existing, and in good standing under
the laws of its state of incorporation; (b) is duly qualified to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes such qualification necessary, except to the extent that the
failure to so qualify has not resulted in, and could not reasonably be expected
to cause, a Material Adverse Effect; and (c) has all authority and all requisite
corporate and legal power to own and operate its assets and to carry on its
business.
     9.2 Corporate Authority, Due Authorization; Consents. Borrower has taken
all corporate action necessary to execute, deliver and perform its obligations
under the Loan Documents to which it is a party. All consents or approvals of
any Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.
     9.3 Litigation. Except as described on Exhibit 9.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
Borrower or any Subsidiary is a party or to which any property of Borrower or
any Subsidiary is subject which might reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.
     9.4 No Violations. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower’s articles of incorporation or

34



--------------------------------------------------------------------------------



 



bylaws, or any law, rule, regulation (including, without limitation, Regulations
T, U, and X of the Board of Governors of the Federal Reserve System), or any
judgment, order or ruling of any court or governmental agency; (b) violate,
require consent under (except such consent as has been obtained), conflict with,
result in a breach of, constitute a default under, or with the giving of notice
or the expiration of time or both, constitute a default under, any existing real
estate mortgage, indenture, lease, security agreement, contract, note,
instrument or any other agreements or documents binding on Borrower or affecting
its property; or (c) violate, conflict with, result in a breach of, constitute a
default under, or result in the loss of, or restriction of rights under, any
Required License or any order, law, rule, or regulation under or pursuant to
which any Required License was issued or is maintained (“Licensing Laws”).
     9.5 Binding Agreement. Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.
     9.6 Compliance with Laws. Borrower and each Subsidiary are in compliance
with all federal, state, and local laws, rules, regulations, ordinances, codes
and orders, including without limitation all Environmental Laws and all
Licensing Laws, with respect to which noncompliance could reasonably be expected
to result in a Material Adverse Effect.
     9.7 Principal Place of Business; Place of Organization. Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 11.1 hereof are kept, is
located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.
     9.8 Payment of Taxes. Except as shown on Exhibit 9.8 hereto, Borrower and
each Subsidiary have filed all required federal, state and local tax returns and
have paid all taxes as shown on such returns as they have become due, and have
paid when due all other taxes, assessments or impositions levied or assessed
against Borrower or any Subsidiary, or their business or properties, except
where the failure to make such filing or payment could not reasonably be
expected to result in a Material Adverse Effect. Exhibit 9.8 specifically
indicates all such taxes, if any, which are subject to a Good Faith Contest.
     9.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of,
or license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with

35



--------------------------------------------------------------------------------



 



respect thereto, which impairment could reasonably be expected to have a
Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.
     9.10 Employee Benefit Plans. Exhibit 9.10 sets forth as of the Closing Date
a true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).
     9.11 Equity Investments. Borrower does not now own any stock or other
voting or equity interest, directly or indirectly, in any Person valued at the
greater of book value or market value at $5,000,000 or more, other than: (a) the
Bank Equity Interests, and (b) as set forth on Exhibit 9.11.
     9.12 Title to Real and Personal Property. Borrower and each Subsidiary have
good and marketable title to, or valid leasehold interests in, all of their
material properties and assets, real and personal, including the properties and
assets and leasehold interests reflected in the financial statements of the
Borrower and its Subsidiaries referred to in Section 9.13 hereof, except (a) any
properties or assets disposed of in the ordinary course of business, and (b) for
defects in title and encumbrances which could not reasonably be expected to
result in a Material Adverse Effect; and none of the properties of Borrower or
any Restricted Subsidiary are subject to any Lien, except as permitted by
Section 12.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.
     9.13 Financial Statements. The consolidated balance sheets of Borrower and
its Subsidiaries as of August 31, 2005, and the related consolidated statements
of operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated November 3, 2005 of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administration Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied.
Since August 31, 2005, there has been no material adverse change in the
financial condition, results of operations, business or prospects of Borrower or
any of its

36



--------------------------------------------------------------------------------



 



Subsidiaries. As of the Closing Date, there are no liabilities of Borrower or
any of its Subsidiaries, fixed or contingent, which are material but are not
reflected in the financial statements of Borrower and its Subsidiaries referred
to above or referred to in the notes thereto, other than liabilities arising in
the ordinary course of business since August 31, 2005. No information, exhibit,
or report furnished by Borrower or any of its Subsidiaries to the Administration
Agent or the Syndication Parties in connection with the negotiation of this
Credit Agreement contained any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances in which they were made
and taken together with the other information, exhibits and reports furnished to
the Administration Agent and/or the Syndication Parties.
     9.14 Environmental Compliance. Except as set forth on Exhibit 9.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 9.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.
     9.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of the following calendar year.
     9.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.
     9.17 Regulations U and X. No portion of any Advance will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.
     9.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. Borrower is not a licensee under any written license for any patent,
trademark, tradename, service mark or copyright other than shrinkwrap licenses
for “off-the-shelf” software used by Borrower in the conduct of its business.
The Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.

37



--------------------------------------------------------------------------------



 



     9.19 No Default on Outstanding Judgments or Orders. Borrower and each
Subsidiary have satisfied all judgments and Borrower and each Subsidiary are not
in default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign, except to the extent such failure to satisfy any or all
such judgments or to be in such a default has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.
     9.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is
a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any certificate of incorporation or
corporate restriction which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. Neither Borrower nor any Subsidiary is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.
     9.21 Acts of God. Neither the business nor the properties of Borrower or
any Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
     9.22 Governmental Regulation. Neither Borrower nor any Subsidiary is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Investment Company Act of 1940, the Interstate Commerce Act, the Federal Power
Act or any statute or regulation, in each case, limiting its ability to incur
indebtedness for money borrowed as contemplated hereby.
     9.23 Labor Matters and Labor Agreements. Except as set forth in
Exhibit 9.23 hereto: (a) As of the Closing Date, there are no collective
bargaining agreements or other labor agreements covering any employees of
Borrower or any Subsidiary the termination, cessation, or breach of which could
reasonably be expected to result in a Material Adverse Effect, and a true and
correct copy of each such agreement will be furnished to the Administrative
Agent upon its written request from time to time. (b) There is no organizing
activity involving Borrower pending or, to Borrower’s knowledge, threatened by
any labor union or group of employees. (c) There are, to Borrower’s knowledge,
no representation proceedings pending or threatened with the National Labor
Relations Board, and no labor organization or group of employees of Borrower has
made a pending demand for recognition. (d) There are no complaints or charges
against Borrower pending or, to Borrower’s knowledge threatened to be filed with
any federal, state, local or foreign court, governmental agency or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by Borrower of any individual. (e) There
are no strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened. (f) Hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through
(f) of this Section are made with respect to those

38



--------------------------------------------------------------------------------



 



occurrences described which could, considered in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     9.24 Anti-Terrorism Laws.
          9.24.1 Violation of Law. Neither the Borrower nor, to the knowledge of
Borrower, any of its Subsidiaries, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (“Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (“USA Patriot Act”).
          9.24.2 Classification. Neither Borrower nor, to the knowledge of
Borrower, any of its Subsidiaries, or their respective brokers or other agents
acting or benefiting in any capacity in connection with the Loans, is any of the
following:
               (a) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
               (b) a Person or entity owned or controlled by, or acting for or
on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
               (c) a Person or entity with which any Syndication Party is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;
               (d) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or
               (e) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.
          9.24.3 Conduct of Business. Neither Borrower nor to the knowledge of
Borrower, any of its brokers or other agents acting in any capacity in
connection with the Loans (a) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) of Subsection 9.24.2 above, (b) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (c) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
     9.25 Disclosure. The representations and warranties contained in this
Article 9 and in the other Loan Documents or in any financial statements
provided to the Administrative Agent do not contain any untrue statement of a
material fact or omit to state a material fact necessary to

39



--------------------------------------------------------------------------------



 



make such representations or warranties not misleading; and all projections
provided to the Administrative Agent were prepared in good faith based on
reasonable assumptions.
ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES
     10.1 Conditions to Closing. The obligation of the Syndication Parties to
make any Advances or issue any Negotiated Letters of Credit, and the obligation
of the Letter of Credit Bank to issue any Committed Letters of Credit hereunder
are subject to satisfaction, in the sole discretion of the Administrative Agent
and the Syndication Parties (except that satisfaction of Subsection 10.1.6 shall
be determined in the reasonable discretion of the Administrative Agent and the
Syndication Parties), of each of the following conditions precedent:
          10.1.1 Loan Documents. The Administrative Agent shall have received
duly executed originals of the Loan Documents.
          10.1.2 Approvals. The Administrative Agent shall have received
evidence satisfactory to it that all consents and approvals of governmental
authorities and third parties which are with respect to Borrower, necessary for,
or required as a condition of the validity and enforceability of the Loan
Documents to which it is a party.
          10.1.3 Organizational Documents. The Administrative Agent shall have
received: (a) good standing certificate, dated no more than thirty (30) days
prior to the Closing Date, for Borrower for its state of incorporation; (b) a
copy of the articles of incorporation of Borrower (and any amendments thereto)
certified by the Secretary of State of its state of organization, or, in lieu
thereof, at the discretion of Borrower a certificate from the Secretary or
Assistant Secretary of Borrower that the copy of such articles of incorporation
and amendments thereto provided to the Administrative Agent in connection with
the closing of the 2005 Credit Agreement remains true, correct, and complete and
that there have been no further amendments thereto; and (c) a copy of the bylaws
of Borrower, certified as true and complete by the Secretary or Assistant
Secretary of Borrower, or, in lieu thereof, at the discretion of Borrower a
certificate from the Secretary or Assistant Secretary of Borrower that the copy
of such by laws provided to the Administrative Agent in connection with the
closing of the 2005 Credit Agreement remains true, correct, and complete and
that there have been no further amendments thereto.
          10.1.4 Evidence of Corporate Action. The Administrative Agent shall
have received in form and substance satisfactory to the Administrative Agent:
(a) documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.
          10.1.5 Evidence of Insurance. Borrower shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan

40



--------------------------------------------------------------------------------



 



Documents, or, in lieu thereof, at the discretion of Borrower a certificate from
the Chief Financial Officer of Borrower that there has been no change in
Borrower’s insurance from that described in such insurance certificates provided
to the Administrative Agent in connection with the closing of the 2005 Credit
Agreement.
          10.1.6 Appointment of Agent for Service. The Administrative Agent
shall have received evidence satisfactory to the Administrative Agent (which,
unless the Administrative Agent specifically advised Borrower to the contrary,
shall include any such evidence provided in connection with the 2005 Credit
Agreement unless such evidence has been subsequently rescinded or terminated)
that Borrower has appointed The Corporation Company to serve as its agent for
service of process at their Denver, Colorado office (presently at 1675
Broadway), and that The Corporation Company has accepted such appointment by
Borrower.
          10.1.7 No Material Change. No change shall have occurred in the
condition or operations of Borrower since August 31, 2005 which could reasonably
be expected to result in a Material Adverse Effect.
          10.1.8 Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds all fees set
forth in Section 5.5 hereof and any other fees owing to the Administrative Agent
which are due on the Closing Date, and all expenses owing pursuant to
Section 16.1 hereof.
          10.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have
purchased such Bank Equity Interests as CoBank may require pursuant to Article 7
hereof.
          10.1.10 Opinion of Counsel. Borrower shall have provided a favorable
opinion of its counsel addressed to the Administrative Agent and each of the
present and future Syndication Parties, covering such matters as the
Administrative Agent may reasonably require.
          10.1.11 Further Assurances. Borrower shall have provided and/or
executed and delivered to the Administrative Agent such further assignments,
documents or financing statements, in form and substance satisfactory to the
Administrative Agent, that Borrower is to execute and/or deliver pursuant to the
terms of the Loan Documents or as the Administrative Agent may reasonably
request.
     10.2 Conditions to Advances and to Issuance of Letters of Credit. The
Syndication Parties’ obligation to fund each Advance or to issue a Negotiated
Letter of Credit, and the obligation of the Letter of Credit Bank to issue
Committed Letters of Credit is subject to the satisfaction, in the sole
discretion of the Administrative Agent and the Syndication Parties, of each of
the following conditions precedent, as well as those set forth in Section 10.1
hereof, and each request by Borrower for an Advance or Letter of Credit shall
constitute a representation by Borrower, upon which the Administrative Agent may
rely, that the conditions set forth in Subsections 10.2.1 and 10.2.2 hereof have
been satisfied:
          10.2.1 Default. As of the Advance Date or the issuance date of a
Letter of Credit, as the case may be, no Event of Default or Potential Default
shall have occurred and be

41



--------------------------------------------------------------------------------



 



continuing, and the disbursing of the amount of the Advance requested shall not
result in an Event of Default or Potential Default.
          10.2.2 Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the date on which the Advance is to be made or the Letter of Credit
is to be issued as though made on such date. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available U.S. funds all
fees set forth in Section 5.5 hereof which are then due and payable, including
all expenses owing pursuant to Section 16.1 hereof.
ARTICLE 11. AFFIRMATIVE COVENANTS
     From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Existing Letters of Credit
have expired, and the Syndication Parties have no obligation to make any Advance
or issue a Negotiated Letter of Credit, and the Letter of Credit Bank has no
obligation to issue any Committed Letters of Credit hereunder, Borrower agrees
that it will observe and comply with the following covenants for the benefit of
the Administrative Agent, the Syndication Parties, and the Letter of Credit
Bank:
     11.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.
     11.2 Reports and Notices. Borrower shall provide to the Administrative
Agent the following reports, information and notices:
          11.2.1 Annual Financial Statements. As soon as available, but in no
event later than one hundred and twenty (120) days after the end of any Fiscal
Year of Borrower occurring during the term hereof one copy of the audit report
for such year and accompanying consolidated financial statements (including all
footnotes thereto), including a consolidated balance sheet, a consolidated
statement of earnings, a consolidated statement of capital, and a consolidated
statement of cash flow for the Borrower and its Subsidiaries, showing in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by the Borrower and
satisfactory to the Administrative Agent, and to be accompanied by a copy of the
management letter of such accountants addressed to the board of directors of
Borrower related to such annual audit; and annual financial statements of
Borrower. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Annual Report on Form 10-K as prepared and filed
in accordance with the requirements of the Securities Exchange Commission shall
be deemed to satisfy the requirements of this Subsection if accompanied by the
required unqualified accountant’s certification. Such annual financial
statements or Form 10-K’s required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief Financial
Officer or other officer of Borrower acceptable to the Administrative Agent.

42



--------------------------------------------------------------------------------



 



          11.2.2 Quarterly Financial Statements. As soon as available but in no
event more than forty-five (45) days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements or other information concerning the operations of Borrower
and its Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for
the corresponding periods of the preceding Fiscal Year, all prepared in
accordance with GAAP consistently applied: (a) a consolidated balance sheet,
(b) a consolidated summary of earnings, (c) a consolidated statement of cash
flows, and (d) such other statements as the Administrative Agent may reasonably
request. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities Exchange Commission
shall be deemed to satisfy the requirements of this Subsection other than clause
(d) hereof. Such quarterly financial statements or Form 10-Q’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent (subject to normal year end adjustments).
          11.2.3 Notice of Default. As soon as the existence of any Event of
Default or Potential Default becomes known to any officer of Borrower, prompt
written notice of such Event of Default or Potential Default, the nature and
status thereof, and the action being taken or proposed to be taken with respect
thereto.
          11.2.4 ERISA Reports. As soon as possible and in any event within
twenty (20) days after Borrower knows or has reason to know that any Reportable
Event or Prohibited Transaction has occurred with respect to any Plan or that
the PBGC or Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, or that Borrower, any
Subsidiary or any ERISA Affiliate has completely or partially withdrawn from a
Multiemployer Plan, or that a Plan which is a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of Borrower’s Chief Financial Officer setting forth details as to such
Reportable Event or Prohibited Transaction or Plan termination or withdrawal or
reorganization or insolvency and the action Borrower or such Subsidiary proposes
to take with respect thereto, provided, however, that notwithstanding the
foregoing, no reporting is required under this subsection (6) unless the
matter(s), individually or in the aggregate, result, or could be reasonably
expected to result, in aggregate obligations or liabilities of Borrower and/or
the Subsidiaries in excess of ten million dollars ($10,000,000).
          11.2.5 Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000) or more (whether or not the claim is
covered by insurance) or could reasonably be expected to result in a Material
Adverse Effect.

43



--------------------------------------------------------------------------------



 



          11.2.6 Notice of Material Adverse Effect. Promptly after Borrower
obtains knowledge thereof, notice of any matter which, alone or when considered
together with other matters, has resulted or could reasonably be expected to
result in, a Material Adverse Effect.
          11.2.7 Notice of Environmental Proceedings. Without limiting the
provisions of Subsection 11.2.5 hereof, promptly after Borrower’s receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower or any Subsidiary to undertake or to contribute to a cleanup or other
response under Environmental Regulations, or which seeks penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
laws, or which claims personal injury or property damage to any person as a
result of environmental factors or conditions or which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.
          11.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.
          11.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower
learns that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.
          11.2.10 Budget. Promptly upon becoming available and in any event
within thirty (30) days after the beginning of each Fiscal Year, a copy of the
Annual Operating Budget for the next succeeding Fiscal Year and for each Fiscal
Year through the 5-Year Maturity Date approved by Borrower’s board of directors,
together with the assumptions and projections on which such budget is based and
a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year; provided that the Annual Operating Budget for
the Fiscal Year ending August 31, 2006 shall be required on the Closing Date. In
addition, if any material changes are made to such budget or projections or
forecasts during the year, then Borrower will furnish copies to the
Administrative Agent of any such changes promptly after such changes have been
approved.
          11.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.
     11.3 Maintenance of Existence and Qualification. Borrower shall, and shall
cause each Subsidiary to, maintain its corporate existence in good standing
under the laws of its state of organization. Borrower shall, and shall cause
each Subsidiary to, qualify and remain qualified as a foreign corporation in
each jurisdiction in which such qualification is necessary in view of its

44



--------------------------------------------------------------------------------



 



business, operations and properties except where the failure to so qualify has
not and could not reasonably be expected to result in a Material Adverse Effect.
     11.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.
     11.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 11.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.
     11.6 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon Subsidiary and
its income, sales, and properties, as applicable), and federal and state taxes
withheld from its (or Subsidiary’s, as applicable) employees’ earnings, unless
(a) the failure to pay such taxes, assessments, or other governmental charges
could not reasonably be expected to result in a Material Adverse Effect, or
(b) such taxes, assessments, or other governmental charges are the subject of a
Good Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.
     11.7 Insurance. Borrower shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles) and covering such risks (including fidelity
coverage) as are usually carried by companies engaged in the same or a similar
business and similarly situated, provided, however, that Borrower may, to the
extent permitted by Law, provide for appropriate self-insurance with respect to
workers’ compensation. At the request of Administrative Agent, copies of all
policies (or such other proof of compliance with this Section as may be
reasonably satisfactory) shall be delivered to the Administrative Agent. All
such insurance policies shall contain a provision requiring at least ten
(10) days’ notice to Borrower prior to any cancellation for non-payment of
premiums and at least forty-five (45) days’ notice to Borrower of cancellation
for any other reason or of non-renewal. With respect to all such insurance
policies, Borrower shall provide the Administrative Agent with (a) within ten
(10) days after obtaining such knowledge, written notice of any material
modification of which it has knowledge; and (b) one or more certificates of
insurance which shall include the agreement of the broker/insuror representative
providing such certificates to provide to the Administrative Agent at least ten
(10) days’ notice prior to any cancellation of any such insurance policies for
non-payment of premiums and at least forty-five (45) days’ notice

45



--------------------------------------------------------------------------------



 



prior to cancellation of any such insurance policies for any other reason, and
of non-renewal or material modification of any such insurance policies. No later
than forty (40) days prior to expiration, Borrower shall give the Administrative
Agent (x) satisfactory written evidence of renewal of all such policies with
premiums paid, or (y) a written report as to the steps being taken by Borrower
to renew or replace all such policies, provided that notwithstanding the receipt
of such written report, the Administrative Agent may at any time thereafter give
Borrower written notice to provide the Administrative Agent with such evidence
as described in clause (x), in which case Borrower must do so within ten
(10) days of such notice. Borrower agrees to pay all premiums on such insurance
as they become due (including grace periods), and will not permit any condition
to exist which would wholly or partially invalidate any insurance thereon.
     11.8 Maintenance of Properties. Borrower shall maintain, keep and preserve,
and cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
     11.9 Payment of Liabilities. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (a) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect, or (b) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.
     11.10 Inspection. Borrower shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
inspect the assets and operations of Borrower and its Subsidiaries and to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss the affairs, finances, operations, and accounts of
Borrower and its Subsidiaries with their respective officers, directors,
employees, and independent certified public accountants (and by this provision
Borrower authorizes said accountants to discuss with the Administrative Agent or
any Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.
     11.11 Required Licenses; Permits; Intellectual Property; Etc. Borrower
shall duly and lawfully obtain

46



--------------------------------------------------------------------------------



 



and maintain in full force and effect, and shall cause its Subsidiaries to
obtain and maintain in full force and effect, all Required Licenses and
Intellectual Property as appropriate for the business being conducted and
properties owned by Borrower or such Subsidiaries at any given time.
     11.12 ERISA. Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.
     11.13 Maintenance of Commodity Position. Borrower shall protect its
commodity inventory holdings or commitments to buy or sell commodities against
adverse price movements, including the taking of equal and opposite positions in
the cash and futures markets, to minimize losses and protect margins in
commodity production, storage, processing and marketing as is recognized as
financially sound and reputable by prudent business persons in the commodity
business.
     11.14 Financial Covenants. Borrower shall maintain the following financial
covenants:
          11.14.1 Working Capital. Borrower shall have at all times Consolidated
Current Assets minus Consolidated Current Liabilities of not less than
$250,000,000.
          11.14.2 Consolidated Funded Debt to Consolidated Cash Flow. Borrower
shall have at all times and measured as of the end of each Fiscal Quarter, a
ratio of Consolidated Funded Debt divided by Consolidated Cash Flow, as measured
on the previous consecutive four Fiscal Quarters, of no greater than 3.00 to
1.00.
          11.14.3 Adjusted Consolidated Funded Debt to Consolidated Members’ and
Patrons’ Equity. Borrower shall not permit the ratio of Adjusted Consolidated
Funded Debt to Consolidated Members’ and Patrons’ Equity to exceed at any time
.80 to 1.00.
     11.15 Embargoed Person. At all times throughout the term of the Loans,
(a) none of the funds or assets of Borrower that are used to repay the Loans
shall constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, as of the date
hereof, based upon reasonable inquiry by Borrower, indirect interest, of any
nature

47



--------------------------------------------------------------------------------



 



whatsoever in Borrower, with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loans are in violation of
law.
     11.16 Anti-Money Laundering. At all times throughout the term of the Loans,
to the knowledge of Borrower, as of the date hereof, based upon reasonable
inquiry by Borrower, none of the funds of Borrower, that are used to repay the
Loans shall be derived from any unlawful activity, with the result that the
investment in Borrower (whether directly or indirectly), is prohibited by law or
the Loans would be in violation of law.
ARTICLE 12. NEGATIVE COVENANTS
     From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit and Existing Letters of Credit
have expired or been fully drawn, the Syndication Parties have no obligation to
make any Advance or issue any Negotiated Letter of Credit, and the Letter of
Credit Bank has no obligation to issue any Committed Letters of Credit
hereunder, Borrower agrees that it will observe and comply with the following
covenants:
     12.1 Borrowing. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Debt, except for: (a) Debt of Borrower arising under this
Credit Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt; (f) Debt in existence on
the date hereof as set forth in Exhibit 12.1 attached hereto; (g) Debt of
Borrower incurred pursuant to the Term Loan Credit Agreement; (h) documentary
and standby letters of credit issued at the request of Borrower or any
Restricted Subsidiary by a financial institution other than the Letter of Credit
Bank or a Syndication Party, provided the aggregate undrawn face amount of all
such letters of credit together with the undrawn face amount under all of the
Letters of Credit does not exceed $75,000,000, and provided further that the
aggregate undrawn face amount of all such letters of credit together with all
5-Year Advances, the undrawn face amount of all the Letters of Credit and
unreimbursed obligations with respect to payments made under all the Letters of
Credit shall not exceed the 5-Year Commitment; and (i) such other Debt agreed
upon in writing between Borrower and the Syndication Parties.
     12.2 No Other Businesses. Borrower shall not engage in any material
respects in any business activity or operations other than operations or
activities (a) in the agriculture industry, (b) in the food industry, or
(c) which are not substantially different from or are related to its present
business activities or operations.
     12.3 Liens. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance on, or any security interest in, any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

48



--------------------------------------------------------------------------------



 



               (a) Liens for taxes or assessments or other charges or levies of
any Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $10,000,000 at any one time
outstanding;
               (b) Liens imposed by Law, such as mechanic’s, worker’s,
repairman’s, miner’s, agister’s, attorney’s, materialmen’s, landlord’s,
warehousemen’s and carrier’s Liens and other similar Liens which are securing
obligations incurred in the ordinary course of business for sums not yet due and
payable or if due and payable which are the subject of a Good Faith Contest;
               (c) Liens under workers’ compensation, unemployment insurance,
social security or similar legislation (other than ERISA), or to secure payments
of premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business of Borrower or the Restricted Subsidiary, as applicable, and not in
connection with the borrowing of money;
               (d) Any attachment or judgment Lien, the time for appeal or
petition for rehearing of which shall not have expired or in respect of which
Borrower or the Restricted Subsidiary is protected in all material respects by
insurance or for the payment of which adequate reserves have been established,
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are the subject of a Good Faith Contest,
and provided further that the aggregate amount of liabilities of Borrower and
its Restricted Subsidiaries so secured (including interest and penalties) shall
not be in excess of $10,000,000.00 at any one time outstanding;
               (e) Easements, rights-of-way, restrictions, encroachments,
covenants, servitudes, zoning and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use and enjoyment by
Borrower or any Restricted Subsidiary of the property or assets encumbered
thereby in the normal course of its business or materially impair the value of
the property subject thereto;
               (f) Liens arising in the ordinary course of business and created
in connection with amounts on deposit in charge card and like accounts (such as
Visa or MasterCard);
               (g) Liens on land, buildings and equipment existing at the time
of their acquisition or Liens to secure the payment of all or any part of the
purchase price of such land, buildings or equipment or to secure Funded Debt
incurred prior to, at the time of, or within one- hundred eighty (180) days
after the acquisition of such property for the purpose of financing all or any
part of the purchase price thereof, provided that any such Liens shall not
encumber any other property of Borrower or its Restricted Subsidiaries;

49



--------------------------------------------------------------------------------



 



               (h) Liens assumed in connection with permitted mergers and
acquisitions, but only to the extent that such Liens shall secure only Funded
Debt and shall not encumber any other property of Borrower or any Restricted
Subsidiary;
               (i) Liens on financed property created or incurred in connection
with leases, mortgages, conditional sales contracts, security interests or
arrangements for the retention of title entered into by Borrower or any of its
Restricted Subsidiaries to secure “industrial revenue bonds” as defined in
Section 103(b)(2) of the Code and treated as obligations described in
legislation similar to the provisions of said Sections of the Code enacted in
any State of the United States or Puerto Rico, which are issued to finance
property useful and intended to be used in carrying on the business of Borrower
or any of its Restricted Subsidiaries, provided that upon creation of any such
Lien Borrower or such Restricted Subsidiary shall incur Funded Debt secured
thereby in conformity with the provisions of Section 12.1 hereof;
               (j) Liens on property or assets of a Restricted Subsidiary to
secure Debt of such Restricted Subsidiary to Borrower;
               (k) Liens of CoBank and other cooperatives, respectively, on
Investments by Borrower in the stock, participation certificates, or allocated
reserves of CoBank or other cooperatives, respectively, owned by Borrower;
               (l) All precautionary filings of financing statements under the
Uniform Commercial Code which cover property that is made available to or used
by Borrower or any Restricted Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;
               (m) Liens securing its reimbursement obligations under any letter
of credit issued in connection with the acquisition of an asset; provided that
(i) the lien attaches only to such asset, and (ii) the lien is released upon
satisfaction of such reimbursement obligation; and
               (n) Liens to secure and provide credit support, up to a maximum
of $25,000,000.00, for regulated exchange or over-the-counter hedging
transactions.
     12.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) sell, convey, assign, lease or otherwise transfer or
dispose of, voluntarily, by operation of law or otherwise, any material part of
its now owned or hereafter acquired assets during any twelve (12) month period
commencing September 1, 2005 and each September 1 thereafter, except: (a) the
sale of inventory, equipment and fixtures disposed of in the ordinary course of
business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, and (c) leases of assets to an entity in
which Borrower has at least a fifty-percent (50%) interest in ownership,
profits, and governance. For purposes of this Section, “material part” shall
mean ten percent (10%) or more of the lesser of the book value or the market
value of the assets of Borrower or such Restricted Subsidiary as shown on the
balance sheets thereof as of the August 31 immediately preceding each such
twelve (12) month measurement period.

50



--------------------------------------------------------------------------------



 



     12.5 Liabilities of Others. Borrower shall not (nor shall it permit any of
its Restricted Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Restricted Subsidiary’s business; and (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Restricted Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of Persons including
National Cooperative Refinery Association (“NCRA”); provided, however, that the
aggregate amount of all indebtedness guaranteed under this clause (b) shall not
exceed $150,000,000.00 in the aggregate.
     12.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) the loan to NCRA advanced on February 28, 2005 and as evidenced by that
certain loan agreement and that certain promissory note each dated October 1,
2004; (d) loans made by Borrower to its members on open account maintained by
such members with Borrower or made by Borrower to its members pursuant to its
Affiliate Financing CoBank Participation Program; (e) loans made to agricultural
producers; (f) loans, in the amount of open account credit balances owing by
Borrower to its customers for goods purchased from such customers by Borrower;
and (g) loans made to Cofina Financial, LLC (a joint venture between Borrower
and Cenex Finance Association); provided that at all times the aggregate
outstanding principal amount of all such loans retained by Borrower and (with
respect to clauses (e) and (g)) any such Restricted Subsidiary under clauses
(d), (e), and (g) of this Section shall not exceed $200,000,000.00.
     12.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor
shall it permit any of its Restricted Subsidiaries to) merge or consolidate with
any entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower), change its business form from a cooperative corporation, or
commence operations under any other name, organization, or entity, including any
joint venture; provided, however,
               (a) The foregoing shall not prevent any consolidation,
acquisition, or merger if after giving effect thereto:
               (i) The book value of Borrower and its subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of $100,000,000.00 in any Fiscal Year of Borrower;
               (ii) Borrower is the surviving entity; and

51



--------------------------------------------------------------------------------



 



               (iii) No Event of Default or Potential Default shall have
occurred and be continuing.
               (b) The foregoing shall not prevent Borrower from forming or
creating any new Subsidiary provided:
               (i) The Investment in such Subsidiary does not violate any
provision of Section 12.8 hereof; and
               (ii) Such Subsidiary shall not acquire all or substantially all
of the assets of any Person except through an acquisition, consolidation, or
merger satisfying the requirements of clause (a) of this Section.
     12.8 Investments. Except for the purchase of Bank Equity Interests,
Borrower shall not (nor shall it permit any of its Restricted Subsidiaries to)
own, purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Restricted Subsidiaries
may own, purchase or acquire:
               (a) commercial paper maturing not in excess of one year from the
date of acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by
Standard & Poor’s Corporation on the date of acquisition;
               (b) certificates of deposit in North American commercial banks
rated C or better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates
Consulting Analysts, maturing not in excess of one year from the date of
acquisition;
               (c) obligations of the United States government or any agency
thereof, the obligations of which are guaranteed by the United States
government, maturing, in each case, not in excess of one year from the date of
acquisition;
               (d) repurchase agreements of any bank or trust company
incorporated under the laws of the United States of America or any state thereof
and fully secured by a pledge of obligations issued or fully and unconditionally
guaranteed by the United States government;
               (e) Investments permitted under Sections 12.5, 12.6, and 12.7;
               (f) Investments in Persons, which are not Restricted
Subsidiaries, identified, including the book value of each such Investment, on
Exhibit 12.8(f) hereto; provided that the amount of such Investment shall not
increase above the amount shown in Exhibit 12.8(f),except for Investments made
pursuant to clauses (h) through (k) of this Section subsequent to the Closing
Date;
               (g) Investments (by Borrower) in the Restricted Subsidiaries;
               (h) Investments in the form of non-cash patronage dividends in
any Person;

52



--------------------------------------------------------------------------------



 



               (i) Investments in NCRA in addition to (1) non-cash patronage
dividends, and (2) those Investments in NCRA by Borrower prior to the Closing
Date, as shown, by amount and date, on Exhibit 12.8(i) hereto, provided that the
maximum amount of Investments in NCRA subsequent to the Closing Date pursuant to
this clause (i) shall not exceed $170,000,000.00;
               (j) Investments in Ventura Foods, LLC in addition to those
Investments in Ventura Foods, LLC by Borrower prior to the Closing Date, as
shown, by amount and date, on Exhibit 12.8(j) hereto, provided that the maximum
amount of Investments in Ventura Foods, LLC subsequent to the Closing Date
pursuant to this clause (j) shall not exceed $80,000,000.00; and
               (k) Investments, in addition to those permitted by clauses
(a) through (j) above, in an aggregate amount not exceeding $250,000,000.00.
     12.9 Transactions With Related Parties. Borrower shall not purchase,
acquire, provide, or sell any equipment, other personal property, real property
or services from or to any Subsidiary (other than a Restricted Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of
Borrower’s business and upon fair and reasonable terms no less favorable than
would be obtained by Borrower in a comparable arm’s-length transaction with an
unrelated Person.
     12.10 Patronage Refunds, etc. Borrower shall not, directly or indirectly,
in any Fiscal Year (a) declare or pay any cash patronage refunds to patrons or
members which in the aggregate exceed 20% of Borrower’s consolidated net
patronage income for the Fiscal Year of Borrower preceding the Fiscal Year in
which such patronage refunds are to be paid, (b) directly or indirectly redeem
or otherwise retire its equity, or (c) make any cash distributions of any kind
or character in respect of its equity, unless, in the case of (a), (b), or (c),
(i) at the time of taking such action no Event of Default or Potential Default
exists hereunder and (ii) after giving effect thereto no Event of Default or
Potential Default would exist hereunder.
     12.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from
a year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.
     12.12 ERISA. Borrower shall not: (a) engage in or permit any transaction
which could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code with respect to any Borrower Benefit Plan; (b) engage
in or permit any transaction or other event which could result in a “reportable
event”( as such term is defined in Section 4043 of ERISA) for any Borrower
Pension Plan; (c) fail to make full payment when due of all amounts which, under
the provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of five percent (5.0%) of net worth (determined in accordance
with GAAP) of Borrower and its Consolidated Subsidiaries, whether or not waived,

53



--------------------------------------------------------------------------------



 



with respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multiemployer Plan that Borrower may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto; or
(f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.
     12.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Subsection 9.24.2 above, (b) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’ compliance with this Section).
ARTICLE 13. INDEMNIFICATION
     13.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify
and hold the Administrative Agent and each Syndication Party and their
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Parties”) harmless from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from:
(a) the material inaccuracy of any representation or warranty of or with respect
to Borrower in this Credit Agreement or the other Loan Documents; (b) the
material failure of Borrower to perform or comply with any covenant or
obligation of Borrower under this Credit Agreement or the other Loan Documents;
(c) the exercise by the Administrative Agent of any right or remedy set forth in
this Credit Agreement or the other Loan Documents; or (d) all acts or omissions
of the beneficiary of any Letter of Credit, and for such purposes, such
beneficiary shall be deemed Borrower’s agent; provided that Borrower shall have
no obligation to indemnify any Indemnified Party against claims, damages,
losses, liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
solely the result of the willful misconduct or gross negligence of such
Indemnified Party. In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated. Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower’s
indemnification obligation under this Section with counsel of Borrower’s
choosing so long as such defense is being

54



--------------------------------------------------------------------------------



 



diligently and properly conducted and Borrower shall establish to the
Indemnified Party’s satisfaction that the amount of such claims are not, and
will not be, material in comparison to the liquid and unrestricted assets of
Borrower available to respond to any award which may be granted on account of
such claim. So long as the conditions of the preceding sentence are met,
Indemnified Party shall have no further right to reimbursement of attorneys’
fees incurred thereafter. The obligation to indemnify set forth in this Section
shall survive the termination of this Credit Agreement and other covenants.
     13.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 11.5 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand, and shall be secured by the Security Documents. The indemnification
and covenants of this Section shall survive the termination of this Credit
Agreement and other covenants.

55



--------------------------------------------------------------------------------



 



ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
     14.1 Events of Default. The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of the Administrative Agent, make
the entire Bank Debt immediately due and payable (provided, that in the case of
an Event of Default under Subsection 14.1(f) all amounts owing hereunder and
under the other Loan Documents shall automatically and immediately become due
and payable without any action by or on behalf of the Administrative Agent), and
the Administrative Agent may exercise all rights and remedies for the collection
of any amounts outstanding hereunder and take whatever action it deems necessary
to secure itself, all without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character:
               (a) Failure of Borrower to pay (i) when due, whether by
acceleration or otherwise, any principal in accordance with this Credit
Agreement or the other Loan Documents, or (ii) within five (5) days of the date
when due, whether by acceleration or otherwise, any interest or amounts other
than principal in accordance with this Credit Agreement or the other Loan
Documents.
               (b) Any representation or warranty set forth in any Loan
Document, any 5-Year Borrowing Notice, any financial statements or reports or
projections or forecasts, or in connection with any transaction contemplated by
any such document, shall prove in any material respect to have been false or
misleading when made or furnished by Borrower.
               (c) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 11.7 (only if such
default is with respect to the last sentence of such Section), 11.10, 11.14,
11.15, 11.16, 12.1, 12.4, 12.5, 12.7, 12.10, or 12.13 of this Credit Agreement;
provided that a default under Subsection 11.14.1 hereof shall not constitute an
Event of Default nor a Potential Default if Borrower is in compliance with such
Subsection within five (5) Banking Days after the earlier of (i) the date on
which Borrower discovers that it is not in compliance with such test, or
(ii) the date by which Borrower is required by Subsections 11.2.1 or 11.2.2
hereof to provide quarterly or year-end financial statements and/or Compliance
Certificates to the Administrative Agent.
               (d) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 3.11, 11.2, 11.4,
11.5, 11.6, 11.7 (except as provided in clause (c) of this Section), 11.8, 11.9,
(except as provided in Section 14.1(e)), 11.11, 11.12, 11.13, 12.3, 12.6, 12.8,
12.9, or 12.11 of this Credit Agreement, and such failure continues for fifteen
(15) days after Borrower learns of such failure to comply, whether by Borrower’s
own discovery or through notice from the Administrative Agent.
               (e) The failure of Borrower to pay when due, or failure to
perform or observe any other obligation or condition with respect to any of the
following obligations to any Person, beyond any period of grace under the
instrument creating such obligation: (i) any indebtedness for borrowed money or
for the deferred purchase price of property or services, (ii) any obligations
under leases which have or should have been characterized as Capital Leases,

56



--------------------------------------------------------------------------------



 



or (iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $10,000,000.00.
               (f) Borrower applies for or consents to the appointment of a
trustee or receiver for any part of its properties; any bankruptcy,
reorganization, debt arrangement, dissolution or liquidation proceeding is
commenced or consented to by Borrower; or any application for appointment of a
receiver or a trustee, or any proceeding for bankruptcy, reorganization, debt
management or liquidation is filed for or commenced against Borrower, and is not
withdrawn or dismissed within sixty (60) days thereafter.
               (g) Failure of Borrower to comply with any other provision of
this Credit Agreement or the other Loan Documents not constituting an Event of
Default under any of the preceding subparagraphs of this Section 14.1, and such
failure continues for thirty (30) days after Borrower learns of such failure to
comply, whether by Borrower’s own discovery or through notice from the
Administrative Agent.
               (h) The entry of one or more judgments in an aggregate amount in
excess of $5,000,000.00 against Borrower not stayed, discharged or paid within
thirty (30) days after entry.
               (i) The occurrence at any time from the Original Effective Date
to the Closing Date of any circumstance which would have constituted an Event of
Default under the 2005 Credit Agreement.
               (j) The occurrence of an “Event of Default” under the Term Loan
Credit Agreement.
     14.2 No Advance. The Syndication Parties shall have no obligation to make
any Advance or issue any Negotiated Letter of Credit, and the Letter of Credit
Bank shall have no obligation to issue a Committed Letter of Credit if a
Potential Default or an Event of Default shall occur and be continuing.
     14.3 Rights and Remedies. In addition to the remedies set forth in
Section 14.1 and 14.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Section 15.8 hereof, all the rights and remedies provided in the Loan Documents
and by any applicable law. Each and every right or remedy granted to the
Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.

57



--------------------------------------------------------------------------------



 



ARTICLE 15. AGENCY AGREEMENT
     15.1 Funding of Syndication Interest. Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2, 3, and 4 hereof. Each Syndication Party’s
interest (“Syndication Interest”) in each Advance hereunder shall be without
recourse to the Administrative Agent or any other Syndication Party and shall
not be construed as a loan from any Syndication Party to the Administrative
Agent or any other Syndication Party.
     15.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication
Party agrees to remit its Funding Share of each Advance to the Administrative
Agent as, and within the time deadlines (“Syndication Party Advance Date”),
required in this Credit Agreement. Unless the Administrative Agent shall have
received notice from a Syndication Party prior to the date on which such
Syndication Party is to provide funds to the Administrative Agent for an Advance
to be made by such Syndication Party that such Syndication Party will not make
available to the Administrative Agent such funds, the Administrative Agent may
assume that such Syndication Party has made such funds available to the
Administrative Agent on the date of such Advance in accordance with the terms of
this Credit Agreement and the Administrative Agent in its sole discretion may,
but shall not be obligated to, in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If and to the extent such
Syndication Party shall not have made such funds available to the Administrative
Agent by 2:00 P.M. (Central time) on the Banking Day due, such Syndication Party
agrees to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M.), at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate. If such Syndication Party
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable at the time to such Advance at the time.
     15.3 Notices to Administrative Agent. On or prior to 3:00 P.M. (Central
time) on each Banking Day, each Syndication Party will provide the
Administrative Agent with the information required by Section 4.4 hereof
regarding each Negotiated Letter of Credit issued by such Syndication Party, and
all payments or reimbursements made to such Syndication Party on account of
Negotiated Letters of Credit on such Banking Day.
     15.4 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share (a) of a
5-Year Advance, or (b) of a Bid

58



--------------------------------------------------------------------------------



 



Advance, in full by the date and time required (the unpaid amount of any such
payment being hereinafter referred to as the “Delinquent Amount”), in addition
to any other remedies available hereunder, any other Syndication Party or
Syndication Parties may, but shall not be obligated to, advance the Delinquent
Amount (the Syndication Party or Syndication Parties which advance such
Delinquent Amount are referred to as the “Contributing Syndication Parties”), in
which case (w) the Delinquent Amount which any Contributing Syndication Party
advances shall be treated as a loan to the Delinquent Syndication Party and
shall not be counted in determining the Individual Outstanding 5-Year
Obligations of any Contributing Syndication Party, and (x) the Delinquent
Syndication Party shall be obligated to pay to the Administrative Agent, for the
account of the Contributing Syndication Parties, interest on the Delinquent
Amount at a rate of interest equal to the rate of interest which Borrower is
obligated to pay on the Delinquent Amount plus 200 basis points (“Delinquency
Interest”) until the Delinquent Syndication Party remits the full Delinquent
Amount and remits all Delinquency Interest to the Administrative Agent, which
will distribute such payments to the Contributing Syndication Parties (pro rata
based on the amount of the Delinquent Amount which each of them (if more than
one) advanced) on the same Banking Day as such payments are received by the
Administrative Agent if received no later than 2:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. In
addition, the Contributing Syndication Parties shall be entitled to share, on
the same pro rata basis, and the Administrative Agent shall pay over to them,
for application against Delinquency Interest and the Delinquent Amount, the
Delinquent Syndication Party’s Payment Distribution and any fee distributions or
distributions made under Section 15.11 hereof until the Delinquent Amount and
all Delinquency Interest have been paid in full. For voting purposes the
Administrative Agent shall readjust the Individual 5-Year Commitments of such
Delinquent Syndication Party and the Contributing Syndication Parties from time
to time first to reflect the advance of the Delinquent Amount by the
Contributing Syndication Parties, and then to reflect the full or partial
reimbursement to the Contributing Syndication Parties of such Delinquent Amount.
As between the Delinquent Syndication Party and the Contributing Syndication
Parties, the Delinquent Syndication Party’s interest in its Advances shall be
deemed to have been partially assigned to the Contributing Syndication Parties
in the amount of the Delinquent Amount and Delinquency Interest owing to the
Contributing Syndication Parties from time to time. This Section shall also be
applicable to Advances funded by the Administrative Agent (y) under Section 3.8
hereof, in which case the Administrative Agent, in its capacity as such, shall
be deemed to be the Contributing Syndication Party, and (z) under Section 3.10
hereof, in which case the Administrative Agent, in its capacity as such, shall
be deemed to be the Contributing Syndication Party and the Overnight Lender
shall be deemed to be the Delinquent Syndication Party. For the purposes of
calculating interest owed by a Delinquent Syndication Party, payments received
on other than a Banking Day shall be deemed to have been received on the next
Banking Day, and payments received after 2:00 P.M. (Central time) shall be
deemed to have been received on the next Banking Day.
     15.5 Agency Appointment. Each of the Syndication Parties hereby designates
and appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Advances and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Advances and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incident thereto, and to receive
and

59



--------------------------------------------------------------------------------



 



benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent.
     15.6 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 15.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:
          15.6.1 Advice. To solicit the advice and assistance of each of the
Syndication Parties and Voting Participants concerning the administration of the
Loans and the exercise by the Administrative Agent of its various rights,
remedies, powers, and discretions with respect thereto. As to any matters not
expressly provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.
          15.6.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.
          15.6.3 Proceedings. To initiate, prosecute, defend, and to participate
in, actions and proceedings in its name as the Administrative Agent for the
ratable benefit of the Syndication Parties.
          15.6.4 Retain Professionals. To retain attorneys, accountants, and
other professionals to provide advice and professional services to the
Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 15.18 hereof.
          15.6.5 Incidental Powers. To exercise powers reasonably incident to
the Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.
     15.7 Duties of the Administrative Agent. The duties of the Administrative
Agent hereunder shall consist of the following:
          15.7.1 Possession of Documents. To safekeep one original of each of
the Loan Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).
          15.7.2 Distribute Payments. To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 6 hereof. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in

60



--------------------------------------------------------------------------------



 



full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party. If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate.
          15.7.3 Loan Administration. Subject to the provisions of Section 15.10
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
in accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans, including, without limitation: (a) monitor all borrowing
activity, issuances of Letters of Credit, Individual 5-Year Commitment balances,
and maturity dates of all LIBO Rate Loans; (b) monitor and report Credit
Agreement and covenant compliance, and coordinate required credit actions by the
Syndication Parties (including Voting Participants where applicable); (c) manage
the process for future waivers and amendments if modifications to the Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties (including the
preparation of a revised Schedule 1 to replace the previous Schedule 1).
          15.7.4 Determination of Individual Lending Capacity and Individual
5-Year Pro Rata Shares. The Administrative Agent shall (a) on or before
10:00 A.M. and again at 12:30 P.M. (Central time) on each Banking Day calculate
the respective Individual 5-Year Lending Capacity of each Syndication Party,
which 10:00 A.M. calculation shall be in effect until 12:30 P.M. of the same
Banking Day and which 12:30 P.M. calculation shall be in effect until 10:00 A.M.
of the next succeeding Banking Day; and (b) on or before 12:00 noon (Central
time) on each Banking Day calculate the respective Individual 5-Year Pro Rata
Share of each Syndication Party, which calculation shall be in effect until
12:00 noon of the next succeeding Banking Day.
          15.7.5 Forwarding of Information. The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and Voting Participants notices and reports provided to the
Administrative Agent by Borrower pursuant to Section 11.2 hereof.
     15.8 Action Upon Default. Each Syndication Party agrees that upon its
learning of any facts which would constitute a Potential Default or Event of
Default, it shall promptly notify the Administrative Agent by a writing
designated as a notice of default specifying in detail the nature of such facts
and default, and the Administrative Agent shall promptly send a copy of such
notice to all other Syndication Parties. The Administrative Agent shall be
entitled to assume that no Event of Default or Potential Default has occurred or
is continuing unless an officer thereof primarily responsible for the
Administrative Agent’s duties as such with respect to the Loans or primarily
responsible for the credit relationship between the Administrative Agent and
Borrower has actual knowledge of facts which would result in or constitute a
Potential

61



--------------------------------------------------------------------------------



 



Default or Event of Default, or has received written notice from Borrower of
such fact, or has received written notice of default from a Syndication Party.
In the event the Administrative Agent has obtained actual knowledge (in the
manner described above) or received written notice of the occurrence of a
Potential Default or Event of Default as provided in the preceding sentences,
the Administrative Agent may, but is not required to exercise or refrain from
exercising any rights which may be available under the Loan Documents or at law
on account of such occurrence and shall be entitled to use its discretion with
respect to exercising or refraining from exercising any such rights, unless and
until the Administrative Agent has received specific written instruction from
the Required Lenders to refrain from exercising such rights or to take specific
designated action, in which case it shall follow such instruction; provided that
the Administrative Agent shall not be required to take any action which will
subject it to personal liability, or which is or may be contrary to any
provision of the Loan Documents or applicable law. The Administrative Agent
shall not be subject to any liability by reason of its acting or refraining from
acting pursuant to any such instruction.
          15.8.1 Indemnification as Condition to Action. Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Syndication Parties
under Section 15.19 hereof in respect of any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
     15.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee. Each of the Syndication Parties hereby designates and appoints the
Bid Agent to act as such and to take such action on behalf of such Syndication
Party with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incident thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for, the Bid Agent shall be in
accordance with the procedures set forth in Section 15.22 hereof with respect to
the Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fee as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent.
     15.10 Consent Required for Certain Actions. Notwithstanding the fact that
this Credit Agreement may otherwise provide that the Administrative Agent may
act at its discretion, the Administrative Agent may not take any of the
following actions (nor may the Syndication Parties take the action described in
Subsection 15.10.1(a)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:
          15.10.1 Unanimous. Each of the Syndication Parties and Voting
Participants before:

62



--------------------------------------------------------------------------------



 



               (a) Amending the definition of Required Lenders as set forth
herein or amending Subsections 15.10.1, 15.10.2, or 15.10.3;
               (b) Agreeing to an increase in the 5-Year Commitment, or any
Syndication Party’s share thereof, or an extension of the 5-Year Maturity Date;
or
               (c) Agreeing to a reduction in the amount, or to a delay in the
due date, of any payment by Borrower of interest, principal, or fees with
respect to the 5-Year Facility; provided, however, this restriction shall not
apply to a delay in payment granted by the Administrative Agent in the ordinary
course of administration of the Loans and the exercise of reasonable judgment,
so long as such payment delay does not exceed five (5) days; or
               (d) Amending Section 6.6 hereof.
          15.10.2 Required Lenders. The Required Lenders before:
               (a) Consenting to any action, amendment, or granting any waiver
not covered in Subsections 15.10.1 or 15.10.3; or
               (b) Agreeing to amend Article 15 of this Credit Agreement (other
than Subsections 15.10.1, 15.10.2, or 15.10.3).
          15.10.3 Action Without Vote. Notwithstanding any other provisions of
this Section, the Administrative Agent or, with respect to Subsection 15.10.3(b)
hereof, the Letter of Credit Bank and the Administrative Agent, may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:
               (a) Determining (i) whether the conditions to an 5-Year Advance
have been met, and (ii) the amount of such 5-Year Advance;
               (b) Determining (i) whether the conditions and procedures as set
forth in Article 4 hereof for issuance of a Committed Letter of Credit have been
properly satisfied and (ii) the amount of such Letter of Credit;
               (c) Determining whether the Bid Advance conditions and procedures
as set forth in Article 3 hereof have been properly satisfied.
          15.10.4 Voting Participants. Under the circumstances set forth in
Section 15.28 hereof, each Voting Participant shall be accorded voting rights as
though such Person was a Syndication Party, and in such case the voting rights
of the Syndication Party from which such Voting Participant acquired its
participation interest shall be reduced accordingly.
If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

63



--------------------------------------------------------------------------------



 



     15.11 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and will hold all such payments in trust
for the benefit of all appropriate present and future Syndication Parties, and,
if requested in writing by the Required Lenders, in an account segregated from
the Administrative Agent’s other funds and accounts (“Payment Account”). After
the receipt by the Administrative Agent of any payment representing interest or
principal on the Loans, the Administrative Agent shall remit to each Syndication
Party its share of such payment as provided in Article 6 hereof, (“Payment
Distribution”) no later than 3:00 P.M. (Central time) on the same Banking Day as
such payment is received by the Administrative Agent if received no later than
1:00 P.M. (Central time) or the next Banking Day if received by the
Administrative Agent thereafter. Any Syndication Party’s rights to its Payment
Distribution shall be subject to the rights of any Contributing Syndication
Parties to such amounts as set forth in Section 15.4 hereof.
     15.12 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive and hold in trust for the benefit of all present and future
Syndication Parties, in the Payment Account and, if requested in writing by the
Required Lenders, segregated from the Administrative Agent’s other funds and
accounts and (b) shall remit to the Syndication Parties, as indicated, the
amounts described below:
          15.12.1 Funding Losses. To each Syndication Party the amount of any
Funding Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan or a Bid Rate Loan, in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than 3:00 P.M. (Central time) on the same Banking
Day that payment of such Funding Losses is received by the Administrative Agent,
if received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.
          15.12.2 Fees. To each Syndication Party its share of any 5-Year
Facility Fees paid by Borrower to the Administrative Agent, no later than 3:00
P.M. (Central time) on the same Banking Day that payment of such fees is
received by the Administrative Agent, if received no later than 1:00 P.M.
(Central time), or the next Banking Day if received by the Administrative Agent
thereafter.
     15.13 Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual 5-Year Commitments. In the event that any Syndication
Party shall obtain payment, whether partial or full, from any source in respect
of one or more of the Loans, including without

64



--------------------------------------------------------------------------------



 



limitation payment by reason of the exercise of a right of offset, banker’s
lien, general lien, or counterclaim, such Syndication Party shall promptly make
such adjustments (which may include payment in cash or the purchase of further
Syndication Interests or participations in the Loans) to the end that such
excess payment shall be shared with all other Syndication Parties in accordance
with their respective Individual 5-Year Commitments. Notwithstanding any of the
foregoing provisions of this Section or Article 8 hereof, no Syndication Party
other than CoBank shall have any right to, or to the proceeds of, or any right
to the application to any amount owing to such Syndication Party hereunder of
any the proceeds of, (a) any Bank Equity Interests issued to Borrower by CoBank
or on account of any statutory lien held by CoBank on such Bank Equity
Interests, or (b) any Bank Equity Interests issued to Borrower by any Farm
Credit System Institution which is a Syndication Party hereunder or on account
of any statutory lien held by such Farm Credit System Institution on such Bank
Equity Interests.
     15.14 Amounts Required to be Returned. If the Administrative Agent makes
any payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then such Syndication Party shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If the Administrative Agent is required at any time to return to
Borrower or a trustee, receiver, liquidator, custodian, or similar official any
portion of the payments made by Borrower to the Administrative Agent, whether
pursuant to any bankruptcy or insolvency law or otherwise, then each Syndication
Party shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such payments transferred to such Syndication Party by
the Administrative Agent but without interest or penalty (unless the
Administrative Agent is required to pay interest or penalty on such amounts to
the person recovering such payments).
     15.15 Reports and Information to Syndication Parties. The Administrative
Agent shall use reasonable efforts to provide to the Syndication Parties, as
soon as practicable after actual knowledge thereof is acquired by an officer
thereof primarily responsible for the Administrative Agent’s duties as such with
respect to the Loans or primarily responsible for the credit relationship
between the Administrative Agent and Borrower, any material factual information
which has a material adverse effect on the creditworthiness of Borrower, and
Borrower hereby authorizes such disclosure by the Administrative Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 15.7.5 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is a result of the willful misconduct or gross
negligence of the Administrative Agent. Syndication Parties acknowledge and
agree that all information and reports received pursuant to this Credit
Agreement will be received in confidence in connection with their Syndication
Interest, and that such information and reports constitute confidential
information and shall not, without the prior

65



--------------------------------------------------------------------------------



 



written consent of the Administrative Agent or Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no consent rights
upon the occurrence and during the continuance of an Event of Default), be
(a) disclosed to any third party (other than the Administrative Agent, another
Syndication Party or potential Syndication Party, or a participant or potential
participant in the interest of a Syndication Party, which disclosure is hereby
approved by Borrower), except pursuant to appropriate legal or regulatory
process, or (b) used by the Syndication Party except in connection with the
Loans and its Syndication Interest.
     15.16 Standard of Care. The Administrative Agent shall not be liable to
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent. Subject to the preceding sentence, the
Administrative Agent will exercise the same care in administering the Loans and
the Loan Documents as it exercises for similar loans which it holds for its own
account and risk, and the Administrative Agent shall not have any further
responsibility to the Syndication Parties. Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel concerning legal matters
and on any written document it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons.
     15.17 No Trust Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative Agent, nor the management and administration
of the Loans and Loan Documents by the Administrative Agent (including the
obligation to hold certain payments and proceeds in the Payment Account in trust
for the Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between the Administrative
Agent and any Syndication Party. Each Syndication Party hereby agrees and
stipulates that the Administrative Agent is not acting as trustee for such
Syndication Party with respect to the Loans, this Credit Agreement, or any
aspect of either, or in any other respect.
     15.18 Sharing of Costs and Expenses. To the extent not paid by Borrower,
each Syndication Party will promptly upon demand reimburse the Administrative
Agent for its proportionate share (based on the ratio of its Individual 5-Year
Commitment to the 5-Year Commitment), for all reasonable costs, disbursements,
and expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings and the
exercise of any remedies with respect to the Cash Collateral Account or
otherwise; provided, however, that the costs and expenses to be shared in
accordance with this Section shall not include any costs or expenses incurred by
the Administrative Agent solely as a Syndication Party in connection with the
Loans, nor to the Administrative Agent’s internal costs and expenses.

66



--------------------------------------------------------------------------------



 



     15.19 Syndication Parties’ Indemnification of the Administrative Agent and
Bid Agent. Each of the Syndication Parties agree to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, and their respective
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Agency Parties”), (to the extent not reimbursed by
Borrower, and without in any way limiting the obligation of Borrower to do so),
ratably (based on the ratio of its Individual 5-Year Commitment to the 5-Year
Commitment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans and/or the expiration or termination
of this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent or the Bid Agent (or any of the Indemnified Agency Parties
while acting for the Administrative Agent or for any Successor Agent) in any way
relating to or arising out of this Credit Agreement or the Loan Documents, or
the performance of the duties of the Administrative Agent or the Bid Agent
hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent or the Bid Agent under or in connection
with any of the foregoing; provided that the Syndication Parties shall not be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of an Indemnified Agency Party to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
the result of the willful misconduct or gross negligence of such Indemnified
Agency Party. The agreements and obligations in this Section shall survive the
payment of the Loans and the expiration or termination of this Credit Agreement.
     15.20 Books and Records. The Administrative Agent shall maintain such books
of account and records relating to the Loans as it maintains with respect to
other loans of similar type and amount, and which shall clearly and accurately
reflect the Syndication Interest of each Syndication Party. The Syndication
Parties, or their agents, may inspect such books of account and records at all
reasonable times during the Administrative Agent’s regular business hours.
     15.21 Administrative Agent Fee. The Administrative Agent and any Successor
Agent shall be entitled to such fee as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.
     15.22 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, such approval not to be
unreasonably withheld (provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), or (b) if
such Successor Agent has not accepted such appointment, in either case within
forty-five (45) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000.

67



--------------------------------------------------------------------------------



 



Any Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 16.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.
     15.23 Representations and Warranties of All Parties. The Administrative
Agent, the Bid Agent, and each Syndication Party represents and warrants that:
(a) the execution and delivery of, and performance of its obligations under,
this Credit Agreement is within its power and has been duly authorized by all
necessary corporate and other action by it; (b) this Credit Agreement is in
material compliance with all applicable laws and regulations promulgated under
such laws and does not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and does not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution and delivery of, and performance of its obligations under, this Credit
Agreement; and (d) this Credit Agreement has been duly executed by it, and, to
its knowledge, constitutes the legal, valid, and binding obligation of such
Person, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee, and that it will,
upon the Administrative Agent’s written request following such Syndication
Party’s default under any of its obligations hereunder, furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.
     15.24 Representations and Warranties of CoBank. Except as expressly set
forth in Section 15.23 hereof, CoBank, in its role as a Syndication Party and as
the Administrative Agent, makes no express or implied representation or warranty
and assumes no responsibilities with respect to the due authorization,
execution, or delivery of the Loan Documents; the accuracy of any information,
statements, or certificates provided by Borrower, the legality, validity, or
enforceability of the Loan Documents; the filing or recording of any document;
the collectibility of the Loans; the performance by Borrower of any of its
obligations under the Loan Documents; or the financial condition or solvency of
Borrower or any other party obligated with respect to the Loans or the Loan
Documents.
     15.25 Syndication Parties’ Independent Credit Analysis. Each Syndication
Party acknowledges receipt of true and correct copies of all Loan Documents
(other than any Note

68



--------------------------------------------------------------------------------



 



payable to another Syndication Party) from the Administrative Agent. Each
Syndication Party agrees and represents that it has relied upon its independent
review (a) of the Loan Documents, and (b) any information independently acquired
by such Syndication Party from Borrower or otherwise in making its decision to
acquire an interest in the Loans independently and without reliance on the
Administrative Agent. Each Syndication Party represents and warrants that it has
obtained such information as it deems necessary (including any information such
Syndication Party independently obtained from Borrower or others) prior to
making its decision to acquire an interest in the Loans. Each Syndication Party
further agrees and represents that it has made its own independent analysis and
appraisal of and investigation into each Borrower’s authority, business,
operations, financial and other condition, creditworthiness, and ability to
perform its obligations under the Loan Documents and has relied on such review
in making its decision to acquire an interest in the Loans. Each Syndication
Party agrees that it will continue to rely solely upon its independent review of
the facts and circumstances related to Borrower, and without reliance upon the
Administrative Agent, in making future decisions with respect to all matters
under or in connection with the Loan Documents and the Loans. The Administrative
Agent assumes no responsibility for the financial condition of Borrower or for
the performance of Borrower’s obligations under the Loan Documents. Except as
otherwise expressly provided herein, no Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its possession.
     15.26 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.
     15.27 Purchase for Own Account; Restrictions on Transfer; Participations.
Each Syndication Party represents that it has acquired and is retaining its
interest in the Loans for its own account in the ordinary course of its banking
or financing business and not with a view toward the sale, distribution, further
participation, or transfer thereof. Each Syndication Party other than CoBank
agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its interest in the Loans, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default); provided
that: (a) any such Transfer (except a Transfer to another Syndication Party or a
Transfer by CoBank) must be in a minimum amount of $10,000,000.00, unless it
Transfers its entire Syndication Interest; (b) each Syndication Party must
maintain an Individual 5-Year Commitment of no less than $5,000,000.00, unless
it Transfers its entire Syndication Interest; (c) the transferee must execute an
agreement substantially in the form of Exhibit 15.27 hereto (“Syndication
Acquisition Agreement”) and assume all of the transferor’s obligations hereunder
and execute such documents as the Administrative Agent may reasonably require;
and (d) the Syndication Party making such Transfer must pay, or cause the
transferee to pay, the Administrative Agent an assignment fee of $3,500.00. Any
Syndication Party may participate any part of its interest in the Loans to any
Person with the prior written consent of the

69



--------------------------------------------------------------------------------



 



Administrative Agent and Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no approval rights upon the
occurrence and during the continuance of an Event of Default), provided that no
such consent shall be required where the participant is a Person at least fifty
percent (50%) the equity interest in which is owned by such Syndication Party or
which owns at least fifty percent (50%) of the equity interest in such
Syndication Party or at least fifty percent (50%) of the equity interest of
which is owned by the same Person which owns at least fifty percent (50%) of the
equity interest of such Syndication Party, and each Syndication Party
understands and agrees that in the event of any such participation: (x) its
obligations hereunder will not change on account of such participation; (y) the
participant will have no rights under this Credit Agreement, including, without
limitation, voting rights (except as provided in Section 15.28 hereof with
respect to Voting Participants) or the right to receive payments or
distributions; and (z) the Administrative Agent shall continue to deal directly
with the Syndication Party with respect to the Loans (including with respect to
voting rights, except as provided in Section 15.28 hereof with respect to Voting
Participants) as though no participation had been granted and will not be
obligated to deal directly with any participant (except as provided in
Section 15.28 hereof with respect to Voting Participants). Notwithstanding any
provision contained herein to the contrary, any Syndication Party may at any
time pledge or assign all or any portion of its interest in the Loans to any
Federal Reserve Bank or any Farm Credit Bank in accordance with applicable law.
CoBank reserves the right to sell participations on a non-patronage basis.
     15.28 Certain Participants’ Voting Rights. Any Farm Credit System
Institution which (a) has acquired and, at any time of determination maintains,
a participation interest in the minimum aggregate amount of $10,000,000.00 in a
particular Syndication Party’s Individual 5-Year Commitment and Individual
Outstanding 5-Year Obligations; and (b) has been designated in writing by such
Syndication Party to the Administrative Agent as having such entitlement (such
designation to include for such participant, its name, contact information, and
dollar participation amount) (each a “Voting Participant”), shall be entitled to
vote (and such Syndication Party’s voting rights shall be correspondingly
reduced), on a dollar basis, as if such Voting Participant were a Syndication
Party, on any matter requiring or allowing a Syndication Party, to provide or
withhold its consent, or to otherwise vote on any proposed action. The voting
rights of any Syndication Party so designating a Voting Participant shall be
reduced by an equivalent dollar amount.
     15.29 Method of Making Payments. Payment and transfer of all amounts owing
or to be paid or remitted hereunder, including, without limitation, payment of
the Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 15.29
hereto (“Wire Instructions”).
     15.30 Events of Syndication Default/Remedies.
          15.30.1 Syndication Party Default. Any of the following occurrences,
failures or acts, with respect to any of the Syndication Parties shall
constitute an “Event of Syndication Default” hereunder by such party: (a) if any
representation or warranty made by such party in this Credit Agreement shall be
found to have been untrue in any material respect; (b) if such

70



--------------------------------------------------------------------------------



 



party fails to make any distributions or payments required under this Credit
Agreement within five (5) days of the date required; (c) if such party breaches
any other covenant, agreement, or provision of this Credit Agreement which
breach shall have continued uncured for a period of thirty (30) consecutive days
after such breach first occurs, unless a shorter period is required to avoid
prejudicing the rights and position of the other Syndication Parties; (d) if any
agency having supervisory authority over such party, or any creditors thereof,
shall file a petition to reorganize or liquidate such party pursuant to any
applicable federal or state law or regulation and such petition shall not be
discharged or denied within fifteen (15) days after the date on which it is
filed; (e) if by the order of a court of competent jurisdiction or by any
appropriate supervisory agency, a receiver, trustee or liquidator shall be
appointed for such party or for all or any material part of its property or if
such party shall be declared insolvent; or (f) if such party shall be dissolved,
or shall make an assignment for the benefit of its creditors, or shall file a
petition seeking to take advantage of any debtors’ act, including the bankruptcy
act, or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or liquidator of
all or any material part of its property.
          15.30.2 Remedies. Upon the occurrence of an Event of Syndication
Default, the non-defaulting Syndication Parties, acting by, or through the
direction of, a simple majority (determined based on the ratio of (a) their
Individual 5-Year Commitments to (b)(i) the 5-Year Commitment less (ii) the
Individual 5-Year Commitment of the defaulting Syndication Party) of the
non-defaulting Syndication Parties, may, in addition to any other remedy
specifically set forth in this Credit Agreement, have and exercise any and all
remedies available generally at law or equity, including the right to damages
and to specific performance.
     15.31 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any state
or other political subdivision thereof (“Non-US Lender”), shall, on the Closing
Date, or upon its becoming a Syndication Party (for Persons that were not
Syndication Parties on the Closing Date), furnish to the Administrative Agent
and Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001,
as appropriate, (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party’s exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest or fees payable
under any of the Loan documents. Further, each Non-US Lender hereby agrees, from
time to time after the initial delivery by such Syndication Party of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to

71



--------------------------------------------------------------------------------



 



Borrower two original copies of renewals, amendments or additional or successor
forms, properly completed and duly executed by such Syndication Party, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Syndication Party is not subject to United States
withholding tax with respect to payments to such Syndication Party under the
Loan Documents or (b) notify the Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments hereunder to such Syndication Party until such Syndication
Party shall have furnished to the Administrative Agent and Borrower each
requested form, certification, statement or document.
     15.32 Replacement of Holdout Lender. If any action to be taken by the
Syndication Parties or the Administrative Agent hereunder requires the unanimous
consent, authorization, or agreement of all Syndication Parties and Voting
Participants, and a Syndication Party or Voting Participant (“Holdout Lender”)
fails to give its consent, authorization, or agreement, then the Administrative
Agent, upon at least five (5) Banking Days prior irrevocable notice to the
Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Syndication Parties (each, a “Replacement Lender”), and the Holdout
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender shall specify an effective date for such replacement,
which date shall not be later than fifteen (15) Banking Days after the date such
notice is given. Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver a Syndication
Acquisition Agreement, subject only to the Holdout Lender being repaid its full
share of the outstanding Bank Debt without any premium, discount, or penalty of
any kind whatsoever. If the Holdout Lender shall refuse or fail to execute and
deliver any such Syndication Acquisition Agreement prior to the effective date
of such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Syndication Acquisition Agreement. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 15.27 hereof. Until
such time as the Replacement Lenders shall have acquired all of the Syndication
Interest of the Holdout Lender hereunder and under the other Loan Documents, the
Holdout Lender shall remain obligated to provide the Holdout Lender’s Funding
Share of Advances. In the event that the Holdout Lender is a Voting Participant,
(a) the Syndication Party through which such Voting Participant acquired its
interest shall have the first option to repurchase such participation interest
and be the Replacement Lender; provided (b) if the Syndication Party through
which such Voting Participant acquired its interest does not, within five
(5) Banking Days after the Administrative Agent has given notice to the Holdout
Lender as provided above, elect to become the Replacement Lender, then such
Syndication Party shall cancel or re-acquire such Voting Participant’s interest
and shall sell to the Replacement Lender(s) an interest in its Individual 5-Year
Commitment equivalent to the Voting Participant interest.
     15.33 Amendments Concerning Agency Function. Neither the Administrative
Agent nor the Bid Agent shall be bound by any waiver, amendment, supplement or
modification of this Credit Agreement or any other Loan Document which affects
its duties hereunder or thereunder unless it shall have given its prior written
consent thereto.

72



--------------------------------------------------------------------------------



 



     15.34 Agent Duties and Liabilities. Neither the Co-Syndication Agents,
Senior Managing Agents, nor the Managing Agents, shall, in their capacity as
such, have any powers, duties, responsibilities or liabilities with respect to
this Credit Agreement or the transactions contemplated herein. Without limiting
the foregoing, none of the Co-Syndication Agents, Senior Managing Agents or
Managing Agents shall be subject to any fiduciary or other implied duties, or
have any liability to any Person for acting as such. Nothing in this Section
shall be construed to relieve the Co-Syndication Agents, Senior Managing Agents,
nor the Managing Agents, of their duties, responsibilities and liabilities
arising out of their capacity as Syndication Parties.
     15.35 Further Assurances. The Administrative Agent and each Syndication
Party agree to take whatever steps and execute such documents as may be
reasonable and necessary to implement this Article 15 and to carry out fully the
intent thereof.
ARTICLE 16. MISCELLANEOUS
     16.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
5-Year Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Loan (regardless of whether such enforcement or collection is
by court action or otherwise). Borrower shall not be obligated to pay the costs
or expenses of any Person whose only interest in the Loan is as a holder of a
participation interest. In addition, To the extent permitted by law, Borrower
agrees to pay to the Bid Agent, on demand, all out-of-pocket costs and expenses
incurred by the Bid Agent in connection with the processing of Bid Rate Loans,
including the Bid Requests, Bids, Bid Results Notices, and Bid Selection Notices
and the procedures related thereto.
     16.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the 5-Year Maturity Date (as it

73



--------------------------------------------------------------------------------



 



may be extended at anytime), The Corporation Company, or such other Person as it
may designate to the Administrative Agent, in each case with offices in Denver,
Colorado and otherwise reasonably acceptable to the Administrative Agent to
serve as the agent of Borrower or such Syndication Party to receive for and on
its behalf at such agent’s Denver, Colorado office, service of process, which
service may be made by mailing a copy of any summons or other legal process to
such Person in care of such agent. Borrower and each Syndication Party agrees
that it shall maintain a duly appointed agent in Colorado for service of summons
and other legal process as long as it remains obligated under this Credit
Agreement and shall keep the Administrative Agent advised in writing of the
identity and location of such agent. The receipt by such agent and/or by
Borrower or such Syndication Party, as applicable, of such summons or other
legal process in any such litigation shall be deemed personal service and
acceptance by Borrower or such Syndication Party, as applicable, for all
purposes of such litigation.
     16.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE
AGENT, THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.
     16.4 Notices. All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt, (iii) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (iv) if by United States Mail, certified mail, return receipt requested,
five (5) days after mailing.
          16.4.1 Borrower:
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: john.schmitz@chsinc.com

74



--------------------------------------------------------------------------------



 



with a copy to:
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Sr. Vice President and General Counsel
e-mail address: david.kastelic@chsinc.com
          16.4.2 Administrative Agent:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 694-5830
Attention: Administrative Agent
e-mail address: abahr@cobank.com
          16.4.3 Bid Agent:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 740-4100
Attention: Bid Agent
          16.4.4 Syndication Parties:
          See signature pages hereto.
     16.5 Liability of Administrative Agent and Bid Agent. Neither the
Administrative Agent nor the Bid Agent shall have any liabilities or
responsibilities to Borrower or any Subsidiary on account of the failure of any
Syndication Party to perform its obligations hereunder or to any Syndication
Party on account of the failure of Borrower or any Subsidiary to perform their
respective obligations hereunder or under any other Loan Document.
     16.6 Successors and Assigns. This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Bid Agent,
and the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties.
     16.7 Severability. The invalidity or unenforceability of any provision of
this Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

75



--------------------------------------------------------------------------------



 



     16.8 Entire Agreement. This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, the
Bid Agent, each Syndication Party, and Borrower with respect to the subject
matter hereof and shall replace and supersede any previous agreements of the
parties with respect to the subject matter hereof.
     16.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.
     16.10 Captions. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.
     16.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE NOTES, AND
THE OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND
FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID
AGENT, EACH SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT. This Credit Agreement may not be modified or amended unless
such modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Bid Agent, and all Syndication Parties (and each
Syndication Party hereby agrees to execute any such amendment approved pursuant
to Section 15.10 hereof). Borrower agrees that it shall reimburse the
Administrative Agent for all fees and expenses incurred by the Administrative
Agent in retaining outside legal counsel in connection with any amendment or
modification to this Credit Agreement requested by Borrower.
     16.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
change after the date of this Credit Agreement in United States federal, state,
municipal, or foreign laws or regulations (including Regulation D of the Federal
Reserve Board), or the adoption or making after such date of any
interpretations, directives, or requirements applying to a class of banks
including such Syndication Party of or under any United States federal, state,
municipal, or foreign laws or regulations (whether or not having the force of
law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof (“Regulatory Change”), which:
(a) changes the basis of

76



--------------------------------------------------------------------------------



 



taxation of any amounts payable to such Syndication Party under this Credit
Agreement in respect of such Advance (other than taxes imposed on the overall
net income of such Syndication Party); or (b) imposes or modifies any reserve,
special deposit, or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Syndication
Party; or (c) imposes any other condition affecting this Credit Agreement or the
Notes or amounts payable to such Syndication Party (or any of such extensions of
credit or liabilities). The Administrative Agent will notify Borrower of any
event occurring after the date of this Credit Agreement which will entitle such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. The Administrative Agent shall include with such notice, a
certificate from such Syndication Party setting forth in reasonable detail the
calculation of the amount of such compensation. Determinations by the
Administrative Agent for purposes of this Section of the effect of any
Regulatory Change on the costs of such Syndication Party of making or
maintaining an Advance or on amounts receivable by such Syndication Party in
respect of Advances, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.
     16.13 Capital Requirements. In the event that the introduction of or any
change in: (a) any law or regulation; or (b) the judicial, administrative, or
other governmental interpretation of any law or regulation; or (c) compliance by
any Syndication Party or any corporation controlling any such Syndication Party
with any guideline or request from any governmental authority (whether or not
having the force of law) has the effect of requiring an increase in the amount
of capital required or expected to be maintained by such Syndication Party or
any corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the 5-Year Facility, and other similar
obligations, Borrower shall pay to such Syndication Party such additional amount
as shall be certified by such Syndication Party to the Administrative Agent and
to Borrower to be the net present value (discounted at the Base Rate) of (a) the
amount by which such increase in capital reduces the rate of return on capital
which such Syndication Party could have achieved over the period remaining until
the 5-Year Maturity Date, but for such introduction or change, (b) multiplied by
such Syndication Party’s Individual 5-Year Commitment. The Administrative Agent
will notify Borrower of any event occurring after the date of this Credit
Agreement that will entitle any such Syndication Party to compensation pursuant
to this Section as promptly as practicable after it obtains knowledge thereof
and of such Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section of the effect of any increase in the amount of capital
required to be maintained by any such Syndication Party and of the amount of
compensation owed to any such Syndication Party under this Section shall be
conclusive absent manifest error, provided that such determinations are made on
a reasonable basis.
     16.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower,

77



--------------------------------------------------------------------------------



 



and upon surrender and cancellation of such Note, if mutilated; or (b) the
assignment by any Syndication Party of its interest hereunder and the Notes, if
any, relating thereto, or any portion thereof, pursuant to this Credit
Agreement, then Borrower will pay any unpaid principal and interest (and Funding
Losses, if applicable) then or previously due and payable on such Notes and will
(upon delivery of such Notes for cancellation, unless covered by subparagraph
(a) of this Section), and if the Syndication Party requests a Note as provided
in Section 2.4 hereof, deliver in lieu of each such Note a new Note or, in the
case of an assignment of a portion of any such Syndication Party’s Syndication
Interest, new Notes, for any remaining balance. Each new or replacement Note
shall be dated as of the Effective Date.
     16.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only
that portion of the Loan represented by CoBank’s Individual 5-Year Pro Rata
Share which is retained by CoBank for its own account at any time is entitled to
patronage distributions in accordance with CoBank’s bylaws and its practices and
procedures related to patronage distribution; (b) any patronage, or similar,
payments to which Borrower is entitled on account its ownership of Bank Equity
Interests or otherwise will not be based on any portion of CoBank’s interest in
the Loans in which CoBank has at any time granted a participation interest; and
(c) that portion of the Loan represented by the Individual 5-Year Pro Rata Share
which is retained by any other Farm Credit System Institution (other than
CoBank) for its own account at any time is entitled to patronage distributions
in accordance with such Farm Credit System Institution’s bylaws and its
practices and procedures related to patronage distribution only if Borrower has
a written agreement to that effect from such Farm Credit System Institution.
16.16 Direct Website Communications; Electronic Mail Communications
          16.16.1 Delivery.
               (a) Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Credit
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but, subject to the provisions of
Subsection 16.16.3 hereof, excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Credit Agreement prior to the scheduled date therefor,
(iii) provides notice of any Potential Default or Event of Default under this
Credit Agreement, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Credit Agreement and/or any borrowing,
issuance or reissuance of a Letter of Credit, or other extension of credit
hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium and in a format acceptable to the Administrative Agent as follows (A) all
financial statements to closing@cobank.com and (B) all other Communications to
mtousignant@cobank.com. In addition, Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Credit Agreement but only to the extent requested by the Administrative Agent.
Receipt of the Communications by the Administrative Agent at the

78



--------------------------------------------------------------------------------



 



appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 16.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.
               (b) Each Syndication Party agrees that receipt of e-mail
notification that such Communications have been posted pursuant to Subsection
16.16.2 below at the e-mail address(es) set forth beneath such Syndication
Party’s name on its signature page hereto or pursuant to the notice provisions
of any Syndication Acquisition Agreement shall constitute effective delivery of
the Communications to such Syndication Party for purposes of this Credit
Agreement and any other Loan Document. Each Syndication Party further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.
          16.16.2 Posting. Borrower further agrees that the Administrative Agent
may make the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.
          16.16.3 Additional Communications. The Administrative Agent reserves
the right and Borrower and each Syndication Party consents and agrees thereto,
to, upon written notice to Borrower and all Syndication Parties, implement and
require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 16.16.1 hereof, and including, without limitation, 5-Year
Borrowing Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid
Selection Notices, notices of Overnight Rates, Overnight Advance Requests, and
any communication described in clauses (i) through (iv) of Subsection 16.16.1(a)
hereof, shall be sent and received via electronic mail to the e-mail addresses
described in Subsection 16.16.1(b) hereof.
          16.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 16.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.

79



--------------------------------------------------------------------------------



 



          16.16.5 Termination. The provisions of this Section 16.16 shall
automatically terminate on the date that CoBank, ACB ceases to be the
Administrative Agent under this Credit Agreement.
     16.17 Reallocation and Repayment of Certain Amounts Outstanding Under the
2005 Credit Agreement on the Closing Date. All Bid Rate Loans outstanding under
the 2005 Credit Agreement on the Closing Date shall remain outstanding (and the
Bid Rate and Bid Maturity Date unchanged) and shall, subject to any payments
required by clause (2) of the next sentence, be deemed to be Bid Rate Loans made
under this Credit Agreement allocated to the Syndication Party which originally
made the Bid Rate Loan. Borrower agrees that immediately prior to the closing
under this Credit Agreement and on the Closing Date, it shall make the following
payments of amounts owing under the 2005 Credit Agreement to the Administrative
Agent under the 2005 Credit Agreement (to be allocated among the Syndication
Parties as provided by the 2005 Credit Agreement): (1) the amount of all
Overnight Advances outstanding under the 2005 Credit Agreement as of the Closing
Date; (2) the amount by which the Bid Rate Loans allocated pursuant to the
preceding sentence to any Syndication Party exceeds the Individual 5-Year
Commitment of such Syndication Party as determined under this Credit Agreement;
(3) the amount, if any, by which the aggregate outstanding balance of 364-Day
Advances and 5-Year Advances under the 2005 Credit Agreement as of the Closing
Date (after payment of the amount required pursuant to clause (1) of this
Section) exceeds the 5-Year Commitment (as defined herein); (4) the amount of
all accrued interest on all outstanding 364-Day Advances and all 5-Year Advances
(as both such terms are defined in the 2005 Credit Agreement); (5) the amount of
all 364-Day Facility Fees and all 5-Year Facility Fees which would otherwise be
payable under the 2005 Credit Agreement as of the end of Borrower’s next Fiscal
Quarter occurring on or after the Closing Date (but pro-rated based on a ratio
of (A) the number of days since the beginning of the current Fiscal Quarter to
the Closing Date, to (B) the number of days from the beginning to the end of the
current Fiscal Quarter), and (6) the amount of Funding Losses (determined as
provided in the 2005Credit Agreement) attributable to (i) prepayments, if any,
of Bid Rate Loans pursuant to clause (2) of this Section and/or LIBO Rate Loans
(as defined in the 2005 Credit Agreement) pursuant to clause (3) of this
Section, or (ii) the amount, if any, of the reduction in the outstanding balance
of LIBO Rate Loans in which any Syndication Party hereunder has a Syndication
Interest on account of a Reduction as required below. Each of the Syndication
Parties agrees that: (a) the aggregate outstanding balance of 364-Day Advances
and 5-Year Advances under the 2005 Credit Agreement as of the Closing Date
(other than Bid Rate Loans), after the application of the payments by Borrower
required under this Section, shall on such date be aggregated and reallocated
among each of the Syndication Parties (and thereafter treated as 5-Year Advances
hereunder) in accordance with their respective Individual 5-Year Pro Rata Shares
(determined without considering such 364-Day Advances and 5-Year Advances under
the 2005 Credit Agreement, other than Bid Rate Loans) on such date as determined
by the Administrative Agent; and (b) to the extent such reallocation as
described in clause (a) of this Section (“Reallocation”) results in (x) the
364-Day Advances under the 2005 Credit Agreement allocated to any Syndication
Party as 5-Year Advances hereunder being in excess of the 364-Day Advances which
were allocated to such Syndication Party under the 2005 Credit Agreement
immediately prior to such Reallocation, and/or (y) the 5-Year Advances under the
2005 Credit Agreement allocated to any Syndication Party as 5-Year Advances
hereunder being in excess of the 5-Year Advances which were allocated to such
Syndication Party under the 2005 Credit

80



--------------------------------------------------------------------------------



 



Agreement immediately prior to such Reallocation, such Syndication Party shall
remit to the Administrative Agent funds in the amount of any such excess by 2:00
P.M. (Central time) on the Closing Date in the manner provided in Section 15.29
hereof. To the extent such Reallocation results in the 364-Day Advances and/or
5-Year Advances under the 2005 Credit Agreement allocated to any Syndication
Party as 5-Year Advances hereunder being less than the 364-Day Advances and/or
5-Year Advances, respectively, which were allocated to such Syndication Party
under the 2005 Credit Agreement immediately prior to such Reallocation
(“Reduction”), the Administrative Agent shall remit the amount of such Reduction
to such Syndication Party in the manner provided in Section 15.29 hereof. To the
extent that any Syndication Party fails to remit funds to the Administrative
Agent as required under clause (b) of this Section, the Administrative Agent
shall provide such funds and such funds shall be deemed to be the Delinquent
Amount, such Syndication Party shall be deemed to be a Delinquent Syndication
Party subject to all of the obligations set forth in Section 15.4 hereof, and
the Administrative Agent shall be deemed to be a Contributing Syndication Party
with all of the rights set forth in Section 15.4 hereof. All payments received
by the Administrative Agent from Borrower pursuant to clauses (1) through (4) of
this Section shall be allocated and paid to the Syndication Parties under the
2005 Credit Agreement as therein provided.
     16.18 Affect of Amended and Restated Credit Agreement. This Credit
Agreement shall be effective from the Effective Date forward, and the execution
of this Credit Agreement shall not relieve any party to the 2005 Credit
Agreement from their respective obligations thereunder for the period from the
Original Effective Date to the Effective Date or from any liability for the
failure to perform such obligations or from any liability arising out of
indemnification obligations under the 2005 Credit Agreement.
     16.19 Mutual Release. Upon full indefeasible payment and satisfaction of
the Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, the Bid Agent, and each
Syndication Party shall, except as provided in Article 13 hereof and except with
respect to Borrower’s reimbursement obligation to the issuer of each Letter of
Credit with an expiry date beyond the 5-Year Maturity Date, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.
     16.20 Liberal Construction. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.
     16.21 Counterparts. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable. Any party delivering an executed counterpart of this Credit

81



--------------------------------------------------------------------------------



 



Agreement by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Credit
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Credit
Agreement.
     16.22 Confidentiality. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 15.7, 15.15, and 15.27 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates, or
to any actual or prospective counterparty to any securitization, swap or
derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by Law or required by any
Governmental Authority to disclose information; (c) providing information to
counsel to any Syndication Party in connection with the transactions
contemplated by the Loan Documents; (d) providing information to independent
auditors retained by the such Syndication Party; (e) any information that is in
or becomes part of the public domain otherwise than through a wrongful act of
such Syndication Party or any of its employees or agents thereof; (f) any
information that is in the possession of any Syndication Party prior to receipt
thereof from Borrower or any other Person known to such Syndication Party to be
acting on behalf of Borrower; (g) any information that is independently
developed by any Syndication Party; and (h) any information that is disclosed to
any Syndication Party by a third party that has no obligation of confidentiality
with respect to the information disclosed. A Syndication Party’s confidentiality
requirements continue after it is no longer a Syndication Party under this
Credit Agreement. Notwithstanding any provision to the contrary in this Credit
Agreement, the Administrative Agent and each Syndication Party (and each
employee, representative, or other agent thereof) may disclose to any and all
Persons, without limitations of any kind, the tax treatment and tax structure of
the transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.
     16.23 USA Patriot Act Notice. Each Syndication Party that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Syndication Party) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Syndication Party
or Administrative Agent, as applicable, to identify Borrower in accordance with
the USA Patriot Act.
     16.24 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having
been represented by legal counsel in connection with this Credit Agreement and,
in particular, in connection with the waiver contained in this Section 16.24,
does hereby voluntarily and

82



--------------------------------------------------------------------------------



 



knowingly waive, relinquish, and agree not to assert at any time, any and all
rights that Borrower may have or be afforded under the sections of the
Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections 2199 through
2202e and the implementing Farm Credit Administration regulations as set forth
in 12 C.F.R Sections 617.7000 through 617.7630, including those provisions which
afford Borrower certain rights, and/or impose on any lender to Borrower certain
duties, with respect to the collection of any amounts owing hereunder or the
foreclosure of any liens securing any such amounts, or which require the
Administrative Agent or any present or future Syndication Party to disclose to
Borrower the nature of any such rights or duties. This waiver is given by
Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to induce
the Syndication Parties to fund and extend to Borrower the credit facilities
described herein and to induce those Syndication Parties which are Farm Credit
System Institutions to agree to provide such credit facilities commensurate with
their Individual 5-Year Commitments as they may exist from time to time.
[Signature pages commence on the next page]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this 2006 Amended and
Restated Credit Agreement (Revolving Loan) as of the date first above written.

                  BORROWER:    
 
                CHS INC., a cooperative corporation formed under the        
laws of the State of Minnesota    
 
           
 
  By:        
 
                Name: John Schmitz         Title: Executive Vice President and
Chief Financial         Officer    
 
                ADMINISTRATIVE AGENT:    
 
                COBANK, ACB    
 
           
 
  By:        
 
                Name: Michael Tousignant         Title: Vice President    
 
                BID AGENT:    
 
                CoBANK, ACB    
 
           
 
  By:        
 
                Name: Michael Tousignant         Title: Vice President    

84



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                CoBank, ACB
 
           
 
  By:         
 
              Name: Michael Tousignant     Title: Vice President
 
                Contact Name: Michael Tousignant     Title: Vice President
 
  Address:      5500 South Quebec Street    
 
           Greenwood Village, CO 80111         Phone No.: 303/694-5838     Fax
No.: 303/694-5830     E-mail: mtousignant@cobank.com     Individual 5-Year
Commitment: $233,000,000.00     Payment Instructions:
 
      CoBank, ACB    
 
      ABA No.: 307088754    
 
      Acct. Name: CoBank, ACB    
 
      Account No.: 22274433    
 
      Attn:    
 
      Reference: CHS    

85



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago     Branch
 
           
 
  By:         
 
              Name: Mr. Tsuguyuki Umene     Title: Deputy General Manager
 
                Contact Name: Scott Ackerman     Title: Assistant Vice President
 
  Address:      601 Carlson Parkway, Suite 370    
 
           Minnetonka, Minnesota 55305         Phone No.: 952/473-9092     Fax
No.: 952/473-5152     E-mail: sackerman@us.mufg.jp     Individual 5-Year
Commitment: $57,000,000.00     Payment Instructions:
 
      Bank: The Bank of Tokyo-Mitsubishi UFJ, Ltd.,    
 
           Chicago Branch    
 
      ABA No.: 071002341    
 
      Acct. Name: The Bank of Tokyo-Misubishi    
 
           UFJ, Ltd., Chicago Branch    
 
      Account No.: 1525720230    
 
      Reference: CHS    

86



--------------------------------------------------------------------------------



 



                      SYNDICATION PARTY:      
 
                    SunTrust Bank    
 
               
 
  By:             
 
                  Name: Michel Odermatt         Title: Managing Director    
 
                    Contact Name: Michel Odermatt         Title: Managing
Director    
 
  Address:      303 Peachtree Street NE        
 
           Atlanta, GA 30308             Phone No.: 404/532-0232         Fax
No.: 404/575-2693         E-mail: michel.odermatt@suntrust.com        
Individual 5-Year Commitment: $57,000,000.00         Payment Instructions:    
 
      SunTrust Bank        
 
      ABA No.: 061000104        
 
      Acct. Name: Corporate Banking Operations        
 
                 Support        
 
      Account No.: 9088000112        
 
      Reference: CHS Inc.        

87



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                Bank of America, N.A.
 
           
 
  By:         
 
              Name: Daniel R. Petrik     Title: Senior Vice President
 
                Contact Name: Daniel R. Petrik     Title: Senior Vice President
 
  Address:      231 S. LaSalle Street    
 
           Chicago, IL 60697         Phone No.: 312/828-8160     Fax No.:
312/828-7393     E-mail: daniel.petrik@bankofamerica.com     Individual 5-Year
Commitment: $57,000,000.00     Payment Instructions:
 
      Bank of America N.A.    
 
      ABA No.: 026-009-593    
 
      Acct. Name: Commercial Loan Services    
 
                 New York, NY    
 
      Account No.: 109823-0000591    
 
      Reference: Attn: Torethia Merriwether    

88



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                Wells Fargo Bank, National Association
 
           
 
  By:         
 
              Name: Jacqueline Ryan     Title: Vice President/Sr.Banker
 
                Contact Name: Jacqueline Ryan     Title: Vice President
 
  Address:      Sixth & Marquette    
 
           MAC-N9305-031    
 
           Minneapolis, MN 55479         Phone No.: 612/667-6508     Fax No.:
612/667-2276     E-mail: Jacqueline.Ryan@wellsfargo.com     Individual 5-Year
Commitment: $57,000,000.00     Payment Instructions:
 
      Wells Fargo Bank, N.A.    
 
      ABA No.: 121-000-248    
 
      Acct. Name: MEMSYN/Commercial Banking    
 
                Service Center    
 
      Account No.: 0271-2507201    
 
      Reference: CHS    

89



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                BNP Paribas
 
           
 
  By:         
 
              Name: Marcie Weiss     Title: Managing Director
 
           
 
  By:         
 
              Name: Chris Chapman     Title: Director
 
                Contact Name: Chris Chapman     Title: Director
 
  Address:      787 Seventh Avenue    
 
           New York, NY 10019         Phone No.: 212/841-2076     Fax No.:
212/841-2536     E-mail: christopher.c.chapman @americas.bnpparibas.com    
Individual 5-Year Commitment: $57,000,000.00     Payment Instructions:
 
      BNP PARIBAS, NEW YORK    
 
      ABA No.: 026 007 689    
 
      Acct. Name: Loan Servicing Clearing Account    
 
      Account No.: 103130 00103    
 
      Reference: CHS    

90



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                Harris N. A.
 
           
 
  By:         
 
         
 
  Name:      
 
  Title:      
 
                Contact Name: Robert H. Wolohan     Title: Vice President
 
  Address:      111 West Monroe Street    
 
           Chicago, IL 60603         Phone No.: 312/461-6049     Fax No.:
312/293-4280     E-mail: Robert.wolohan@harrisnesbitt.com     Individual 5-Year
Commitment: $57,000,000.00     Payment Instructions:
 
      Harris N. A. Chicago, IL    
 
      ABA No.: 071 000 288    
 
      Acct. Name: Harris Nesbitt    
 
      Account No.: 109 535 5 Credit Services    
 
      Reference: CHS    
 
      Notify: Arlett Hall 312-461-3118    

91



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                Cooperatieve Centrale Raiffeisen-Boerenleenbank     B.A.,
“Rabobank International” New York Branch
 
           
 
  By:         
 
         
 
  Name:        
 
  Title:        
 
           
 
  By:         
 
         
 
  Name:        
 
  Title:        
 
                Contact Name: Brad Peterson     Title: Executive Director
 
  Address:      245 Park Avenue    
 
           New York, NY 10167         Phone No.: 312/408-8222     Fax No.:
312/408-8240     E-mail: brad.peterson@rabobank.com     Individual 5-Year
Commitment: $57,000,000.00     Payment Instructions:
 
      Pay to: JPMorgan Chase, N.A.    
 
      ABA No.: 021 000 021    
 
      Swift Address: CHASUS33    
 
      FOA: Rabobank International, NY Branch    
 
      A/C: 400-212307    
 
      Reference: CHS    

92



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:  
 
                Deere Credit, Inc.
 
           
 
  By:         
 
              Name: Jack Harris     Title: Manager Credit
Operations/Administration
 
                Contact Name: Jack Harris     Title: Manager Credit
Operations/Administration
 
  Address:      6400 NW 86th Street    
 
           P.O. Box 6650 – Dept. 140    
 
           Johnston, IA 50131-6650         Phone No.: 515/267-4349     Fax No.:
515/267-4020     E-mail: harrisjack@johndeere.com     Individual 5-Year
Commitment: $55,000,000.00     Payment Instructions:
 
      Bank: JP Morgan Chase NY, NY    
 
      ABA No.: 021000021    
 
      Acct. Name: Deere Credit Services    
 
      Account No.: 51-52135    
 
      Reference: CHS, Inc.    

93



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                U.S. Bank National Association    
 
           
 
  By:        
 
                Name: Curtis A. Schrieber         Title: Vice President    
 
                Contact Name: Curtis A. Schrieber         Title: Vice President
        Address:        Corporate Food & Agribusiness Group    
 
                     One US Bank Plaza, 12th Floor    
 
                     St. Louis, MO 63101         Phone No.: 314/418-2817        
Fax No.: 314/418-8430         E-mail: Curtis.Schrieber@usbank.com        
Individual 5-Year Commitment: $46,000,000.00         Payment Instructions:    
 
      U.S. Bank    
 
      ABA No.: 123000220    
 
      Acct. Name: PL-7 Commercial Loan    
 
                          Servicing West    
 
      Account No.: 00340012160600    
 
      Reference: Participation Specialist, Loan    
 
                          #6349061459-CHS    

94



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                Natexis Banques Populaires    
 
           
 
  By:        
 
                Name: Stephen Jendras         Title: Vice President    
 
           
 
  By:        
 
                Name: Alisa Trani         Title: Assistant Vice President    
 
                Contact Name: Stephen Jendras         Title: Vice President    
    Address:        1251 Avenue of the Americas    
 
                     34th Floor    
 
                     New York, NY 10020         Phone No.: 212/872-5157        
Fax No.: 212/872-5162         E-mail: steve.jendras@nyc.nxbp.com        
Individual 5-Year Commitment: $46,000,000.00         Payment Instructions:    
 
      Chase Manhattan Bank, New York, NY    
 
      ABA No.: 021-000-021    
 
      Acct. Name: In favor of Natexis Banques    
 
                                    Populaires    
 
      Account No.: 544-7-75330    
 
      Reference: For further credit to CHS    
 
                          Account No. 101899    

95



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                Fortis Capital Corp.    
 
           
 
  By:        
 
                Name: Edward Aldrich         Title: Director    
 
                Contact Name: Edward Aldrich         Title: Director        
Address:        520 Madison Avenue    
 
                     New York, NY 10022         Phone No.: 212/340-5342        
Fax No.: 212/340-5340         E-mail: Edward.Aldrich@usfortis.com        
Individual 5-Year Commitment: $46,000,000.00         Payment Instructions:    
 
      J.P. Morgan-Chase New York    
 
      ABA No.: 021-000-021    
 
      Acct. Name: Fortis Capital Corp.    
 
      Account No.: 001-1-624-418    
 
      Reference: GCG — CHS    

96



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:             The Bank of Nova Scotia    
 
           
 
  By:        
 
                Name:         Title:    
 
                Contact Name: James Belletire         Title: Director        
Address:        Scotia Capital    
 
                     181 West Madison St., Suite 3700    
 
                     Chicago, IL 60602         Lending Office: 600 Peachtree St.
N.E., Suite 2700    
 
                     Atlanta, GA 30308         Phone No.: 312-201-4185        
Fax No.: 312-201-4108         Individual 5-Year Commitment: $46,000,000.00      
  Payment Instructions:    
 
      Bank: The Bank of Nova Scotia, New York Agency    
 
      ABA No: 026-002-532    
 
      Acct. Name: Atlanta Agency Acct.    
 
      Acct. No.: 0606634    
 
      Ref: CHS Inc    

97



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                Calyon New York Branch    
 
           
 
  By:        
 
                Name: Lee E. Greve         Title: Managing Director, Deputy
Manager    
 
      (312) 220-7317    
 
      lee.greve@us.calyon.com    
 
           
 
  By:        
 
                Name: Joseph Philbin         Title: Director    
 
      (312) 220-7314    
 
      Joseph.philbin@us.calyon.com    
 
                Address:        227 W. Monroe, Suite 3800    
 
                     Chicago, IL 60606         Fax No.: (312) 641-0527    
 
                Individual 5-Year Commitment: $46,000,000.00         Payment
Instructions:    
 
                              
 
      ABA No.: 0260-0807-3    
 
      Acct. Name: Loan Settlements    
 
      Account No.: 01-88179-3701-00-001-179    
 
      Attn: Jaikissoon Sanichar    
 
      Reference: SWIFT: CRLYUS33    

98



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                National City Bank of Indiana    
 
           
 
  By:        
 
                Name: Christopher A. Susott         Title: Vice President    
 
                Contact Name: Christopher A. Susott         Title: Vice
President         Address:        101 W. Washington Street, Suite 200 E    
 
                     Indianapolis, IN 46255         Phone No.: 317/267-3668    
    Fax No.: 317/267-8899         E-mail: Christopher.susott@nationalcity.com  
      Individual 5-Year Commitment: $25,000,000.00         Payment Instructions:
   
 
      National City Bank of Indiana    
 
      ABA No.: 074000065    
 
      Acct. Name: Cenex Harvest States    
 
      Account No.: GL 151804    
 
      Reference: Att: Commercial Loan    
 
                          #1526986323    

99



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTY:    
 
                M&I MARSHALL & ILSLEY BANK    
 
           
 
  By:        
 
                Name: B. Douglas Pudvah         Title: Vice President    
 
           
 
  By:        
 
                Name: Chad M. Kortgard         Title: Assistant Vice President  
 
 
                Contact Name: Doug Pudvah         Title: Vice President        
Address:        651 Nicollete Mall    
 
                     Minneapolis, Minnesota 55402    
 
                Phone No.: 612-904-8589         Fax No.: 612-904-8012        
email: doug.pudvah@micorp.com         Individual 5-Year Commitment:
$25,000,000.00         Payment Instructions:    
 
      Bank: M&I Marshall & Ilsely Bank    
 
      Bank Address: Milwaukee, WI    
 
      ABA No.: 0750-0005-1    
 
      Acct. Name: Commercial Loan Transfer Acct    
 
      Acct. No.: 24103937    
 
      Ref:    
 
      Attn: Loan Servicing    

100



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            Farm Credit Services of America, PCA    
 
                       
 
  By:                                       Name: Steven L. Moore            
Title: Vice President        
 
                            Contact Name: Steven L. Moore             Title:
Vice President             Address:   Farm Credit Services of America          
          5015 South 118th Street                     Omaha, Nebraska 68137    
        Phone No.: (402) 348-3339             Fax No.: (402) 348-3324          
  E-mail:                 Individual 5-Year Commitment: $23,000,000.00          
  Payment Instructions:        
 
      Bank:                
 
                                ABA No.: 096016972                 Acct. Name:  
              Account No.: 362021040                 Attn: Becky Haas          
      Reference: CHS, Inc.        

101



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            ING Capital LLC    
 
                       
 
  By:                                       Name:             Title:        
 
                            Contact Name: Bill Redmond             Title:
Managing Director             Address:   1325 Avenue of the Americas, 8F1      
              New York, NY 10019             Phone No.: (646) 424-6639          
  Fax No.: (646) 424-6390             E-mail: bill.redmond@americas.ing.com    
        Individual 5-Year Commitment: $20,000,000.00             Payment
Instructions:                 Bank: JPMorgan Chase Bank                 ABA No.:
0210 0002 1                 Acct. Name: ING Capital LLC Loan/Agency            
    Account No.: 066 297 311                 Attn: CFS Settlements              
  Reference: CHS INC        

102



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            Comerica Bank    
 
                       
 
  By:                                       Name: Timothy O’Rourke            
Title: Vice President        
 
                            Contact Name: Timothy O’Rourke             Title:
Vice President             Address:   500 Woodward Ave. — M.C. 3269            
        Detroit, MI 48226             Phone No.: (313) 222-7044             Fax
No.: (313) 222-9516             E-mail: thorourke@comerica.com            
Individual 5-Year Commitment: $15,000,000.00             Payment Instructions:  
     
 
                                                      ABA No.: 072000096        
        Acct. Name: CHS, Inc.                 Account No.: 21585-90010          
      Attn: Commercial Loan Operation                 Reference:        

103



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            AgStar Financial Services, PCA    
 
                       
 
  By:                                       Name: Troy Mostaert            
Title: Vice President        
 
                            Contact Name: Troy Mostaert             Title: Vice
President             Address:   14800 Galaxie Avenue                    
Suite 205                     Apple Valley, Minnesota 55124             Phone
No.: (925) 997-4064             Fax No.: (925) 997-4077             E-mail:
Troy.Mostaert@AgStar.com             Individual 5-Year Commitment:
$15,000,000.00             Payment Instructions:        
 
                                                      ABA No.: 0960 16972      
          Acct. Name: AgriBank, FCB                 Account No.: 362408688      
          Attn: AgStar Financial Services                 Reference: CHS, Inc.  
     

104



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            HSH Nordbank AG New York Branch    
 
                       
 
  By:                                       Name: David Lopez Menendez          
  Title: Senior Vice President        
 
                       
 
  By:                                       Name: Rhona Aledia            
Title: Vice President        
 
                            Contact Name: Rhona Aledia             Title: Vice
President             Address:   230 Park Avenue, 32nd Floor                    
New York, NY 10169-0005             Phone No.: (212) 407-6062             Fax
No.: (212) 407-6011             E-mail: rhona.aledia@hsh-nordbank.com          
  Individual 5-Year Commitment: $15,000,000.00             Payment Instructions:
                Bank: JP Morgan Chase                 Bank Address: New York, NY
                ABA No.: 021 000 021                 Acct. Name: HSH Nordbank,
New York Branch                 Account Number: 400 949 687                 Ref:
CHS Inc.                 Attn: John O’Shea        

105



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            LaSalle Bank National Association    
 
                       
 
  By:                                       Name: Jeffrey Ware            
Title: Vice President        
 
                            Contact Name: Jeffrey Ware             Title: Vice
President             Address:   135 South LaSalle Street-Suite 629            
        Chicago, Illinois 60603             Phone No.: (312) 904-2417          
  Fax No.: (312) 904-4779             E-mail: jeffrey.ware@abnamro.com          
  Individual 5-Year Commitment: $15,000,000.00             Payment Instructions:
                Bank: LaSalle Bank National Association                 Bank
Address: 135 South LaSalle Street
Chicago, IL 60603                 ABA No.: 071000505                 Acct. Name:
Commercial Loan General Ledger Account             Account Number: 1378018-7300
                Ref: CHS Inc.-        

106



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            Société Générale    
 
                       
 
  By:                                       Name: Milissa Goeden            
Title: Vice President        
 
                            Contact Name: Milissa Goeden             Title: Vice
President             Address:   181 W. Madison, Suite 3400                    
Chicago, Illinois 60602             Phone No.: (312) 578-5156             Fax
No.: (312) 578-5099             E-mail: milissa.goeden@sgcib.com            
Individual 5-Year Commitment: $15,000,000.00             Payment Instructions:  
              Bank: Société Générale                 Bank Address: 1221 Avenue
of the Americas Ny, Ny 10020                 ABA No.: 026-004-226              
  Acct. Name: LSG Clearing account             Account Number: 9051422          
      Ref: CHS Inc.        

107



--------------------------------------------------------------------------------



 



                              SYNDICATION PARTY:    
 
                            Wachovia Bank, National Association    
 
                       
 
  By:                                       Name: Clint Bryant            
Title: Vice President        
 
                            Contact Name: Clint Bryant             Title: Vice
President             Address:   5080 Spectrum Drive, Suite 500E                
    Addison, TX 75001             Phone No.: (972) 419-3222             Fax No.:
(972) 419-3136             E-mail: clint.bryant@wachovia.com            
Individual 5-Year Commitment: $15,000,000.00             Payment Instructions:  
              Bank: Wachovia Bank                 Bank Address: 201 South
College Street
Charlotte, NC                 ABA No.: 530000219                 Acct. Name: GBG
            Account Number: 01459160000005                 Ref: CHS, Inc.      
 

108



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINED TERMS
    1  
1.1 Additional Costs
    1  
1.2 Adjusted Consolidated Funded Debt
    1  
1.3 Administrative Agent
    1  
1.4 Administrative Agent Office
    2  
1.5 Adoption Agreement
    2  
1.6 Advance
    2  
1.7 Advance Date
    2  
1.8 Advance Payment
    2  
1.9 Affected Loans
    2  
1.10 Affiliate
    2  
1.11 Amortization
    2  
1.12 Annual Operating Budget
    2  
1.13 Anti-Terrorism Laws
    2  
1.14 Applicable Lending Office
    2  
1.15 Authorized Officer
    2  
1.16 Bank Debt
    2  
1.17 Banking Day
    2  
1.18 Bank Equity Interests
    3  
1.19 Base Rate
    3  
1.20 Base Rate Loans
    3  
1.21 Bid
    3  
1.22 Bid Advance
    3  
1.23 Bid Agent
    3  

i



--------------------------------------------------------------------------------



 



         
1.24 Bid Maturity Date
    3  
1.25 Bid Rate
    3  
1.26 Bid Rate Loan
    3  
1.27 Bid Request
    3  
1.28 Bid Results Notice
    3  
1.29 Bid Selection Notice
    3  
1.30 Borrower’s Account
    3  
1.31 Borrower Benefit Plan
    3  
1.32 Borrower Indemnification Payment
    4  
1.33 Borrower Pension Plan
    4  
1.34 Capital Leases
    4  
1.35 Cash Collateral Account
    4  
1.36 CCC
    4  
1.37 CCC Guarantee
    4  
1.38 Change in Law
    4  
1.39 Closing Date
    4  
1.40 Code
    4  
1.41 Committed Bid Advances
    4  
1.42 Committed LC Request
    4  
1.43 Committed Letter of Credit
    4  
1.44 Committed Letter of Credit Fee
    4  
1.45 Committed 5-Year Advances
    5  
1.46 Commitment Increase
    5  
1.47 Communications
    5  
1.48 Compliance Certificate
    5  

ii



--------------------------------------------------------------------------------



 



         
1.49 Confirmation Amount
    5  
1.50 Confirmation Request
    5  
1.51 Consolidated Cash Flow
    5  
1.52 Consolidated Current Assets
    5  
1.53 Consolidated Current Liabilities
    5  
1.54 Consolidated Funded Debt
    5  
1.55 Consolidated Interest Expense
    5  
1.56 Consolidated Members’ and Patrons’ Equity
    5  
1.57 Consolidated Subsidiary
    6  
1.58 Contributing Syndication Parties
    6  
1.59 Control Agreement
    6  
1.60 Converted LC
    6  
1.61 Debt
    6  
1.62 Default Interest Rate
    6  
1.63 Delinquency Interest
    6  
1.64 Delinquent Amount
    6  
1.65 Delinquent Syndication Party
    6  
1.66 Depreciation
    6  
1.67 Effective Date
    6  
1.68 Embargoed Person
    6  
1.69 Environmental Laws
    7  
1.70 Environmental Regulations
    7  
1.71 ERISA
    7  
1.72 ERISA Affiliate
    7  
1.73 Event of Default
    7  

iii



--------------------------------------------------------------------------------



 



         
1.74 Event of Syndication Default
    7  
1.75 Executive Order
    7  
1.76 Existing Letters of Credit
    7  
1.77 Export Grain Transaction
    7  
1.78 Extended Duration LC
    7  
1.79 Farm Credit System Institution
    7  
1.80 Fiscal Quarter
    8  
1.81 Fiscal Year
    8  
1.82 5-Year Advance
    8  
1.83 5-Year Availability Period
    8  
1.84 5-Year Borrowing Notice
    8  
1.85 5-Year Commitment
    8  
1.86 5-Year Facility
    8  
1.87 5-Year Facility Fee Factor
    8  
1.88 5-Year Facility Fee
    8  
1.89 5-Year Facility Note
    8  
1.90 5-Year Funding Notice
    8  
1.91 5-Year Margin
    8  
1.92 5-Year Maturity Date
    8  
1.93 Funded Debt
    8  
1.94 Funding Losses
    9  
1.95 Funding Loss Notice
    9  
1.96 Funding Share
    9  
1.97 Funding Source
    9  
1.98 GAAP
    9  

iv



--------------------------------------------------------------------------------



 



         
1.99 Good Faith Contest
    9  
1.100 Governmental Authority
    9  
1.101 Hazardous Substances
    9  
1.102 Holdout Lender
    9  
1.103 Importer
    9  
1.104 Importer LC
    9  
1.105 Indemnification Date
    9  
1.106 Indemnified Agency Parties
    10  
1.107 Indemnified Parties
    10  
1.108 Individual 5-Year Commitment
    10  
1.109 Individual 5-Year Lending Capacity
    10  
1.110 Individual Outstanding 5-Year Obligations
    10  
1.111 Individual 5-Year Pro Rata Share
    10  
1.112 Intellectual Property
    10  
1.113 Investment
    10  
1.114 Issuance Fee
    11  
1.115 Issuing Syndication Party
    11  
1.116 LC Commitment
    11  
1.117 LC Confirmation
    11  
1.118 LC Confirmation Commitment
    11  
1.119 Letters of Credit
    11  
1.120 Letter of Credit Bank
    11  
1.121 LIBO Rate
    11  
1.122 LIBO Rate Loan
    11  
1.123 LIBO Rate Period
    11  

v



--------------------------------------------------------------------------------



 



         
1.124 LIBO Request
    11  
1.125 Licensing Laws
    11  
1.126 Lien
    11  
1.127 Loans
    12  
1.128 Loan Documents
    12  
1.129 Material Adverse Effect
    12  
1.130 Material Agreements
    12  
1.131 Multiemployer Plan
    12  
1.132 NCRA
    12  
1.133 Negotiated LC Request
    12  
1.134 Negotiated Letter of Credit
    12  
1.135 Non-US Lender
    12  
1.136 Note or Notes
    12  
1.137 OFAC
    12  
1.138 Operating Lease
    12  
1.139 Organization Documents
    12  
1.140 Other List
    12  
1.141 Original Effective Date
    12  
1.142 Overnight Advance
    12  
1.143 Overnight Advance Request
    12  
1.144 Overnight Funding Commitment
    13  
1.145 Overnight Lender
    13  
1.146 Overnight Maturity Date
    13  
1.147 Overnight Rate
    13  
1.148 Payment Account
    13  

vi



--------------------------------------------------------------------------------



 



         
1.149 Payment Distribution
    13  
1.150 PBGC
    13  
1.151 Permitted Encumbrance
    13  
1.152 Person
    13  
1.153 Plan
    13  
1.154 Platform
    13  
1.155 Potential Default
    13  
1.156 Prohibited Transaction
    13  
1.157 Reallocation
    13  
1.158 Reduction
    13  
1.159 Regulatory Change
    13  
1.160 Replacement Lender
    13  
1.161 Reportable Event
    13  
1.162 Requested 5-Year Advance
    14  
1.163 Required Lenders
    14  
1.164 Required License
    14  
1.165 Restricted Subsidiary
    14  
1.166 SDN List
    14  
1.167 Subsidiary
    14  
1.168 Successor Agent
    14  
1.169 Syndication Acquisition Agreement
    14  
1.170 Syndication Interest
    14  
1.171 Syndication Parties
    14  
1.172 Syndication Party Advance Date
    15  
1.173 Term Loan Credit Agreement
    15  

vii



--------------------------------------------------------------------------------



 



         
1.174 2005 Credit Agreement
    15  
1.175 Transfer
    15  
1.176 USA Patriot Act
    15  
1.177 Voting Participant
    15  
1.178 Wire Instructions
    15  
ARTICLE 2. 5-YEAR FACILITY
    15  
2.15-Year Facility Loan
    15  
2.1.1 Individual Syndication Party 5-Year Commitment
    15  
2.1.2 Individual Syndication Party 5-Year Pro Rata Share
    15  
2.2 5-Year Commitment
    15  
2.3 5-Year Borrowing Notice
    15  
2.4 Promise to Pay; 5-Year Facility Promissory Notes
    16  
2.5 Advances Under 2005 Credit Agreement
    16  
2.6 Syndication Party Records
    17  
2.7 Use of Proceeds
    17  
2.8 Syndication Party Funding Failure
    17  
2.9 Reduction of 5-Year Commitment
    17  
2.10 Increase of 5-Year Commitment
    18  
ARTICLE 3. BID RATE FACILITY; OVERNIGHT FACILITY; LC CONFIRMATION FACILITY
    19  
3.1 5-Year Facility Bid Rate Loans
    19  
3.1.1 Individual 5-Year Commitment
    19  
3.1.2 5-Year Commitment
    19  
3.1.3 Amounts
    19  
3.2 Bid Request
    19  

viii



--------------------------------------------------------------------------------



 



         
3.3 Bid Procedure
    19  
3.4 Bid Acceptance Procedure
    20  
3.5 Bid Rate Loan Funding
    20  
3.6 Syndication Party Funding Failure
    20  
3.7 Bid Rate Loans — Bid Maturity Date Beyond Maturity Date
    21  
3.8 Failure to Implement Bid Process
    21  
3.9 Overnight Advances
    21  
3.10 Overnight Lender Funding Failure
    22  
3.11 LC Confirmation Indemnification
    22  
ARTICLE 4. LETTER OF CREDIT FACILITY
    23  
4.1 Letter of Credit Request
    23  
4.1.1 Request for Committed Letter of Credit
    23  
4.1.2 Request for Negotiated Letter of Credit
    23  
4.1.3 Purpose
    24  
4.1.4 Notification of the Administrative Agent Regarding Negotiated Letters of
Credit
    24  
4.2 Committed Letters of Credit
    24  
4.2.1 Available Amount
    24  
4.2.2 Availability
    24  
4.2.3 Issuance Fee
    24  
4.2.4 Treatment of Draws
    24  
4.3 Negotiated Letters of Credit
    24  
4.3.1 Available Amount
    25  
4.3.2 Availability
    25  
4.3.3 Fees
    25  

ix



--------------------------------------------------------------------------------



 



         
4.3.4 Treatment of Draws
    25  
4.4 Notice Regarding Negotiated Letters of Credit
    25  
4.5 Existing Letters of Credit
    25  
4.6 Cash Collateral Account
    25  
4.7 Reimbursement Obligation Unconditional
    27  
ARTICLE 5. INTEREST; FEES; AND MARGINS
    27  
5.1 Interest
    27  
5.1.1 Base Rate Option
    27  
5.1.2 LIBO Rate Option
    28  
5.2 Additional Provisions for LIBO Rate Loans
    28  
5.2.1 Limitation on LIBO Rate Loans
    28  
5.2.2 LIBO Rate Loan Unlawful
    29  
5.2.3 Treatment of Affected Loans
    29  
5.3 Default Interest Rate
    29  
5.4 Interest Calculation
    29  
5.5 Fees
    30  
5.5.1 5-Year Facility Fee
    30  
5.5.2 Committed Letter of Credit Fee
    30  
5.6 5-Year Margin; 5-Year Facility Fee Factor
    30  
5.7 Special Interest Rates
    30  
ARTICLE 6. PAYMENTS; FUNDING LOSSES
    30  
6.1 Principal Payments
    30  
6.2 Interest Payments
    31  
6.3 Application of Principal Payments
    31  
6.4 Manner of Payment
    31  

x



--------------------------------------------------------------------------------



 



         
6.4.1 Payments to Be Free and Clear
    31  
6.4.2 Grossing-up of Payments
    32  
6.5 Voluntary Prepayments
    32  
6.6 Distribution of Principal and Interest Payments
    33  
6.6.1 Principal and Interest Payments on 5-Year Advances
    33  
6.6.2 Principal and Interest Payments on Bid Advances
    33  
6.6.3 Principal and Interest Payments on Overnight Advances
    33  
ARTICLE 7. BANK EQUITY INTERESTS
    33  
ARTICLE 8. SECURITY
    34  
ARTICLE 9. REPRESENTATIONS AND WARRANTIES
    34  
9.1 Organization, Good Standing, Etc.
    34  
9.2 Corporate Authority, Due Authorization; Consents
    34  
9.3 Litigation
    34  
9.4 No Violations
    35  
9.5 Binding Agreement
    35  
9.6 Compliance with Laws
    35  
9.7 Principal Place of Business; Place of Organization
    35  
9.8 Payment of Taxes
    35  
9.9 Licenses and Approvals
    35  
9.10 Employee Benefit Plans
    36  
9.11 Equity Investments
    36  
9.12 Title to Real and Personal Property
    36  
9.13 Financial Statements
    36  
9.14 Environmental Compliance
    37  
9.15 Fiscal Year
    37  

xi



--------------------------------------------------------------------------------



 



         
9.16 Material Agreements
    37  
9.17 Regulations U and X
    37  
9.18 Trademarks, Tradenames, etc.
    37  
9.19 No Default on Outstanding Judgments or Orders
    38  
9.20 No Default in Other Agreements
    38  
9.21 Acts of God
    38  
9.22 Governmental Regulation
    38  
9.23 Labor Matters and Labor Agreements
    38  
9.24 Anti-Terrorism Laws
    39  
9.24.1 Violation of Law
    39  
9.24.2 Classification
    39  
9.24.3 Conduct of Business
    39  
9.25 Disclosure
    40  
ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES
    40  
10.1 Conditions to Closing
    40  
10.1.1 Loan Documents
    40  
10.1.2 Approvals
    40  
10.1.3 Organizational Documents
    40  
10.1.4 Evidence of Corporate Action
    40  
10.1.5 Evidence of Insurance
    41  
10.1.6 Appointment of Agent for Service
    41  
10.1.7 No Material Change
    41  
10.1.8 Fees and Expenses
    41  
10.1.9 Bank Equity Interest Purchase Obligation
    41  
10.1.10 Opinion of Counsel
    41  

xii



--------------------------------------------------------------------------------



 



         
10.1.11 Further Assurances
    41  
10.2 Conditions to Advances and to Issuance of Letters of Credit
    41  
10.2.1 Default
    42  
10.2.2 Representations and Warranties
    42  
ARTICLE 11. AFFIRMATIVE COVENANTS
    42  
11.1 Books and Records
    42  
11.2 Reports and Notices
    42  
11.2.1 Annual Financial Statements
    42  
11.2.2 Quarterly Financial Statements
    43  
11.2.3 Notice of Default
    43  
11.2.4 ERISA Reports
    43  
11.2.5 Notice of Litigation
    43  
11.2.6 Notice of Material Adverse Effect
    44  
11.2.7 Notice of Environmental Proceedings
    44  
11.2.8 Regulatory and Other Notices
    44  
11.2.9 Adverse Action Regarding Required Licenses
    44  
11.2.10 Budget
    44  
11.2.11 Additional Information
    44  
11.3 Maintenance of Existence and Qualification
    44  
11.4 Compliance with Legal Requirements and Agreements
    45  
11.5 Compliance with Environmental Laws
    45  
11.6 Taxes
    45  
11.7 Insurance
    45  
11.8 Maintenance of Properties
    46  
11.9 Payment of Liabilities
    46  

xiii



--------------------------------------------------------------------------------



 



         
11.10 Inspection
    46  
11.11 Required Licenses; Permits; Intellectual Property; Etc.
    46  
11.12 ERISA
    47  
11.13 Maintenance of Commodity Position
    47  
11.14 Financial Covenants
    47  
11.14.1 Working Capital
    47  
11.14.2 Consolidated Funded Debt to Consolidated Cash Flow
    47  
11.14.3 Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity
    47  
11.15 Embargoed Person
    47  
11.16 Anti-Money Laundering
    48  
ARTICLE 12. NEGATIVE COVENANTS
    48  
12.1 Borrowing
    48  
12.2 No Other Businesses
    48  
12.3 Liens
    48  
12.4 Sale of Assets
    50  
12.5 Liabilities of Others
    51  
12.6 Loans
    51  
12.7 Merger; Acquisitions; Business Form; Etc.
    51  
12.8 Investments
    52  
12.9 Transactions With Related Parties
    53  
12.10 Patronage Refunds, etc
    53  
12.11 Change in Fiscal Year
    53  
12.12 ERISA
    53  
12.13 Anti-Terrorism Law
    54  

xiv



--------------------------------------------------------------------------------



 



         
ARTICLE 13. INDEMNIFICATION
    54  
13.1 General; Stamp Taxes; Intangibles Tax
    54  
13.2 Indemnification Relating to Hazardous Substances
    55  
ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    56  
14.1 Events of Default
    56  
14.2 No Advance
    57  
14.3 Rights and Remedies
    57  
ARTICLE 15. AGENCY AGREEMENT
    58  
15.1 Funding of Syndication Interest
    58  
15.2 Syndication Parties’ Obligations to Remit Funds
    58  
15.3 Notices to Administrative Agent
    58  
15.4 Syndication Party’s Failure to Remit Funds
    58  
15.5 Agency Appointment
    59  
15.6 Power and Authority of the Administrative Agent
    60  
15.6.1 Advice
    60  
15.6.2 Documents
    60  
15.6.3 Proceedings
    60  
15.6.4 Retain Professionals
    60  
15.6.5 Incidental Powers
    60  
15.7 Duties of the Administrative Agent
    60  
15.7.1 Possession of Documents
    60  
15.7.2 Distribute Payments
    60  
15.7.3 Loan Administration
    61  
15.7.4 Determination of Individual Lending Capacity and Individual 5-Year Pro
Rata Shares
    61  

xv



--------------------------------------------------------------------------------



 



         
15.7.5 Forwarding of Information
    61  
15.8 Action Upon Default
    61  
15.8.1 Indemnification as Condition to Action
    62  
15.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee
    62  
15.10 Consent Required for Certain Actions
    62  
15.10.1 Unanimous
    62  
15.10.2 Required Lenders
    63  
15.10.3 Action Without Vote
    63  
15.10.4 Voting Participants
    63  
15.11 Distribution of Principal and Interest
    64  
15.12 Distribution of Certain Amounts
    64  
15.12.1 Funding Losses
    64  
15.12.2 Fees
    64  
15.13 Collateral Application
    64  
15.14 Amounts Required to be Returned
    65  
15.15 Reports and Information to Syndication Parties
    65  
15.16 Standard of Care
    66  
15.17 No Trust Relationship
    66  
15.18 Sharing of Costs and Expenses
    66  
15.19 Syndication Parties’ Indemnification of the Administrative Agent and Bid
Agent
    67  
15.20 Books and Records
    67  
15.21 Administrative Agent Fee
    67  
15.22 The Administrative Agent’s Resignation or Removal
    67  

xvi



--------------------------------------------------------------------------------



 



         
15.23 Representations and Warranties of All Parties
    68  
15.24 Representations and Warranties of CoBank
    68  
15.25 Syndication Parties’ Independent Credit Analysis
    68  
15.26 No Joint Venture or Partnership
    69  
15.27 Purchase for Own Account; Restrictions on Transfer; Participations
    69  
15.28 Certain Participants’ Voting Rights
    70  
15.29 Method of Making Payments
    70  
15.30 Events of Syndication Default/Remedies
    70  
15.30.1 Syndication Party Default
    70  
15.30.2 Remedies
    71  
15.31 Withholding Taxes
    71  
15.32 Replacement of Holdout Lender
    72  
15.33 Amendments Concerning Agency Function
    72  
15.34 Agent Duties and Liabilities
    73  
15.35 Further Assurances
    73  
ARTICLE 16. MISCELLANEOUS
    73  
16.1 Costs and Expenses
    73  
16.2 Service of Process and Consent to Jurisdiction
    73  
16.3 Jury Waiver
    74  
16.4 Notices
    74  
16.4.1 Borrower
    74  
16.4.2 Administrative Agent
    75  
16.4.3 Bid Agent
    75  
16.4.4 Syndication Parties
    75  
16.5 Liability of Administrative Agent and Bid Agent
    75  

xvii



--------------------------------------------------------------------------------



 



         
16.6 Successors and Assigns
    75  
16.7 Severability
    75  
16.8 Entire Agreement
    76  
16.9 Applicable Law
    76  
16.10 Captions
    76  
16.11 Complete Agreement; Amendments
    76  
16.12 Additional Costs of Maintaining Loan
    76  
16.13 Capital Requirements
    77  
16.14 Replacement Notes
    77  
16.15 Patronage Payments
    78  
16.16 Direct Website Communications; Electronic Mail Communications
    78  
16.16.1 Delivery
    78  
16.16.2 Posting
    79  
16.16.3 Additional Communications
    79  
16.16.4 Disclaimer
    79  
16.16.5 Termination
    80  
16.17 Reallocation and Repayment of Certain Amounts Outstanding Under the 2005
Credit Agreement on the Closing Date
    80  
16.18 Affect of Amended and Restated Credit Agreement
    81  
16.19 Mutual Release
    81  
16.20 Liberal Construction
    81  
16.21 Counterparts
    81  
16.22 Confidentiality
    82  
16.23 USA Patriot Act Notice
    82  
16.24 Waiver of Borrower’s Rights Under Farm Credit Act
    82  

xviii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.48
  Compliance Certificate
Exhibit 1.76
  Existing Letters of Credit
Exhibit 1.165
  List of Restricted Subsidiaries
Exhibit 1.167
  List of Subsidiaries
Exhibit 2.3
  5-Year Borrowing Notice
Exhibit 2.4
  5-Year Facility Note Form
Exhibit 2.10
  Form of Adoption Agreement
Exhibit 3.2
  Bid Request Form
Exhibit 3.3
  Bid Form
Exhibit 3.4
  Bid Selection Notice
Exhibit 5.7
  Special Interest Rates
Exhibit 9.3
  Litigation
Exhibit 9.8
  Payment of Taxes
Exhibit 9.10
  Employee Benefit Plans
Exhibit 9.11
  Equity Investments
Exhibit 9.14
  Environmental Compliance
Exhibit 9.23
  Labor Matters and Agreements
Exhibit 12.1
  Existing Indebtedness
Exhibit 12.8(f)
  Existing Investments (excluding Restricted Subsidiaries)
Exhibit 12.8(i)
  Investment in NCRA
Exhibit 12.8(j)
  Investment in Ventura Foods, LLC
Exhibit 15.27
  Syndication Acquisition Agreement

xix



--------------------------------------------------------------------------------



 



     
Exhibit 15.29
  Wire Instructions
Schedule 1
  Syndication Parties and Individual Commitments
Schedule 2
  Applicable Margins; Facility Fee Factors

xx



--------------------------------------------------------------------------------



 



EXHIBIT 1.48
to Credit Agreement
COMPLIANCE CERTIFICATE
CHS Inc.
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
     ATTN: Administrative Agent, CHS Loan
Gentlemen:
     As required by Subsections 11.2.1 and 11.2.2 of that certain 2006 Amended
and Restated Credit Agreement (Revolving Loan) (“Credit Agreement”) dated as of
May 18, 2006, by and between CHS Inc. (“Company”), CoBank, ACB, in its capacity
as Administrative Agent, and the Syndication Parties described therein, a review
of the activities of the Company for the [Fiscal Quarter ending
                     ___, 200_] or [Fiscal Year ending                      ___,
200_] (the “Fiscal Period”) has been made under my supervision with a view to
determine whether the Company has kept, observed, performed and fulfilled all of
its obligations under the Credit Agreement and all other agreements and
undertakings contemplated thereby, and to the best of my knowledge, and based
upon such review, I certify that no event has occurred which constitutes, or
which with the passage of time or service of notice, or both, would constitute
an Event of Default or a Potential Default as defined in the Credit Agreement.
     In addition, I certify that the aggregate face amount of all letters of
credit outstanding for which the Company has a reimbursement obligation, other
than Letters of Credit issued under the Credit Agreement, is $
                    .
     I further certify that the amounts set forth on the attachment, to the best
of my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

            Very truly yours,
CHS Inc.
      By:         Name:         Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Capitalized terms used herein shall have the definitions set forth in the Loan
Agreement.
 
SUBSECTION 11.14.1: WORKING CAPITAL
Test: Consolidated Current Assets minus Consolidated Current Liabilities.
     Target: Not less than $250,000,000.00 at all times.
Consolidated Current Assets minus Consolidated Current Liabilities (Actual)
For Fiscal Quarter ended ___/___/___      $                     
 
SUBSECTION 11.14.2: CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW
Test: Consolidated Funded Debt divided by Consolidated Cash Flow.
     Target: Not greater than 3.00:1 at all times based on the previous
consecutive four Fiscal Quarters.
Consolidated Funded Debt divided by Consolidated Cash Flow for the previous
consecutive four Fiscal Quarters (Actual)
At the Fiscal Quarter ended ___/___/___      ______:1.00
 
SUBSECTION 11.14.3: ADJUSTED CONSOLIDATED FUNDED DEBT TO CONSOLIDATED MEMBERS’
AND PATRONS’ EQUITY
Test: Adjusted Consolidated Funded Debt, divided by Consolidated Members’ and
Patrons’ Equity.
     Target: Not more than .80 to 1.00 at all times.
     Adjusted Consolidated Funded Debt, divided by Consolidated Members’ and
Patrons’ Equity (Actual)
     For Fiscal Quarter ended ___/___/___      ______; 1.00

2



--------------------------------------------------------------------------------



 



Exhibit 1.76
to
Credit Agreement

CHS Letters of Credit   May 15, 2006

                                  Issuing   Issue   Expiration     L/C Number  
Beneficiary   Bank   Date   Date   Amount
00616748
  Cyprus Grain Commission   CoBank   07/15/03   05/30/06     50,000.00  
00617857
  Board of Trade City of Chicago   CoBank   03/03/05   06/28/06     3,000,000.00
 
00097012
  Liberty Mutual Insurance   CoBank   07/01/99   06/30/06     425,000.00  
00096019
  Zurich American   CoBank   07/01/99   06/30/06     2,000,000.00  
00616747
  MN Rail Services Improvement   CoBank   07/10/03   07/09/06     206,811.00  
00612924
  Taiwan Sugar Corporation   CoBank   08/24/98   08/31/06     100,000.00  
00616754
  Federated Rural Electric Assn   CoBank   09/19/03   09/29/06     450,000.00  
00612927
  Liberty Mutual Insurance   CoBank   09/10/98   09/30/06     5,400,000.00  
151-LCS-100213
  State of Washington   Bank of Tokyo-Mitsubishi   12/29/03   12/20/06    
595,000.00  
7412653
  United States Fire Insurance Company   Bank of America   10/24/03   10/24/06  
  700,000.00  
NZS335936
  State of Minnesota   Wells Fargo   05/30/89   06/01/06     4,163,956.00  
NZS335937
  South Dakota Department of Labor   Wells Fargo   06/16/92   06/01/06    
509,443.00  
NZS335938
  Zurich Insurance Company   Wells Fargo   12/10/96   06/01/06     180,000.00  
S150121
  Polaris Acceptance   Bank of Tokyo-Mitsubishi   08/26/04   08/26/06    
350,000.00  
SB10233
  Montana Economic Development Board   Rabobank   09/05/85   09/05/06    
4,004,037.00  
SLCMMSP01167
  Dakota Valley Electric   U.S. Bank   08/28/00   08/28/06     450,000.00  
 
                       
 
 
Total letters of credit on 05/15/2006
                22,584,247.00  
 
                       





--------------------------------------------------------------------------------



 



Exhibit 1.165
to Credit Agreement
Restricted Subsidiaries
Fin-Ag, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit 1.167
to Credit Agreement
List of Subsidiaries

                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  Ag States Agency of Montana, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB   Insurance Agency   100% CHS   10/11/1977   10/11/1977
  31-Dec   Montana   81-0372838  
A
  Ag States Agency,
LLC   5500 Cenex Drive PO Box 64089
St. Paul, MN 55164   JV   Independent
Insurance Agency   100% by CHS (Eff. 4/21/05)   12/27/1994   12/27/1994   31-May
  Minnesota   41-1795536  
A
  CENEX AG, Inc. (formerly FUCEI-E, Inc.)   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Sub   Sale of feed and seed products.   100% CHS  
10/23/1974   10/23/1974   31-Aug   Delaware   41-1248837  
A
  Cenex Petroleum, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Sub   Retail sales and distribution of petroleum and other
related products.   100% CHS   7/11/1996   7/11/1996       Minnesota  
41-1847046  
A
  CENEX Pipeline LLC   5500 Cenex Drive PO Box 64089 St. Paul, MN 55164   LLC  
Operating
Subsidiary for
pipeline operations   100% CHS   5/4/1998   5/4/1998       Minnesota      
A
  Central Montana
Propane, LLC   Highway 191 North
Box 22 Lewistown,
Montana59457   SUB   Owning and operating a propane wholesale and resale
operatintion   CHS 53.38% and Moore Farmers Oil Company 46.62%   9/16/1997  
3/1/2000   31-Aug   Montana   81-0513866  
A
  CHS Aggressive Growth Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202   Corp   Investment Company   100% CHS   5/1/2001   5/1/2001   31-Aug  
Maryland   52-2316147  
A
  CHS Conservative Growth Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202   Corp   Investment Company   100% CHS   5/1/2001   5/1/2001   31-Aug  
Maryland   52-2316152

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  CHS do Brasil Ltda.   Sao Paulo, Brazil       Origination and marketing of
soybeans for export to Pacific Rim and European buyers   100% CHS   Feb-03  
Feb-03              
A
  CHS Energy Canada, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Sub   Petroleum; does no business   100% CHS   6/12/1987  
6/12/1987       Alberta,
Canada   Canadian
8874 8884  
A
  CHS Fixed Income Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202   Corp   Investment
Company   100% CHS   6/13/2001   6/13/2001   31-Aug   Maryland   41-2008912  
A
  CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB   Holding
Company for
membership
interests in the
new LLC formed
re: Terra   100% CHS   4/20/1999   4/20/1999   31-Aug   Minnesota   41-1947300  
A
  CHS Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Self   Combined Corporation (Cenex and HSC)   100% CHS  
7/15/1936   7/15/1936       Minnesota   41-0251095  
A
  CHS Moderate Growth Fund, Inc.   11 East Chase
Street Baltimore,
MD 21202   Corp   Investment
Company   100% CHS   5/1/2001   5/1/2001   31-Aug   Maryland   52-2316156  
A
  CHS-Blackfoot, Inc.   477 West Highway
26, Blackfoot, ID
83221   SUB   Organized to transact any and all lawful business for which
corporations may be incorporated under the Idaho Business Corporations Act.  
100% CHS   3/30/2006   3/30/2006   31-Aug   Idaho   30-0357896





--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  CHS-Browns Valley   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB   Carrying on a supply business, as a cooperative,
engaging in any activity or service in connection with the sale of crop inputs,
energy products and agricultural supply products   100% CHS   8/21/2003  
8/21/2003   31-Aug   Minnesota   75-3133234
 
                                       
A
  CHS-Chinook   135 First Street,
Chinook, MT
59523-0339   SUB   Carrying on a farm supply business engaging in the purchase,
sale and handling of agricultural products and agricultural supplies, energy
products and machinery.   100% CHS   2/11/2002   2/11/2002   31-Aug   Montana  
73-1630482
 
                                       
A
  CHS-Clinton/Wilmot   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   Corp   Grain Handling and Marketing of Grain   100% CHS   5/21/2003
  5/21/2003   31-Aug   Minnesota   87-0711575
 
                                       
A
  CHS-Connell, Inc.   433 North Columbia
Avenue
Connell, WA 99326   SUB   Transaction of any and all lawful business for which
associations may be incorporated.   100% CHS   5/21/2001   5/21/2001   31-Aug  
Washington   36-4454350

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  CHS-Dickinson   3645 98th R Avenue
SW, Taylor, ND
58656   SUB   organized for the purpose of carrying on a grain elevator and
warehouse business   100% CHS   10/9/2003   10/9/2003   31-Aug   North Dakota  
75-3133243
 
                                       
A
  CHS-Drayton   2002 North
Washington Street
Grand Forks, ND
58203   SUB   Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15   100% CHS   1/27/2003   1/27/2003   31-Aug   North Dakota  
82-0585676
 
                                       
A
  CHS-Farmco, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Sub   Organized to transact any and all lawful business for
which corporations may be incorporated under Chapter 17 of the KSA   100% CHS  
3/13/2006   3/13/2006   31-Aug   Kansas   61-1501377
 
                                       
A
  CHS-Garrison   2100 Railroad
Street Garrison, ND
58540   SUB   organized for the purpose of carrying on a grain elevator and
warehouse business   100% CHS   5/9/2001   5/9/2001   31-Aug   North Dakota  
41-2011668

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  CHS-Grangeville, Inc.   1001 North A
P.O. Box 70
Grangeville, ID
83530-0070   SUB   The transaction of any and all lawful business of which
corporations may be incorporated under the Idaho Business Corporations Act  
100% CHS   2/23/2001   2/23/2001   31-Aug   Idaho   36-4456100
 
                                       
A
  CHS-Hoffman   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   SUB   Carrying on a supply business, as a cooperative,
engaging in any activity or service in connection with the sale of crop inputs,
energy products and agricultural supply products   100% CHS   12/23/2003  
12/23/2003   31-Aug   Minnesota   43-2042326
 
                                       
A
  CHS-Kindred   41 Fifth Avenue
South Kindred, ND
58051   SUB   Owns and leased to CHSC grain elevator and warehouse businesses  
100% CHS   11/20/2001   11/20/2001   31-Aug   North Dakota   41-2023309
 
                                       
A
  CHS-Lewistown   190 HC 191 North,
Lewistown, MT 59457   SUB   Owns and leases to CHSC grain elevator and warehouse
businesses   100% CHS   2/8/2001   2/8/2001   31-Aug   Montana   36-4430427

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   SUB   Carrying on a farm supply business, as a cooperative,
engaging in any activity or service in connection with the purchase, sale and
handling of energy products.   100% CHS   4/18/2005   4/18/2005   31-Aug   South
Dakota   75-3192388
 
                                       
A
  CHS-Moscow, Inc.   P.O. Box 467 Lewiston, Idaho 83501-0467   SUB   The
transaction of any and all lawful business of which corporations may be
incorporated under the Idaho Business Corporations Act   100% CHS   8/18/2004  
8/18/2004   31-Aug   Idaho   75-3169237
 
                                       
A
  CHS-Starbuck   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112   SUB   Grain and supply business as a cooperative   100% CHS  
5/28/2003   5/28/2003   31-Aug   Minnesota   87-0711576
 
                                       
A
  CHS-Wallace County, Inc.   P.O. Box 64089 St. Paul, MN 55164-0089   SUB   The
transaction of any and all lawful business of which corporations may be
incorporated under Chapter 17 of the Kansas Statutes Annotated.   100% CHS  
2/17/2005   2/17/2005   31-Aug   Kansas   43-2079564

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  Circle Land Management, Inc.   PO Box 909; Laurel, MT 59044   CORP   Land Mgt.
for property around Laurel MT refinery   100% CHS   5/5/1993   5/5/1993      
Minnesota   41-1750051
 
                                       
A
  CoGrain   560 W. Grain Terminal Rd., Pasco, WA 99301           CHS 54.5%;
Ritzville Warehouse Company 7.273%; Pendleton Grain Growers 1.818%; Odessa Union
Warehouse Co-op 36.364%   9/21/1990   6/1/1996       Washington    
 
                                       
A
  Country Energy, LLC   5500 Cenex Drive PO Box 64089St.Paul, MN 55164   LLC  
Alliance between CHS and Farmland   100% CHS — (CHS acquired Farmland’s 50%
12/1/01)   4/9/1998   4/9/1998   31-Aug   Delaware   43-1813211
 
                                       
A
  Country Hedging, Inc.   5500 Cenex Drive PO Box 64089 St. Paul, MN 55164   SUB
  Full service commodity futures and option brokerage   100% CHS   8/20/1986  
8/20/1986   31-Aug   Delaware   41-1556399
 
                                       
A
  Fin-Ag, Inc.   4001 South Westport Avenue P.O. Box 88808 Sioux Falls, SD 57105
  SUB   Provides cattle feeding and swine financing loans; facility financing
loans; crop production loans, and consulting services   100% CHS   12/17/1987  
12/17/1987   31-Aug   South Dakota   46-0398764
 
                                       
A
  Front Range
Pipeline LLC   5500 Cenex Drive PO Box 64089 St. Paul, MN 55164   LLC   To own
and operate the Front Range Pipeline   100% CHS   3/23/1999   3/23/1999      
Minnesota   41-1935715

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  Harvest States Cooperatives Europe B.V.   Dienstenstraat 15
NL 3161 GN Rhoon
The Netherlands   LLC   Grain Marketing   100% CHS   5/9/2001   5/9/2001  
31-Aug   Netherland    
 
                                       
A
  La Canasta of Minnesota, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   SUB   Sold assets 5/31/05 to Gruma. Still own company   100%
CHS (Acquired with Sparta Foods, wholly owned subsidiary of Sparta Foods)  
11/18/1980   6/1/2000            
 
                                       
A
  Marshall Insurance Agency, Inc.   5500 Cenex Driver
Inver Grove Heights
MN 55077   SUB   Insurance Agency   100% CHS   4/1/2005   4/1/2005      
Minnesota   83-0428017
 
                                       
A
  Montevideo Grain,
LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC   Acquiring, owning, operating and managing grain
assets   Financial: 33% FUOC; 67% CHS; Governance 50% FUOC, 50% CHS   8/9/2001  
8/9/2001   31-Aug   Delaware   41-2015718
 
                                       
A
  National
Cooperative
Refinery
Association (NCRA)   534 S. Kansas Ave.
Topeka, KS 66603   Corp.   Manufacturer, marketing, and wholesale distribution
of petroleum products.   CHS — 74.5%, 25.5 Growmark and MFA   7/7/1943  
7/7/1943   30-Sep   Kansas    
 
                                       
A
  PGG/HSC Feed Company, LLC.   300 West Feedville
Road
Hermiston, OR 97838   JV   Feed Manufacturer   80% — CHS and 20% Pendleton Grain
Growers   10/26/1994   10/26/1994   31-May   Oregon   93-1156470
 
                                       
A
  Plains Partners, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   SUB       100% CHS   3/8/2006   3/8/2006   31-Aug  
Minnesota    
 
                                       
A
  Sparta Foods, Inc.   920 Second Avenue South, Suite 1100, Minneapolis, MN
55402   SUB   Production and distribution of tortilla and value-added tortilla
products   100% CHS (Acquired Stock 6/1/00). Sold assets to Gruma 5/31/05.  
7/7/1988   6/1/2000       Minnesota   41-1618240

 



--------------------------------------------------------------------------------



 



                                                                      Date      
                                  CHS             Active/               Business
  Ownership   Incorp.   Interest   Fiscal   State of     Inactive   Entity Name
  Address   Type   Description   By   Date   Acquired   End   Incorp.   Fed ID #
A
  St. Paul Maritime Corporation       SUB   Company employing
stevedores at
Myrtle Grove
Terminal   100% CHSC   8/18/1995   8/18/1995   31-Aug   Minnesota    
 
                                       
A
  United Country
Brands LLC   5500 Cenex Drive PO Box 64089 St. Paul, MN 55164 and 3315 North Oak
Trafficway Kansas City, MO 64116   LLC   Holding Company for
membership
interests in
Agriliance LLC   100% CHS   01/05/00   1/5/2000   31-Aug   Delaware   41-1961040
 
                                       
A
  United Energy LLC   120 East Main
Street Corsica, SD
57328   LLC   Bulk refined fuels, lubricants and propane businesses within the
defined Exclusive Territory in SD   82.634% CHS; 17.366 Amkota   07/01/03  
7/1/2003   30-Jun   Delaware   47-0927502

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
to Credit Agreement
5-YEAR BORROWING NOTICE NO.                     
                                        , 200__               

     
To:
  The Administrative Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2006 Amended and Restated Credit Agreement (Revolving Loan) (as amended from
time to time, the “Credit Agreement”) dated as of May 18, 2006, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

     Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives
notice of its desire to receive a 5-Year Advance in accordance with the terms
set forth below (all capitalized terms used herein and not defined herein shall
have the meaning given them in the Credit Agreement):

  (a)   The 5-Year Advance requested pursuant to this 5-Year Borrowing Notice
shall be made on                     , 20___[the date inserted must be a Banking
Day and [the same Banking Day as]1 [not less than three (3) Banking Days from]2
the date hereof].     (b)   The aggregate principal amount of the 5-Year Advance
requested hereunder shall be
                                                             Dollars
($                     ).     (c)   The 5-Year Advance requested hereunder shall
initially bear interest at the [select one]:         o Base Rate and be treated
as a Base Rate Loan;         o LIBO Rate and be treated as a LIBO Rate Loan.

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a ___month
period [select one, two, three, or six month period].

                  CHS INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

    1Applicable only to Base Rate Loans       2Applicable only to LIBO Rate
Loans

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
to Credit Agreement
5-YEAR FACILITY NOTE

          $                    .00       Effective Date: May 18, 2006

     FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation
(“Maker”), promises to pay to the order of                      (“Payee”) at the
office of the Administrative Agent (as defined in the Credit Agreement),
%CoBank, ACB at 5500 South Quebec Street, Greenwood Village, Colorado 80111, or
such other place as the Administrative Agent shall direct in writing, the
principal sum of                      Dollars ($                    .00) or, if
less, the amount outstanding under this Note for (a) 5-Year Advances (including
Overnight Advances, if any), and (b) Bid Advances, in each case made pursuant to
the 2006 Amended and Restated Credit Agreement (Revolving Loan) dated as of
May 18, 2006, by and between CoBank (for its own benefit as a Syndication Party,
and as the Administrative Agent for the benefit of the present and future
Syndication Parties as named or defined therein, and as the Bid Agent) and Maker
(as it may be amended from time to time in the future, the “Credit Agreement”)
and any Bank Debt related thereto. This Note is issued and delivered to Payee
pursuant to the Credit Agreement. All capitalized terms used in this Note and
not otherwise defined herein shall have the same meanings as set forth in the
Credit Agreement.
     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 5-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.
     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 5-Year
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.
     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.
     This Note shall be governed in all respects by the law of the State of
Colorado.

                  Maker:    
 
                CHS INC.
a Minnesota corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
EXHIBIT 2.10
SYNDICATION ADOPTION AGREEMENT
     This Syndication Adoption Agreement entered into this ___rd day of ___,
20___ (“Effective Date”) by and between CoBank, ACB, in its capacity as the
Administrative Agent under the Credit Agreement (as defined below) (in such
role, “Administrative Agent”), and each of the other parties signatory hereto
(“Adopting Parties”).
Recitals
     A. Pursuant to the 2006 Amended and Restated Credit Agreement (Revolving
Loan) by and between Administrative Agent, the Syndication Parties named
therein, and CHS, Inc. (“Borrower”), dated May 18, 2006 (as it may be amended
from time to time “Credit Agreement”), the Syndication Parties thereto have
agreed to provide, limited to their respective Individual 5-Year Commitments and
Individual 5-Year Pro Rata Shares, financing to Borrower in the maximum
aggregate amount of $1,100,000,000.00 through the 5-Year Facility, to be used
for the purposes set forth in the Credit Agreement.
     B. The Credit Agreement provided Borrower with the option to increase the
5-Year Commitment by as much as an aggregate of $200,000,000.00 pursuant to the
provisions of Section 2.10 thereof which, among other things, required that each
Person agreeing to fund a portion of the Commitment Increase (as defined in the
Credit Agreement) and who was not then a Syndication Party, execute an Adoption
Agreement.
     B. The Adopting Party wish to be a Funding Source (as defined in the Credit
Agreement) and to become Syndication Party under the Credit Agreement with
respect to the Individual 5-Year Commitment amounts set forth beneath its
signature on this Syndication Adoption Agreement (“Syndication Interest”).
Agreement
     For good and valuable consideration, the receipt and sufficiency of which
the parties hereto hereby acknowledge, and each to induce the others to enter
into this Syndication Adoption Agreement (“Agreement”), the parties hereto
hereby agree as follows:
     DEFINITIONS
     Capitalized terms used herein without definition shall have the meaning
given them in the Credit Agreement, if defined therein.

1.   Acquisition of Syndication Interest.

     1.1. The Adopting Party agrees to, as of the Effective Date, and at all
times thereafter, comply with all of the obligations of a Syndication Party
holding an Individual 5-Year Commitment in the amount shown beneath its
signature below, as such obligations are set forth in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



2.   Representations, Warranties, and Agreements.

     2.1. The Adopting Party represents and warrants that: (a) the making and
performance of this Agreement including its agreement to be bound by the Credit
Agreement is within its power and has been duly authorized by all necessary
corporate and other action by it; (b) entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule, law, or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution, delivery
and performance of its duties under this Agreement and the Credit Agreement;
(d) this Agreement has been duly executed by it, and, this Agreement and the
Credit Agreement, constitute its legal, valid, and binding obligation,
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (e) the act of entering into and
performing its obligations under this Agreement and the Credit Agreement have
been approved by its board of directors at an authorized meeting thereof (or by
written consent in lieu of a meeting) and such action was duly noted in the
written minutes of such meeting, and it will, upon request, furnish
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.
     2.2. The Adopting Party further represents that it is entitled to receive
any payments to be made to it under the Credit Agreement without the withholding
of any tax and will furnish to Administrative Agent and to Borrower such forms,
certifications, statements and other documents as Administrative Agent or
Borrower may request from time to time to evidence such Adopting Party’s
exemption from the withholding of any tax imposed by any jurisdiction or to
enable Administrative Agent or Borrower, as the case may be, to comply with any
applicable laws or regulations relating thereto. Without limiting the effect of
the foregoing, if such Adopting Party is not created or organized under the laws
of the United States of America or any state thereof, such Adopting Party will
furnish to Administrative Agent and Borrower IRS Form W-8BEN, W-8ECI, 4224, or
Form 1001, as appropriate, or such other forms, certifications, statements or
documents, duly executed and completed by Adopting Party, as evidence of such
Adopting Party’s exemption from the withholding of United States tax with
respect thereto. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments to or for the benefit of Adopting Party
until Adopting Party shall have furnished to Administrative Agent and Borrower
the requested form, certification, statement or document.
     2.3. Adopting Party acknowledges receipt of true and correct copies of all
Loan Documents and agrees and represents that: (a) it has relied upon its
independent review (i) of the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on any
Syndication Party or Administrative Agent; (b) it has obtained such information
as it deems necessary (including any information it independently obtained from
Borrower or others) prior

2



--------------------------------------------------------------------------------



 



to making its decision to acquire the Syndication Interest; (c) it has made its
own independent analysis and appraisal of and investigation into Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire the
Syndication Interest, and will continue to rely solely upon its independent
review of the facts and circumstances related to Borrower, and without reliance
upon any Syndication Party or Administrative Agent, in making future decisions
with respect to all matters under or in connection with the Loan Documents and
its participation in the Loan as a Syndication Party.
     2.4. Adopting Party acknowledges and agrees that: (a) neither
Administrative Agent nor any Syndication Party has made any representation or
warranty, except as expressly stated in this Agreement, nor do they assume any
responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Administrative Agent nor any Syndication Party assumes any
responsibility for the financial condition of Borrower or for the performance of
Borrower’s obligations under the Loan Documents; (c) except as otherwise
expressly provided in this Agreement or the Credit Agreement, neither any
Syndication Party nor Administrative Agent nor any other Syndication Party shall
have any duty or responsibility to furnish to any other Syndication Parties any
credit or other information concerning Borrower which may come into its or their
possession.
     2.5. Adopting Party: (a) represents that it has acquired and is retaining
the Syndication Interest it is acquiring in the Loan for its own account in the
ordinary course of its banking or financing business; (b) agrees that it will
not sell, assign, convey or otherwise dispose of (“Transfer”), or create or
permit to exist any lien or security interest on, all or any part of its
Syndication Interest in the Loan without compliance with all of the terms and
conditions of the Credit Agreement, including Section 15.27 thereof.
     2.6. Adopting Party:
2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of the
courts of the State of Colorado and the United States District Court for the
District of Colorado and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or the Credit Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
the Credit Agreement or the transactions related hereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above.
2.6.2 Adopting Party hereby agrees that any litigation with respect to this
Credit Agreement or to enforce any judgment obtained against such Person for
breach of this Credit Agreement or under the Notes or other

3



--------------------------------------------------------------------------------



 



Loan Documents may be brought in the courts of the State of Colorado and in the
United States District Court for the District of Colorado (if applicable subject
matter jurisdictional requirements are present), as the Administrative Agent may
elect; and, by execution and delivery of this Credit Agreement, Adopting Party
irrevocably submits to such jurisdiction. With respect to litigation concerning
this Credit Agreement or under the Notes or other Loan Documents within the
jurisdiction of the courts of the State of Colorado or the United States
District Court for the District of Colorado, Adopting Party hereby irrevocably
appoints, until six (6) months after the expiration of the 5-Year Maturity Date
(as it may be extended at anytime), The Corporation Company, or such other
Person as it may designate to the Administrative Agent, in each case with
offices in Denver, Colorado and otherwise reasonably acceptable to the
Administrative Agent to serve as the agent of Adopting Party to receive for and
on its behalf at such agent’s Denver, Colorado office, service of process, which
service may be made by mailing a copy of any summons or other legal process to
such Person in care of such agent. Adopting Party agrees that it shall maintain
a duly appointed agent in Colorado for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent. The receipt by such agent and/or by Adopting Party of such summons
or other legal process in any such litigation shall be deemed personal service
and acceptance by Adopting Party for all purposes of such litigation.
2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. ADOPTING PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ADMINISTRATIVE
AGENT OR ANY SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ADOPTING
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

3.   General.

     3.1. Adopting Party’s address for notice under Section 16.4 of the Credit
Agreement shall be as set forth beneath its signature below.

4



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have caused this Syndication Adoption
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

                  Administrative Agent (as
Administrative Agent):    
 
                COBANK, ACB    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

5



--------------------------------------------------------------------------------



 



ADOPTING PARTY:

                 
 
  By:                          
 
  Name:            
 
  Title:            
 
                    Contact Name:             Title:             Address:      
 
 
                    Phone No.:             Fax No.:             Individual
5-Year Commitment: $         Payment Instructions:    
 
      Bank:        
 
      ABA #:        
 
      Acct. Name:        
 
      Account No.:        
 
      Attn:        
 
      Ref:        

6



--------------------------------------------------------------------------------



 



BORROWER’S CONSENT
     Borrower hereby signifies its consent to acquisition of an Individual
5-Year Commitment by Adopting Party as described above.

                  CHS, INC.    
 
           
 
  By        
 
  Name  
 
   
 
  Title        

7



--------------------------------------------------------------------------------



 



EXHIBIT 3.2
to Credit Agreement
BID REQUEST
(5-Year Facility)
                                        , 200__      
VIA FACSIMILE (303) 740-4100

     
To:
  The Bid Agent and all Syndication Parties holding an Individual 5-Year
Commitment under the Credit Agreement
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2006 Amended and Restated Credit Agreement (Revolving Loan) (as amended from
time to time, the “Credit Agreement”) dated as of May 18, 2006, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

          We hereby give notice pursuant to Section 3.2 of the Credit Agreement
that we request Bids for the following proposed 5-Year Bid Advances (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement) [maximum of five amounts/maturities]:
Date of Borrowing:                                         
Aggregate Principal Amount of Borrowing:
                                        

          Principal Amount*   Bid Maturity Date+  
$                                         
                                              
$                                         
                                              
$                                         
                                              
$                                         
                                              
$                                         
                                              

 

•   *Borrower reserves the right to reduce or apportion this amount during the
Bid selection process.   •   +May not extend more than 30 days beyond the 5-Year
Maturity Date

             
 
                CHS INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.3
to Credit Agreement
BID FORM
(5-Year Facility)
                                                  , 200___     
VIA FACSIMILE (303) 740-4100

     
To:
  CHS Inc. (“Borrower”) and the Bid Agent
 
   
From:
  [NAME OF SYNDICATION PARTY]
 
   
Re:
  2006 Amended and Restated Credit Agreement (Revolving Loan) (as amended from
time to time, the “Credit Agreement”) dated as of May 18, 2006, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

          In response to the Bid Request of the Borrower dated
                    , 200_, we hereby offer to make Bid Advance(s) in the
following principal amount(s), with the following Bid Maturity Date(s) and at
the following interest rate(s) (all capitalized terms used herein and not
defined herein shall have the meaning given them in the Credit Agreement):

                      Bid     Bid*   Principal Amount   Maturity Date     Rate  
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         

 

*   Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

          The offer set forth in this Bid expires at 12:00 noon (Central time)
on the date hereof to the extent not accepted by Borrower on or before such
time. Each offer set forth above is irrevocable, but is subject to the
satisfaction of the applicable conditions set forth in Articles 3 and 10 of the
Credit Agreement.
          Person to contact:                                         .
          Telephone Number: (___)                     

             
 
                [Name of Bank]    
 
           
Dated:                                         , 200_
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.4
to Credit Agreement
BID SELECTION NOTICE
(5-Year Facility)
                                        , 200__     

     
To:
  [NAME OF SYNDICATION PARTY] (“Syndication Party”) and the Bid Agent
 
   
From:
  CHS Inc. (“Borrower”)
 
   
Re:
  2006 Amended and Restated Credit Agreement (Revolving Loan) (as amended from
time to time, the “Credit Agreement”) dated as of May 18, 2006, among Borrower,
CoBank, ACB (“CoBank” and, in its capacity as such, the “Administrative Agent”
and the “Bid Agent”), and the other Syndication Parties signatory thereto.

          The Borrower hereby accepts the Syndication Party’s offer, set forth
in its Bid dated                     , 200_, for Bid Advances in the following
principal amount(s), and for the following Bid Maturity Date(s), and at the
following interest rate(s) (all capitalized terms used herein and not defined
herein shall have the meaning given them in the Credit Agreement):

                      Bid     Bid   Principal Amount   Maturity Date     Rate  
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         
$                                        
                                                                         

             
 
                CHS INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
Dated:                                         , 200_.
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.7
to
Credit Agreement
Special Interest Rates
     None.

 



--------------------------------------------------------------------------------



 



Exhibit 9.3
to Credit Agreement
Litigation
The Company is a party or could become a party to various lawsuits and
administrative proceedings incidental to its business, such as workers’
compensation cases, OSHA cases, pollution control cases, employment
discrimination cases, arbitration cases and others. It is impossible at this
time to estimate what the ultimate legal and financial liability of the
Association will be; however, management believes, based on the information
available to date and the resolution of prior proceedings, that the ultimate
liability of all litigation and proceedings will not have a material impact on
the financial condition of the Association.

 



--------------------------------------------------------------------------------



 



Exhibit 9.8
to Credit Agreement
Payment of Taxes
None.

 



--------------------------------------------------------------------------------



 



Exhibit 9.10
to Credit Agreement
Employee Benefit Plans
Plan Name and Number
Plan 001 – CHS Pension Plan
Plan 002 – CHS Pension Plan for Production Employees
Plan 014 — CHS Savings Plan
Plan 028 — CHS Savings Plan for Union Production Employees
Plan 501 — CHS Group Life Insurance Plan
Plan 502 — CHS Group Health Plan
Plan 515 — CHS Flexible Benefit Compensation Plan
Plan 517 — CHS Temporary Disability Benefits Plan
Plan 519 — CHS Educational Assistance Plan
Plan 520 — CHS Employee Assistance Plan
Plan 522 — CHS Health Maintenance Organization Plan
Plan 523 — CHS Long Term Disability Plan
Plan 524 – CHS Long Term Care Plan
Plan 533 — CHS Transitions Severance Plan
Plan 534 — CHS Pathways Severance Plan (Closed 2003)
Plan 535 — CHS FMS Severance Plan
Countrymark co-op member pension plan (frozen plan – Daeske)
Doherty Employment Group 401K Plan Agreement (Wilmot, SD)
Co-op Retirement Plan (Wallace County)
CHS Acquisitions – Plan Name and Number
Plan 001 – Cenex-Swiss Valley 401(k) Plan (Terminated 07/01/05)
Plan 001 – Union Warehouse & Supply Company Employee Pension Plan (Terminated
2006)
Plan 001 – Farmers Union Oil Company of Dickinson 401(k) Plan and Trust (Merged
with Plan 014 9/30/05)
Plan 001 – Farmers Union Oil Company of Drayton 401(k) Plan and Trust (Merged
with Plan 014 09/30/05)

 



--------------------------------------------------------------------------------



 



Exhibit 9.11
to Credit Agreement
EQUITY INVESTMENTS
CHS Inc.
Investments > $5,000,000

                              Balance             Consolidated       03/31/06  
  Eliminations     3/31/06  
Ag Processing
    21,296,524               21,296,524  
CF Industries
    37,889,978               37,889,978  
CoBank
    9,092,868               9,092,868  
Land O’ Lakes, Inc.
    33,102,963               33,102,963  
Universal Cooperatives, Inc.
    6,936,039               6,936,039  
 
                             
INVESTMENTS IN COOPERATIVES & OTHER
    108,318,372       —       108,318,372        
 
                       
CONSOLIDATED INVESTMENTS
                       
 
                       
Country Operations Shell Subsidiaries
    28,456,282       (28,456,282 )     —  
Ag States Agency
    20,555,402       (20,555,402 )     —  
Ag States Agency — Goodwill
    742,820               742,820  
Cenex Pipeline Company
    34,801,564       (34,801,564 )     —  
Front Range Pipeline Co
    49,266,650       (49,266,650 )     —  
National Co-op Refinery Association (NCRA)
    389,723,302       (389,723,302 )     —  
 
                             
TOTAL CONSOLIDATED INVESTMENTS
    523,546,020       (522,803,200 )     742,820.00        
 
                       
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
 
                       
Tacoma Export Marketing Co, (Temco)
    6,849,633               6,849,633  
US BioEnergy
    69,741,789               69,741,789  
United Country Brands 50% (Agriliance LLC 25%)
    107,528,027               107,528,027  
United Country Brands Goodwill
    26,740,000               26,740,000  
CHS Holding – Canada
    15,668,404               15,668,404  
 
                             
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    226,527,853       —       226,527,853        
 
                       
COUNTRY OPERATIONS JOINT VENTURES
                       
 
                       
CoFina
    38,566,591               38,566,591  
 
                             
TOTAL COUNTRY OPERATIONS JVs
    38,566,591       —       38,566,591        
 
                       
WHEAT MILLING JOINT VENTURES
                       
 
                       
Horizon Milling, LLC
    12,361,498               12,361,498  
Horizon Milling, LLC Non-base Capital
    5,307,524               5,307,524  
Horizon Milling Contracts
    7,751,800               7,751,800  
 
                             
TOTAL WHEAT JV’S
    25,420,822       —       25,420,822        
 
                       
FOODS JOINT VENTURES
                       
 
                       
Ventura Foods, LLC
    111,547,500               111,547,500  
Ventura Foods-Additional 10% Goodwill
    12,864,429               12,864,429  
 
                             
TOTAL FOODS JOINT VENTURES
    124,411,929       —       124,411,929        
 
                             
TOTAL INVESTMENTS
    1,046,791,587       (522,803,200 )     523,988,387        
 
                       
NCRA Loan
    112,500,000               112,500,000  
 
                             
TOTAL
    1,159,291,587       (522,803,200 )     636,488,387        

 



--------------------------------------------------------------------------------



 



Exhibit 9.14
to Credit Agreement
Environmental Compliance
The Company is a party or could become a party to various environmental claims,
investigations and remediations; however, management believes, based on the
information available to date and the resolution of prior proceedings, that the
ultimate liability of all environmental claims and proceedings will not have a
material impact on the financial condition of the Association.

 



--------------------------------------------------------------------------------



 



Exhibit 9.23
to Credit Agreement
Labor Matters and Labor Agreements
None.

 



--------------------------------------------------------------------------------



 



Exhibit 12.1
to Credit Agreement
EXISTING INDEBTEDNESS
CHS Inc. & Subsidiaries
Outstanding Debt & Committed Lines of Credit
March 31, 2006

                 
Short-Term Notes
               
CHS 364 Revolver
  $ 700,000,000.00     (represents commitment - actual drawn was $161,500,000)
5yr Revolver
    300,000,000.00     (represents commitment - actual drawn was -0- )
NCRA’s 2yr Revolver
    15,000,000.00     (represents commitment - actual drawn was -0- )
Misc Notes
    1,234,635.00          
 
             
 
    1,016,234,635.00          
 
             
 
               
Indust Rev Bonds
               
 
             
Montana Econ
    3,925,000.00          
 
             
 
               
Private Placement
               
Private Placement
    225,000,000.00          
Private Placement
    175,000,000.00          
Prudential Shelf Note
    39,285,714.00          
Prudential Shelf Note
    17,857,143.00          
Prudential Shelf Note
    15,000,000.00          
Prudential Shelf Note
    15,000,000.00          
Private Placement
    125,000,000.00          
 
             
 
    612,142,857.00          
 
             
 
               
Cobank
               
Building Loan
    6,076,801.00          
Term Debt
    102,500,000.00          
NCRA’s Term Debt
    6,750,000.00          
 
             
 
    115,326,801.00          
 
             
 
               
Other Notes Payable
               
 
               
Corp Books
               
Robert L. Nygaard
    43,500.00          
Lemmon-Thunder Hawk (DISC)
    359,719.00          
Mahnomen MN
    581,882.00          
Greenbush MN
    194,992.00          
Met Life
    9,119,916.00          
Hall Prommisory Note
    102,275.00          
 
               
Country Operations
               
Ag Svc Center-Elrosa
    113,455.00          
United Energy
    140,618.00          
Prairie Lakes — State of MN
    109,699.00          
Milk River — Big Sandy
    174,208.00          

 



--------------------------------------------------------------------------------



 



                 
CHS-French-Fergus Falls
    55,615.00          
 
               
Oilseed
               
Rural Electric
    255,223.00          
MN Rail
    115,790.00          
 
               
Milling
               
MDT Rail Rehabilitation
    54,542.00          
Rural Econ Development Loan
    155,254.00          
 
               
Ag States
               
Daseke Note
    1,000,000.00          
 
             
 
    12,576,688.00          
 
             
 
               
Consolidated Total
    1,760,205,981          

 



--------------------------------------------------------------------------------



 



Exhibit 12.8(f)
to Credit Agreement
EXISTING INVESTMENTS
(excluding Restricted Subsidiaries)

                              Balance                   03/31/06    
Eliminations     Consolidated  
Ag Processing
    21,296,524               21,296,524  
Archer Daniels Midland
    1,475,900               1,475,900  
CF Industries
    37,889,978               37,889,978  
Cenex Finance Association
    1,752,112               1,752,112  
Chicago Board of Trade
    3,213,582               3,213,582  
Co Grain Inc
    566,221               566,221  
CoBank
    9,092,868               9,092,868  
Cooperative Finance Association
    1,214,002               1,214,002  
Intrade, NV
    757,714               757,714  
International Malting — Lesaffre
    700,000               700,000  
Land O’ Lakes, Inc.
    33,102,963               33,102,963  
Lewis-Clark Terminal, Inc
    2,055,147               2,055,147  
Universal Cooperatives, Inc.
    6,936,039               6,936,039  
Various: Transport Cooperatives
    542,225               542,225  
Electric & Telephone Coops
    1,481,975               1,481,975  
Other Cooperatives, Etc.
    2,158,885       (7,800 )     2,151,085  
Local Patron Coops
    2,240,412       —       2,240,412  
Other
    1,182,257               1,182,257        
INVESTMENTS IN COOPERATIVES & OTHER
    127,658,805       (7,800 )     127,651,005        
 
                       
CONSOLIDATED INVESTMENTS
                       
 
                       
Country Operations Shell Subsidiaries
    28,456,282       (28,456,282 )     —  
Ag States Agency
    20,555,402       (20,555,402 )     —  
Ag States Agency — Goodwill
    742,820               742,820  
Cenex Ag, Inc.
    657,405       (657,405 )     —  
Cenex Petroleum, Inc.
    (1,945,327 )     1,945,327       —  
Circle Land Management, Inc.
    1,434,577       (1,434,577 )     —  
Cenex Pipeline Company
    34,801,564       (34,801,564 )     —  
Fin-Ag, Inc
    150,000       (150,000 )     —  
Front Range Pipeline Co
    49,266,650       (49,266,650 )     —  
HSC Brazil
    323,569       (323,569 )     —  
HSC Europe
    16,200       (16,200 )     —  
National Co-op Refinery Association (NCRA)
    389,723,302       (389,723,302 )     —  
Country Hedging, Inc
    875,000       (875,000 )     —  
Sparta Foods
    2,500,000       (2,500,000 )     —  
Tillamook/GTA Feeds, LLC
    750,179       (750,179 )     —  
United Energy
    1,174,277       (1,174,277 )     —  
HSC/PGG Feed
    1,021,068       (1,021,068 )     —        
TOTAL CONSOLIDATED INVESTMENTS
    530,502,967       (529,760,147 )     742,820.00        
 
                       
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
 
                       
Cenex Canada
    5,834               5,834  
Green Bay Terminal Corp.
    277,960               277,960  
Tacoma Export Marketing Co, (Temco)
    6,849,633               6,849,633  
United Harvest, LLC
    4,624,907               4,624,907  
United Country Brands 50% (Agriliance LLC 25%)
    107,528,027               107,528,027  
United Country Brands Goodwill
    26,740,000               26,740,000  
CHS Holding — Canada
    15,668,404               15,668,404  
Whitman Terminal Assn, LLC
    837,306               837,306  
US BioEnergy
    69,741,789               69,741,789  
NCRA — Investments in LLC’s
    4,984,659       (711,425 )     4,273,234          
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    237,258,519       (711,425 )     236,547,094        

 



--------------------------------------------------------------------------------



 



                              Balance                   03/31/06    
Eliminations     Consolidated  
COUNTRY OPS & BUSINESS SOLUTIONS JOINT VENTURES
                         
Allied Agronomy, LLC
    335,254               335,254  
Allied Agronomy Goodwill
    (37,990 )             (37,990 )
Battle Creek/CHS, LLC
    770,952               770,952  
Central Montana Propane, LLC
    418,685               418,685  
CHS/ADM, LLC
    1,230,013               1,230,013  
Classic Farms, LLC
    555,590               555,590  
Dakota Agronomy Partners
    2,141,943               2,141,943  
Energy Partners, LLC
    3,051,266               3,051,266  
Genetic Marketing Group, LLC
    6,547               6,547  
Kropf/CHS, LLC
    720,923               720,923  
Montevideo Grain, LLC
    466,382               466,382  
Mountain View of Montana, LLC
    1,604,598               1,604,598  
Norick Risk Funding Concepts, LLC
    1,752,114               1,752,114  
Prairie Lakes Grain Storage, LLC
    63,901               63,901  
Red Rock Cooperative
    15,376               15,376  
Safety Resource Alliance, LLC
    10,000               10,000  
CoFina
    38,566,591               38,566,591        
TOTAL COUNTRY OPS & BUSINESS SOLUTIONS
    51,672,145       —       51,672,145        
 
                       
WHEAT MILLING JOINT VENTURES
                       
 
                       
Horizon Milling, LLC
    12,361,498               12,361,498  
Horizon Milling, LLC Non-base Capital
    5,307,524               5,307,524  
Horizon Milling Contracts
    7,751,800               7,751,800  
 
                             
TOTAL WHEAT JV’S
    25,420,821       —       25,420,821        
 
                       
FOODS JOINT VENTURES
                       
 
                       
United Processors, LLC (Rocky Mountain Milling)
    1,150,142               1,150,142  
Ventura Foods, LLC
    111,547,500               111,547,500  
Ventura Foods-Original Goodwill
    4,581,675               4,581,675  
Ventura Foods-Additional 10% Goodwill
    12,864,429               12,864,429        
TOTAL FOODS JOINT VENTURES
    130,143,746       —       130,143,746        
 
                             
TOTAL INVESTMENTS
    1,102,657,004       (530,479,372 )     572,177,632        
 
                       
Investment in United BioEnergy Fuels, LLC made 4/28/06
                    2,400,000  
 
                       
NCRA Loan
    112,500,000               112,500,000  
 
                             
TOTAL
    1,215,157,004       (530,479,372 )     687,077,632        

 



--------------------------------------------------------------------------------



 



Exhibit 12.8(i)
to Credit Agreement
Investments in NCRA
CHS Cooperatives
Contributions — NCRA Investment

         
Stock Purchase (5/16/46)
    100  
Stock Purchase (3/6/58)
    499,900  
Stock Purchase (8/4/77)
    100  
Stock Purchase (5/7/74)
    100  
Stock Purchase from LOL (July 89)
    28,729,008  
Stock Purchase from Farmland (July 92)
    64,801,400  
 
       
NCRA has redeemed all purchases above 100% in cash.
       

 



--------------------------------------------------------------------------------



 



Exhibit 12.8(j)
to Credit Agreement
Investments in Ventura Foods, LLC
CHS Cooperatives
Contributions — Ventura Foods Investment

         
Initial Asset Transfers for 50% interest (8/30/96)
    38,490,680  
 
       
Cash Contribution (1/8/99)
    8,000,000  
 
       
Cash Purchase of additional 10% interest (3/31/00)
    25,620,000  

 



--------------------------------------------------------------------------------



 



Exhibit 15.27
to Credit Agreement
SYNDICATION ACQUISITION AGREEMENT
     This Syndication Acquisition Agreement entered into this ___day of ___,
200___(“Effective Date”) pursuant to the Credit Agreement (as defined below) by
and between CoBank, ACB, in its capacity as the Administrative Agent under the
Credit Agreement (in such role, “Administrative Agent”),                     , a
Syndication Party under the Credit Agreement (“Transferor”), and
                     (“Purchaser”).
Recitals
     A. Pursuant to the 2006 Amended and Restated Credit Agreement (Revolving
Loan) by and between Administrative Agent, the Syndication Parties named
therein, and CHS Inc. (“Borrower”), dated as of May 18, 2006 (as amended and as
it may be amended in the future, the “Credit Agreement”), the Syndication
Parties have agreed to provide, limited to their respective Individual
Commitments and Pro Rata Shares, financing to Borrower through the 5-Year
Facility, to be used for the purposes set forth in the Credit Agreement.
     B. Transferor wishes to sell and assign a portion of its Individual 5-Year
Pro Rata Share of the amounts outstanding under the 5-Year Facility and/or its
obligations under a portion of its Individual 5-Year Commitment (“5-Year Loan
Interest”), as indicated on Exhibit A hereto, and Purchaser wishes to purchase
and assume such 5-Year Loan Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE
AGENT, INSERT THE FOLLOWING (as Syndication Party, and not as Administrative
Agent)] under the Credit Agreement.
Agreement
     For good and valuable consideration, the receipt and sufficiency of which
the parties hereto hereby acknowledge, and each to induce the others to enter
into this Syndication Acquisition Agreement (“Agreement”), the parties hereto
hereby agree as follows:
     DEFINITIONS
     Capitalized terms used herein without definition shall have the meaning
given them in the Credit Agreement, if defined therein.
     “Loan” as used herein shall, where the context requires, mean the 5-Year
Facility with respect to which Purchaser has acquired its 5-Year Loan Interest
hereunder.
1. Purchase and Sale of Syndication Interest.
     1.1. Purchaser hereby purchases from Transferor and Transferor hereby sells
to Purchaser, pursuant to the terms and conditions contained herein and in
Article 15 of the Credit Agreement, a Syndication Interest equal to the
Individual 5-Year Commitment as set forth in Exhibit A hereto (“Purchaser’s
5-Year Loan Commitment Amount”) and a portion of the amount outstanding under
the 5-Year Facility as of the

 



--------------------------------------------------------------------------------



 



Effective Date determined by application of the 5-Year Loan Percentage as set
forth in Exhibit A hereto (“Purchaser’s Outstanding 5-Year Loan Obligations
Amount”), and a proportionate undivided interest in the Loan Documents (other
than the Notes payable to the other Syndication Parties), and all applicable
amounts owing and all applicable payments made by Borrower thereunder (excluding
Borrower’s obligation to purchase Bank Equity Interests, and patronage dividends
and patronage shares paid or payable on account of such Bank Equity Interests).
Purchaser’s Outstanding 5-Year Loan Obligations Amount shall be allocated (a) to
Bid Loans only if, and to the extent, expressly provided in Exhibit A hereto;
and (b) except as provided pursuant to clause (a), proportionately in all of the
5-Year Advances, as applicable, outstanding on the Effective Date.
     1.2. Purchaser’s obligation as set forth in Section 1.1 above to purchase
the Purchaser’s 5-Year Loan Commitment Amount (individually or collectively
“Purchaser’s Commitment Amount”) shall, subject to the terms and conditions
hereof and of Article 15 of the Credit Agreement, be continuing, unconditional,
and irrevocable. Purchaser’s acquisition of Purchaser’s Commitment Amount shall
be without recourse to Transferor and shall not be construed as a loan from
Purchaser to Transferor. The term Purchaser’s Outstanding 5-Year Loan
Obligations Amount may be hereinafter referred to as the “Purchaser’s
Outstanding Obligations Amount” and, collectively with Purchaser’s Commitment
Amount as “Purchaser’s Syndication Interest”.
     1.3. Purchaser agrees to remit to Transferor on the Effective Date, the
Purchaser’s Outstanding Obligations Amount. Transferor and Purchaser agree to
make settlement among themselves, without involvement of the Administrative
Agent, with respect to any interest accrued and outstanding on the Purchaser’s
Outstanding Obligations Amount as of the Effective Date.
     1.4. Purchaser agrees to, as of the Effective Date, and at all times
thereafter, comply with all of the obligations of a Syndication Party holding an
Individual Commitment as such obligations are set forth in the Credit Agreement.
     1.5. Transferor agrees to pay, or cause Purchaser to pay, to Administrative
Agent on the Effective Date: (a) a fee in the amount of $3,500.00 for processing
Purchaser’s acquisition of the Purchaser’s Commitment Amount, and
(b) Administrative Agent’s out of pocket fees and expenses incurred in
connection with the transaction described herein, including its attorney’s fees.
2. Purchaser’s Representations, Warranties, and Agreements.
     2.1. Purchaser represents and warrants that: (a) the making and performance
of this Agreement including its agreement to be bound by the Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Agreement is in compliance with all applicable laws
and regulations promulgated thereunder and entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority

2



--------------------------------------------------------------------------------



 



or any other Person is required to be obtained or made by it in connection with
the execution, delivery and performance of its duties under this Agreement and
the Credit Agreement; (d) this Agreement has been duly executed by it, and, this
Agreement and the Credit Agreement, constitute its legal, valid, and binding
obligation, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity); and (e) the
act of entering into and performing its obligations under this Agreement and the
Credit Agreement have been approved by its board of directors at an authorized
meeting thereof (or by written consent in lieu of a meeting) and such action was
duly noted in the written minutes of such meeting, and that it will, if
requested by the Administrative Agent, furnish Administrative Agent with a
certified copy of such minutes or an excerpt therefrom reflecting such approval.
     2.2. Purchaser further represents that it is entitled to receive any
payments to be made to it under the Credit Agreement without the withholding of
any tax and will furnish to Administrative Agent and to Borrower such forms,
certifications, statements and other documents as Administrative Agent or
Borrower may request from time to time to evidence Purchaser’s exemption from
the withholding of any tax imposed by any jurisdiction or to enable
Administrative Agent or Borrower, as the case may be, to comply with any
applicable laws or regulations relating thereto. Without limiting the effect of
the foregoing, if Purchaser is not created or organized under the laws of the
United States of America or any state thereof, Purchaser will furnish to
Administrative Agent and Borrower the IRS Forms described in Section 15.32 of
the Credit Agreement, or such other forms, certifications, statements or
documents, duly executed and completed by Purchaser, as evidence of Purchaser’s
exemption from the withholding of United States tax with respect thereto.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments to Purchaser until Purchaser shall have furnished to
Administrative Agent and Borrower the requested form, certification, statement
or document.
     2.3. Purchaser acknowledges receipt of true and correct copies of all Loan
Documents from Transferor and agrees and represents that: (a) it has relied upon
its independent review (i) of the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on
Transferor or Administrative Agent; (b) it has obtained such information as it
deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire the Purchaser’s
Syndication Interest; (c) it has made its own independent analysis and appraisal
of and investigation into Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire the Purchaser’s Syndication Interest, and will continue to rely solely
upon its independent review of the facts and circumstances related to Borrower,
and without reliance upon Transferor or Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

3



--------------------------------------------------------------------------------



 



     2.4. Purchaser acknowledges and agrees that: (a) neither Administrative
Agent nor Transferor has made any representation or warranty, except as
expressly stated in the Credit Agreement and this Agreement, nor do they assume
any responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Administrative Agent nor Transferor assumes any responsibility for
the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor Administrative
Agent nor any other Syndication Party shall have any duty or responsibility to
furnish to any other Syndication Parties any credit or other information
concerning Borrower which may come into its or their possession.
     2.5. Purchaser: (a) represents that it has acquired and is retaining the
Purchaser’s Syndication Interest in the Loan for its own account in the ordinary
course of its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof; (b) agrees that it
will not sell, assign, convey or otherwise dispose of (“Transfer”), or create or
permit to exist any lien or security interest on, all or any part of its
Syndication Interest in the Loan to any Person (“Transferee”) without the prior
written consent of Administrative Agent and Borrower (which consent will not be
unreasonably withheld, provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), provided that
(i) any such Transfer (except a Transfer to another Syndication Party) must be
in a minimum amount of $10,000,000.00, unless it Transfers the full amount of
its Syndication Interest; (ii) Purchaser and each Syndication Party must
maintain an Individual 5-Year Commitment of no less than $5,000,000.00, unless
it Transfers its entire Syndication Interest; (iii) the Transferee must execute
an agreement substantially in the form of Exhibit 15.27 to the Credit Agreement
and assume all of the obligations thereunder of the Syndication Party making
such Transfer (“Transferor”) and execute such documents as the Administrative
Agent may reasonably require; and (iv) the Transferor must pay, or cause the
Transferee to pay, the Administrative Agent an assignment fee of $3,500.00
(“Assignment Fee”); (c) understands and agrees that (i) it may participate any
part of its interest in the Loans to any Person (“Participant”) with the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default), provided
that no such consent shall be required where the Participant is a Person at
least fifty percent (50%) of the equity interest in which is owned by such
Transferor or which owns at least fifty percent (50%) of the equity interest in
such Transferor or at least fifty percent (50%) of the equity interest of which
is owned by the same Person which owns at least fifty percent (50%) of the
equity interest of such Transferor, and (ii) in the event of any such
participation: (A) its obligations hereunder will not change on account of such
participation; (B) the Participant will have no rights under this Credit
Agreement, including, without limitation, voting rights (except as provided in
Section 15.28 hereof with respect to Voting Participants) or the right to
receive payments or distributions; and (C) the Administrative Agent shall
continue to deal directly with the Transferor with respect to the Loans
(including with respect to voting rights, except as provided in Section 15.28
hereof with respect to Voting Participants) as though no participation had been
granted and will not be obligated to deal directly with any Participant (except
as provided in Section 15.28 hereof with respect to Voting Participants); and
(d) agrees that it will not divulge any non-public information regarding
Borrower which it acquires on account of its being a Syndication Party to any
third Persons not an employee or agent of Purchaser except (i) as may be
required

4



--------------------------------------------------------------------------------



 



by law, rule, regulation, or court order, (ii) in connection with an examination
of its books or affairs by any of its regulatory agencies or accountants, or
(iii) in connection with a Transfer of, or the sale of a participation interest
in, its Syndication Interest in accordance with the Credit Agreement..
Notwithstanding any provision contained herein to the contrary, any Syndication
Party may at any time pledge or assign all or any portion of its interest in the
Loans to any Federal Reserve Bank or any Farm Credit Bank in accordance with
applicable law.

  2.6.   Purchaser:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of the
courts of the State of Colorado and the United States District Court for the
District of Colorado and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or the Credit Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
the Credit Agreement or the transactions related hereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above.
2.6.2 With respect to litigation concerning this Agreement or the Credit
Agreement within the jurisdiction of the courts of the State of Colorado or the
United States District Court for the District of Colorado: Purchaser hereby
agrees that any litigation with respect to this Credit Agreement or to enforce
any judgment obtained against such Person for breach of this Credit Agreement or
under the Notes or other Loan Documents may be brought in the courts of the
State of Colorado and in the United States District Court for the District of
Colorado (if applicable subject matter jurisdictional requirements are present),
as the Administrative Agent may elect; and, by execution and delivery of this
Credit Agreement, Purchaser irrevocably submits to such jurisdiction. With
respect to litigation concerning this Credit Agreement or under the Notes or
other Loan Documents within the jurisdiction of the courts of the State of
Colorado or the United States District Court for the District of Colorado,
Purchaser hereby irrevocably appoints, until six (6) months after the expiration
of the 5-Year Maturity Date (as it may be extended at anytime), The Corporation
Company, or such other Person as it may designate to the Administrative Agent,
in each case with offices in Denver, Colorado and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Purchaser to
receive for and on its behalf at such agent’s Denver, Colorado office, service
of process, which service may be made by mailing a copy of any summons or other
legal process to such Person in care of such agent. Purchaser agrees that it
shall maintain a duly appointed agent in Colorado for service of summons and
other legal process as long as it remains obligated under this Credit Agreement
and shall keep the Administrative Agent advised in writing of the identity and

5



--------------------------------------------------------------------------------



 



location of such agent. The receipt by such agent and/or by Purchaser of such
summons or other legal process in any such litigation shall be deemed personal
service and acceptance by Purchaser for all purposes of such litigation.
2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. PURCHASER HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT, TRANSFEROR, OR ANY
SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
3. Representations of Administrative Agent and Transferor.
     3.1. Transferor and Administrative Agent represent and warrant that
(a) Transferor’s Individual 5-Year Commitment is not less than Purchaser’s
5-Year Loan Commitment Amount, and (b) the total principal amount advanced and
outstanding by Transferor under the 5-Year Facility as of the Effective Date is
not less than Purchaser’s Outstanding 5-Year Loan Obligations Amount.
4. General.
     4.1. Purchaser’s address for notice under Section 16.4 of the Credit
Agreement shall be as set forth on its signature page hereto as “Contact Name”.

6



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have caused this Syndication
Acquisition Agreement to be executed as of the Effective Date by their duly
authorized representatives.

              Administrative Agent (as Administrative
Agent):
 
            COBANK, ACB
 
       
 
  By    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Transferor:
 
       
 
   
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       

BORROWER’S CONSENT
     Borrower hereby signifies its consent to Transferor’s sale of the
Purchaser’s Syndication Interest to Purchaser as described above.

              CHS INC.
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       

[Purchaser’s signature appears on the next page]

7



--------------------------------------------------------------------------------



 



              PURCHASER:
 
       
 
  [Name]    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Contact Name:
 
  Title:         Address:
 
            e-mail address:     Phone No.:
 
  Fax No.:         Individual 5-Year Commitment: $.00     Payment Instructions:
 
      Bank                     
 
      ABA -
 
      Acct. Name:
 
         Attention:
 
      Ref: CHS

8



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SYNDICATION ACQUISITION AGREEMENT
An Individual 5-Year Commitment of $                     , and
     The following percentage of the principal amount outstanding under 5-Year
Facility:                     % (“5-Year Loan Percentage”)
     If the following blank is completed, Purchaser’s Outstanding 5-Year Loan
Obligations Amount shall be allocated in the amount(s), and to the specific Bid
Loan(s) as follows:                                         .

9



--------------------------------------------------------------------------------



 



EXHIBIT 15.29
to Credit Agreement
WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, the following wiring
information must be used:

To:   CoBank, ACB ABA # 3070-8875-4
CHS SYND
22274433
Attn: Agencyclosings

     WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.
     WIRE INSTRUCTIONS When funds are to be wired to Borrower by the
Administrative Agent or by any Syndication Party, the following wiring
information must be used:

To:   CHS Inc.
Bank Name:    Wells Fargo Bank Minnesota, N.A.
                         420 Montgomery
                         San Francisco, CA 94104


  Routing No. : 121000248
Account No.: 0000044070
SWIFT: WBFIUS6S

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Credit Agreement (Revolving Loan)
SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

          Syndication Party   Individual Name/Address   5-Year Commitment
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
  $ 233,000,000.00  
The Bank of Tokyo – Mitsubishi UFJ, Ltd.
Chicago Branch
227 West Monroe Street
Suite 2300
Chicago, IL 60606
  $ 57,000,000.00  
SunTrust Bank
303 Peachtree Street N.E., 3rd Floor
Atlanta, GA 30308
  $ 57,000,000.00  
Bank of America, N.A.
231 South LaSalle Street
Chicago, IL 60697
  $ 57,000,000.00  
Wells Fargo Bank, National Association
Sixth and Marquette
Minneapolis, MN 55479-0085
  $ 57,000,000.00  
BNP Paribas
787 Seventh Avenue
New York, NY 10019
  $ 57,000,000.00  
Harris N. A.
111 W. Monroe Street
20th Floor West
Chicago, IL 60603
  $ 57,000,000.00  
Rabobank International, New York Branch
245 Park Avenue
New York, NY 10167
  $ 57,000,000.00  
Deere Credit, Inc.
6400 NW 86th Street
P.O. Box 6650-Dept 140
Johnston, IA 50131-6650
  $ 55,000,000.00  
U.S. Bank National Association
Corporate Food & Agribusiness Group
One US Bank Plaza, 12th Floor
St. Louis, MO 63101
  $ 46,000,000.00  
Natexis Banques Populaires
1251 Avenue of the Americas
New York, NY 10020
  $ 46,000,000.00  

 



--------------------------------------------------------------------------------



 



          Syndication Party   Individual Name/Address   5-Year Commitment
Fortis Captial Corp.
520 Madison Avenue
New York, NY 10022
  $ 46,000,000.00  
The Bank of Nova Scotia
600 Peachtree Street, N.E.
Atlanta, GA 30308
  $ 46,000,000.00  
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
  $ 46,000,000.00  
National City Bank of Indiana
101 W. Washington St., Ste. 200 E
Indianapolis, IN 46255
  $ 25,000,000.00  
M&I Marshall & Ilsley Bank
651 Nicollet Mall
Minneapolis, MN 55402
  $ 25,000,000.00  
Farm Credit Services of America, PCA
5015 South 118th Street
Omaha, Nebraska 68137
  $ 23,000,000.00  
ING Capital LLC
1325 Avenue of the Americas, 8F1
New York, NY 10019
  $ 20,000,000.00  
HSH Nordbank New York Branch
230 Park Avenue, 32nd Floor
New York, NY 10169-0005
  $ 15,000,000.00  
Comerica Bank
500 Woodward Ave.
Detroit, MI 48226
  $ 15,000,000.00  
AgStar Financial Services, PCA
14800 Galaxie Ave., Suite 205
Apple Valley, Minnesota 55124
  $ 15,000,000.00  
LaSalle Bank, National Association
135 South LaSalle Street – Suite 629
Chicago, Illinois 60603
  $ 15,000,000.00  
Wachovia Bank, National Association
5080 Spectrum Dr., Suite 500 East
Addison, Texas 75001
  $ 15,000,000.00  
Société Générale
181 W. Madison, Suite 3400
Chicago, Illinois 60602
  $ 15,000,000.00  
TOTAL
  $ 1,100,000,000.00  

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
to Credit Agreement
5-YEAR MARGIN AND 5-YEAR FACILITY FEE FACTOR
Subject to the provisions of Section 5.6, the determination of the 5-Year Margin
and the 5-Year Facility Fee Factor will be made effective five (5) Banking Days
after the Administrative Agent receives quarterly financial statements from
Borrower; however, no adjustments will be made to the LIBO Rate applicable to
LIBO Rate Loans then outstanding until the end of their then current LIBO
Period. For the period from the Closing Date and until the Administrative Agent
receives quarterly financial statements from Borrower for the Fiscal Quarter
that ends 5/31/06, the 5-Year Margin and 5-Year Facility Fee Factor shall be
determined pursuant to Tier 4.

                  Ratio of             Consolidated             Funded Debt to  
    5-Year Facility TIER   Cash Flow   5-Year Margin   Fee Factor
Tier 5
  £ 1.00   40.0 basis points   10.0 basis points
 
           
Tier 4
  > 1.00 £ 1.50   45.0 basis points   12.5 basis points
 
           
Tier 3
  > 1.50 £ 2.00   52.5 basis points   15.0 basis points
 
           
Tier 2
  > 2.00 £ 2.50   62.5 basis points   17.5 basis points
 
           
Tier 1
  > 2.50   75.0 basis points   20.0 basis points

